Exhibit 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT
This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of July 13, 2020, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), ACF FINCO I LP, an entity managed by Ares Management, L.P., as
administrative agent for each member of the Lender Group (in such capacity,
together with its successors and assigns in such capacity, “Agent”), NUVERRA
ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation (“Borrower”), and each of
the other Loan Parties (as defined in the Credit Agreement referred to below).
WHEREAS, the Borrower, the Lenders and the Agent are party to that certain
Credit Agreement, dated as of August 7, 2017 (as amended, amended and restated,
modified or supplemented from time to time, including hereby, the “Credit
Agreement”; capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Credit Agreement), pursuant to which the
Lenders agreed to make Loans, including a term loan, to the Borrower;
WHEREAS, the Borrower has requested that the Lenders extend the Maturity Date
and amend certain other provisions of the Credit Agreement; and
WHEREAS, the Loan Parties have requested that the Agent and Lenders, and the
Agent and Lenders are willing to, in each case subject to the satisfaction or
waiver of the terms and conditions set forth herein amend certain provisions of
the Credit Agreement.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
1.Amendments to Credit Agreement. Upon satisfaction or waiver of the conditions
set forth in Section 2 below:
(a)    the Credit Agreement and Schedule 1.1 thereto (but not the other
Schedules and Exhibits attached thereto) shall be amended to delete the bold,
red stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, blue double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Credit Agreement attached as Annex A
hereto.
(b)    Exhibit C-1 to the Credit Agreement is hereby amended by replacing it
with the exhibit set forth on Annex B hereto.
(c)    Schedule 5.1 to the Credit Agreement is hereby amended by replacing it
with the schedule set forth on Annex C hereto.
2.    Conditions to Effectiveness. The effectiveness of the amendments contained
in Section 1 shall be subject to the satisfaction or waiver of the following
conditions (the date on which all such conditions are satisfied or waived, the
“Third Amendment Effective Date”):




--------------------------------------------------------------------------------




(a)    The Agent shall have received each of the following documents, duly
executed and delivered, and each such document shall be in full force and
effect:
(i)    this Agreement; and
(ii)    an amendment to the Second Lien Credit Agreement in form and substance
satisfactory to the Agent (the “Second Lien Amendment”).
(b)    The Agent shall have received a certificate from a responsible officer of
the Borrower, in form and substance satisfactory to the Agent, certifying to and
attaching a true, correct and complete executed copy of the Second Lien
Amendment.
(c)    The Agent shall have received a certificate from a responsible officer of
each Loan Party:
(i)    attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of this Agreement;
(ii)    authorizing specific officers of such Loan Party to execute the same,
attesting to the incumbency and signatures of such specific officers of such
Loan Party;
(iii)    attesting to copies of each Loan Party’s Governing Documents, as
amended, modified, or supplemented to the date hereof, which Governing Documents
shall be (A) certified by the responsible officer of such Loan Party, and
(B) with respect to Governing Documents that are charter documents, certified as
of a recent date (not more than 30 days prior to the date hereof) by the
appropriate governmental official; provided that with respect to this clause (B)
the charter documents of the Loan Parties organized in the State of North Dakota
shall not be required to be certified by the appropriate governmental official;
(iv)    attesting to certificates of status with respect to each Loan Party,
dated within 20 days of the date hereof, such certificates to be issued by the
appropriate officer of the jurisdiction of organization of such Loan Party,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdiction; and
(v)    attesting to certificates of status with respect to each Loan Party, each
dated within 30 days of the date hereof, such certificates to be issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Loan Party) in which such Loan Party’s failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;
(d)    The Agent shall have received an opinion of the Loan Parties’ counsel, in
form and substance satisfactory to the Agent;
(e)    Borrower shall have paid to Agent for its own account, the fees in the
amounts then due under that certain Third Amendment Fee Letter dated as of the
date hereof among Agent and Borrower.




2



--------------------------------------------------------------------------------




(f)    Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including, without limitation, (i) all outstanding fees and expenses
under the Credit Agreement and the other Loan Documents, including any financial
advisory fees and (ii) all reasonable and documented expenses of the Agent,
Lenders, and their counsel incurred in connection with the execution of this
Agreement and the transactions contemplated hereby;
(g)    The representations and warranties of the Loan Parties contained in
Section 5 hereof shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Third Amendment Effective Date;
(h)    Since December 31, 2019, there shall not have occurred a Material Adverse
Effect;
(i)    No Default or Event of Default shall have occurred and be continuing as
of the Third Amendment Effective Date; and
(j)    All other documents and legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall have been
delivered, executed, or recorded and shall be in form and substance satisfactory
to the Agent.
3.    Post Closing Conditions.
(a)    On or prior to the date that is five (5) Business Days following the
Third Amendment Effective Date, the Loan Parties shall deliver to the Agent (a)
the charter documents of the Loan Parties organized in the State of North
Dakota, certified as of a recent date (not more than 10 days prior to the date
hereof) by the appropriate governmental official and (b) an opinion of the Loan
Parties’ North Dakota counsel, in form and substance satisfactory to the Agent.
(b)    On or prior to December 31, 2020, the Borrower shall engage a nationally
recognized investment bank or financial advisory firm to assist the Board of
Directors of the Borrower, or a designated committee thereof, with the timely
evaluation of potential strategic transaction alternatives.
The Loan Parties’ failure to comply with Section 3(a) or (b) shall be an Event
of Default.
4.    Second Lien Amendment Consent. In accordance with Section 7(b) of the
Intercreditor Agreement, the Agent and each Lender hereby consent to the terms
of the Second Lien Amendment as delivered to the Agent and Lenders on the date
hereof and as in effect on the date hereof.
5.    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Agent and each Lender that the following are as of
the date hereof true and correct:
(a)    Due Organization and Qualification. Each Loan Party (i) is duly organized
and existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do


3



--------------------------------------------------------------------------------




business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into Agreement and
each other Loan Document to which it is a party and to carry out the
transactions contemplated thereby.
(b)    Due Authorization; No Conflict.
(i)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of this Agreement have been duly authorized by all necessary action
on the part of such Loan Party; and
(ii)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of this Agreement do not and will not (w) violate any material
provision of federal, state, or local law or regulation applicable to any Loan
Party or its Subsidiaries, the Governing Documents of any Loan Party or its
Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party or its Subsidiaries,
(x) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (y) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of any Loan Party, other than Permitted
Liens, or (z) require any approval of any holder of Equity Interests of a Loan
Party or any approval or consent of any Person under any material agreement of
any Loan Party, other than consents or approvals that have been obtained and
that are still in force and effect and except, in the case of material
agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
(c)    Governmental Consents. The execution, delivery, and performance by each
Loan Party of this Agreement, and the consummation of the transactions
contemplated by this Agreement, do not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than registrations, consents, approvals, notices,
or other actions that have been obtained and that are still in force and effect.
(d)    Binding Obligations. This Agreement is the legally valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
(e)    Previous Representations and Warranties. The representations and
warranties of Borrower and its Subsidiaries contained in the Credit Agreement or
in the other Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the Third Amendment Effective
Date, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall


4



--------------------------------------------------------------------------------




not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date).
(f)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof.
6.    Reaffirmation. Each of the Loan Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Loan
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (a) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (b) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Each of the Loan Parties hereby consents to this Agreement and acknowledges that
each of the Loan Documents in effect immediately prior to giving effect to this
Agreement remains in full force and effect (in each case, as amended hereby or
contemplated hereby, to the extent applicable) and is hereby ratified and
reaffirmed. The execution of this Agreement shall not operate as a waiver of any
right, power or remedy of the Lenders, the Issuing Bank or the Agent, constitute
a waiver of any provision of any of the Loan Documents, or serve to effect a
novation of the Obligations.
7.    Release of Claims. In consideration of the Agent’s and Lenders’ agreements
contained in this Agreement, each Loan Party hereby irrevocably releases and
forever discharges the Agent and the Lenders and their respective affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which such
Loan Party ever had or now has against Agent, any Lender or any other Released
Person which relates, directly or indirectly, to any acts or omissions prior to
the date hereof of Agent, any Lender or any other Released Person relating to
the Credit Agreement or any other Loan Document.
8.    Miscellaneous.
(a)    Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement.
(b)    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.


5



--------------------------------------------------------------------------------






(c)    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
(d)    Independence of Provisions. Except as expressly provided by this
Agreement, all of the terms and provisions of the Credit Agreement and the other
Loan Documents remain in full force and effect. The amendments contained herein
shall not be construed as (i) a waiver or amendment of any other provision of
the Credit Agreement or the other Loan Documents or for any purpose except as
expressly set forth herein or (ii) a consent to any further or future action on
the part of any Loan Party that would require the waiver or consent of the
Lenders.
(e)    Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.
(f)    Credit Agreement. This Agreement shall be deemed a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents. On and after the
date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
and each reference in any other Loan Document to the “Credit Agreement”, shall
mean and be a reference to the Credit Agreement, as amended by this Agreement.
(g)    Governing Law. THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[Signature Pages Follow]












6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first above written.
 
 
 
 
BORROWER:
 
 
 
 
 
 
 
 
 
NUVERRA ENVIRONMENTAL SOLUTIONS, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Eric Bauer
 
 
 
 
Name:
 
Eric Bauer
 
 
 
 
Title:
 
Interim Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
GUARANTORS:
 
 
 
 
 
 
 
 
 
 
 
1960 WELL SERVICES, LLC
 
 
 
 
BADLANDS POWER FUELS, LLC, a
 
 
 
 
Delaware limited liability company
 
 
 
 
BADLANDS POWER FUELS, LLC, a North
 
 
 
 
Dakota limited liability company
 
 
 
 
CLEARWATER FIVE, LLC
 
 
 
 
CLEARWATER SOLUTIONS, LLC
 
 
 
 
CLEARWATER THREE, LLC
 
 
 
 
HECKMANN WATER RESOURCES
 
 
 
 
CORPORATION
 
 
 
 
HECKMANN WATER RESOURCES (CVR),
 
 
 
 
INC.
 
 
 
 
IDEAL OILFIELD DISPOSAL, LLC
 
 
 
 
LANDTECH ENTERPRISES, L.L.C.
 
 
 
 
NUVERRA TOTAL SOLUTIONS, LLC
 
 
 
 
NUVERRA OHIO DISPOSAL LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Eric Bauer
 
 
 
 
Name:
 
Eric Bauer
 
 
 
 
Title:
 
Treasurer
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
ACF FINCO I LP, as Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Oleh Szczupak
 
 
 
 
Name:
 
Oleh Szczupak
 
 
 
 
Title:
 
Authorized Signer





--------------------------------------------------------------------------------




ANNEX A
AMENDMENTS TO CREDIT AGREEMENT
[see attached]






--------------------------------------------------------------------------------




ANNEX C
Schedule 5.1
Collateral Reporting
[see attached]






--------------------------------------------------------------------------------












FIRST LIEN CREDIT AGREEMENT
by and among
ACF FINCO I LP,
as Administrative Agent,
THE LENDERS THAT ARE PARTIES HERETO
as the Lenders,
and
NUVERRA ENVIRONMENTAL SOLUTIONS, INC.
as Borrower
Dated as of August 7, 2017
as amended on October 5, 2018
as further amended on May 13, 2020
as further amended on July 13, 2020









--------------------------------------------------------------------------------


Table of Contents




Page
1.
DEFINITIONS AND CONSTRUCTION.

1.1
Definitions     2

1.2
Accounting Terms     2

1.3
Code     2

1.4
Construction    2

1.5
Time References    4

1.6
Schedules and Exhibits    4

2.
LOANS AND TERMS OF PAYMENT.    4

2.1
Revolving Loans.    4

2.2
Term Loan    5

2.3
Borrowing Procedures and Settlements.    5

2.4
Payments; Reductions of Commitments; Prepayments.    12

2.5
Promise to Pay.    18

2.6
Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.    19

2.7
Crediting Payments    22

2.8
Designated Account    22

2.9
Maintenance of Loan Account; Statements of Obligations    23

2.10
Fees.    23

2.11
Letters of Credit.    25

2.12
Incremental Facilities.    33

2.13
Capital Requirements.    35

2.14
Collections.    36

3.
CONDITIONS; TERM OF AGREEMENT.    38

3.1
Conditions Precedent to the Initial Extension of Credit    38

3.2
Conditions Precedent to all Extensions of Credit    38

3.3
[Reserved.]    39



 
i
 




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




3.4
Effect of Maturity    39

3.5
Reserved    39

3.6
Conditions Subsequent    39

4.
REPRESENTATIONS AND WARRANTIES.    39

4.1
Due Organization and Qualification; Subsidiaries.    40

4.2
Due Authorization; No Conflict.    40

4.3
Governmental Consents    40

4.4
Binding Obligations; Perfected Liens.    40

4.5
Title to Assets; No Encumbrances    42

4.6
Litigation.    42

4.7
Compliance with Laws    42

4.8
No Material Adverse Effect    42

4.9
Solvency.    43

4.10
Employee Benefits    43

4.11
Environmental Condition    43

4.12
Complete Disclosure    44

4.13
Patriot Act    44

4.14
Indebtedness    44

4.15
Payment of Taxes    45

4.16
Margin Stock    45

4.17
Governmental Regulation    45

4.18
OFAC    45

4.19
Employee and Labor Matters    45

4.20
Material Contracts    46

4.21
Leases    46

4.22
Eligible Accounts    46

4.23
[Reserved.]    46

4.24
Location of Equipment    46

4.25
[Reserved.]    47



 
ii
 




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




4.26
Immaterial Subsidiaries    47

4.27
Name and Address; Properties    47

4.28
Existing Business Relationships    47

4.29
O.S.H.A    47

4.30
Second Lien Loan Documents    47

5.
AFFIRMATIVE COVENANTS.    47

5.1
Financial Statements, Reports, Certificates    48

5.2
Reporting    48

5.3
Existence    48

5.4
Maintenance of Properties    48

5.5
Taxes    49

5.6
Insurance    49

5.7
Inspection    50

5.8
Compliance with Laws    50

5.9
Environmental    50

5.10
Disclosure Updates    51

5.11
Formation of Subsidiaries    51

5.12
Further Assurances    52

5.13
Lender Meetings    53

5.14
Location of Collateral; Offices    53

5.15
Bank Products    53

5.16
Material Contracts    53

5.17
Name Change; Organizational Change; Creation of Affiliates    53

5.18
[Reserved].    54

5.19
Updated Borrowing Base Certificate    54

5.20
Financial Advisor.    54

5.21
Subsequent Deposits    54

5.22
PPP Loan Requirement Compliance    54

5.23
PPP Loan Forgiveness    54



 
iii
 




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




5.24
Voluntary Prepayment of PPP Loans    55

5.25
PPP Deposit Account Subject to Control Agreement    55

6.
NEGATIVE COVENANTS.    55

6.1
Indebtedness    55

6.2
Liens    55

6.3
Restrictions on Fundamental Changes    55

6.4
Disposal of Assets    56

6.5
Nature of Business    56

6.6
Prepayments; Amendments; Settlements    56

6.7
Restricted Payments    57

6.8
Accounting Methods    58

6.9
Investments    58

6.10
Transactions with Affiliates    58

6.11
Use of Proceeds    59

6.12
Limitation on Issuance of Equity Interests    59

6.13
Immaterial Subsidiaries    59

6.14
Holding Company    60

6.15
Removal of Collateral    60

6.16
Burdensome Agreement    60

6.17
Capital Expenditures    60

6.18
PPP Loans    61

7.
FINANCIAL COVENANTS.    61

8.
EVENTS OF DEFAULT.    63

8.1
Payments    63

8.2
Covenants    63

8.3
Judgments    64

8.4
Voluntary Bankruptcy, etc    64

8.5
Involuntary Bankruptcy, etc    64

8.6
Default Under Other Agreements    65



 
iv
 




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




8.7
Representations, etc    65

8.8
Guaranty    65

8.9
Security Documents    65

8.10
Loan Documents    65

8.11
Change of Control    65

8.12
Subordination Provisions    66

8.13
Settlement Payments    66

9.
RIGHTS AND REMEDIES.    66

9.1
Rights and Remedies    66

9.2
Remedies Cumulative    67

10.
WAIVERS; INDEMNIFICATION.    67

10.1
Demand; Protest; etc    67

10.2
The Lender Group’s Liability for Collateral    67

10.3
Indemnification    67

11.
NOTICES.    69

12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.    71

13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.    72

13.1
Assignments and Participations.    72

13.2
Successors    77

14.
AMENDMENTS; WAIVERS.    77

14.1
Amendments and Waivers.    77

14.2
Replacement of Certain Lenders.    79

14.3
No Waivers; Cumulative Remedies    80

15.
AGENT; THE LENDER GROUP.    80

15.1
Appointment and Authorization of Agent    80

15.2
Delegation of Duties    81

15.3
Liability of Agent    82

15.4
Reliance by Agent    82



 
v
 




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




15.5
Notice of Default or Event of Default    82

15.6
Credit Decision    83

15.7
Costs and Expenses; Indemnification    83

15.8
Agent in Individual Capacity    84

15.9
Successor Agent    85

15.10
Lender in Individual Capacity    85

15.11
Collateral Matters.    86

15.12
Restrictions on Actions by Lenders; Sharing of Payments.    87

15.13
Agency for Perfection    88

15.14
Payments by Agent to the Lenders    88

15.15
Concerning the Collateral and Related Loan Documents    88

15.16
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information    89

15.17
Several Obligations; No Liability    90

16.
WITHHOLDING TAXES.    90

16.1
Payments    90

16.2
Exemptions.    91

16.3
Reductions.    92

16.4
Refunds    93

17.
GENERAL PROVISIONS.    93

17.1
Effectiveness    93

17.2
Section Headings    93

17.3
Interpretation    93

17.4
Severability of Provisions    94

17.5
[Reserved]    94

17.6
Debtor-Creditor Relationship    94

17.7
Counterparts; Electronic Execution    94

17.8
Revival and Reinstatement of Obligations; Certain Waivers    94

17.9
Confidentiality.    95



 
vi
 




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




17.10
Survival    97

17.11
Patriot Act    97

17.12
Integration    97

17.13
No Setoff    97

17.14
Intercreditor Agreement    97







 
vii
 




--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES
Exhibit A-1    Form of Assignment and Acceptance
Exhibit B-1    Form of Borrowing Base Certificate
Exhibit C-1    Form of Compliance Certificate
Exhibit P-1    Form of Perfection Certificate
Schedule A-1    Agent’s Account
Schedule A-2    Authorized Persons
Schedule C-1    Commitments
Schedule D-1    Designated Account
Schedule E-1    Locations of Eligible Equipment
Schedule E-2    Existing Letters of Credit
Schedule E-3    List of Certificated Equipment Unperfected on the Closing Date
Schedule P-1    Permitted Dispositions
Schedule P-2    Permitted Investments
Schedule P-3    Permitted Liens
Schedule R-1    Real Property Collateral
Schedule 1.1    Definitions
Schedule 3.1    Conditions Precedent
Schedule 3.6    Post-Closing Items
Schedule 4.1(b)    Capitalization of Borrower
Schedule 4.1(c)    Capitalization of Borrower’s Subsidiaries
Schedule 4.1(d)    Subscriptions, Options, Warrants, Calls
Schedule 4.6(b)    Litigation
Schedule 4.11    Environmental Matters
Schedule 4.14    Permitted Indebtedness
Schedule 4.20    Material Contracts
Schedule 4.26    Liabilities of Nuverra Rocky Mountain
Schedule 4.27    Other Names and Properties
Schedule 4.28    Existing Business Relationships
Schedule 5.1    Financial Statements, Reports, Certificates
Schedule 5.2    Collateral Reporting
Schedule 5.14    Locations of Collateral; Chief Executive Offices
Schedule 6.5    Nature of Business
Schedule 6.16    Burdensome Agreements






-viii-



--------------------------------------------------------------------------------





FIRST LIEN CREDIT AGREEMENT
THIS FIRST LIEN CREDIT AGREEMENT (this “Agreement”), is entered into as of
August 7, 2017, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), ACF FINCO I LP, an entity managed by Ares Management, L.P., as
administrative agent for each member of the Lender Group (in such capacity,
together with its successors and assigns in such capacity, “Agent”), and NUVERRA
ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation (“Borrower”).
WHEREAS, Borrower and its debtor affiliates, as debtors and debtors in
possession (collectively, the “Debtors”), commenced voluntary bankruptcy cases
on April 30, 2017 under Chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”) in the U.S. Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”), which proceedings
are jointly administered under case number 17-10949 (KJC) (the “Bankruptcy
Cases”);
WHEREAS, on the Closing Date, following the end of the stay period as described
in that certain Findings of Fact, Conclusions of Law and Order Approving (i) the
Adequacy of the Disclosure Statement; (ii) Prepetition Solicitation Procedures;
and (iii) Confirmation of the Prepackaged Plan, entered by the Bankruptcy Court
on July 25, 2017 (the “Order”) in connection with the Bankruptcy Cases, and
subject to the conditions set forth herein, the Lenders extended to Borrower (a)
a $30,000,000 senior secured revolving credit facility and (b) a $15,000,000
senior secured term loan facility (1) to repay obligations outstanding under
(II) that certain Amended and Restated Credit Agreement, dated as of February 3,
2014 (as amended, modified or supplemented prior to the date hereof, the
“Prepetition ABL Credit Agreement”), among Borrower, the lenders party thereto
from time to time and Wells Fargo Bank, National Association, as administrative
agent and (II) the Debtor-in-Possession Credit Agreement, dated as of April 30,
2017 (as amended, modified or supplemented prior to the date hereof, the “DIP
ABL Credit Agreement”), among such Debtors, the lenders party thereto from time
to time and Wells Fargo Bank, National Association, as administrative agent, (2)
to make certain payments as provided in the Approved Plan (as defined below),
(3) to pay costs and expenses incurred in connection with the Approved Plan, and
(4) for working capital, transaction expenses and other general corporate
purposes; and
WHEREAS, the Borrower has requested that the Lenders amend this Agreement on the
First Amendment Effective Date (as defined below) to, among other things,
provide for an additional term loan in an aggregate principal amount of
$10,000,000, and the Lenders are willing to do so on the terms and conditions
set forth herein.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:




--------------------------------------------------------------------------------





1.DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions prior to giving effect to such Accounting Change and, until
any such amendments have been agreed upon and agreed to by the Required Lenders,
the provisions in this Agreement shall be calculated as if no such Accounting
Change had occurred. When used herein, the term “financial statements” shall
include the notes and schedules thereto. Whenever the term “Borrower” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrower and its Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities or Indebtedness at the fair value
thereof, and (b) the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is (i) unqualified, and (ii) does not include any explanation, supplemental
comment, or other comment concerning the ability of the applicable Person to
continue as a going concern or concerning the scope of the audit.

1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The


2



--------------------------------------------------------------------------------





words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular provision of
this Agreement or such other Loan Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement or in any
other Loan Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c)  the
receipt by Agent of cash collateral in order to secure any other contingent
Obligations for which a claim or demand for payment has been made on or prior to
such time or in respect of matters or circumstances known to Agent or a Lender
at such time that are reasonably expected to result in any loss, cost, damage,
or expense (including attorneys’ fees and legal expenses), such cash collateral
to be in such amount as Agent reasonably determines is appropriate to secure
such contingent Obligations, (d) the payment or repayment in full in immediately
available funds of all other outstanding Obligations other than unasserted
contingent indemnification Obligations, and (e) the termination of all of the
Commitments of the Lenders. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.


3



--------------------------------------------------------------------------------








1.5    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in New York,
New York on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.

1.6    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

2.    LOANS AND TERMS OF PAYMENT.

2.1    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (all such loans and Incremental
Revolving Loans, collectively, the “Revolving Loans”) to Borrower under a
revolving credit facility in an amount at any one time outstanding not to exceed
the lesser of:
(i)    such Lender’s Revolver Commitment, or
(ii)    such Lender’s Pro Rata Share of an amount equal to the lesser of:
(A)    the amount equal to (1) the Maximum Revolver Amount less (2) the Letter
of Credit Usage at such time, and
(B)    the amount equal to the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrower to Agent, as
adjusted by Agent for Reserves established by Agent from time to time) less the
Letter of Credit Usage at such time.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.


4



--------------------------------------------------------------------------------





(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Reserves against the Borrowing
Base or the Maximum Revolver Amount. The amount of any Reserve shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such Reserve and shall not be duplicative of any other
reserve established and currently maintained. Agent shall endeavor to give
Borrower concurrent notice of the implementation of any reserve but shall not be
liable for the failure to do so and the failure to do so shall not affect the
validity of such reserve.

2.2    Term Loan.
(a)    Subject to the terms and conditions of this Agreement, on the Closing
Date, each Lender with an Initial Term Loan Commitment made a term loan (the
“Initial Term Loan”) to Borrower in an aggregate principal amount equal to such
Lender’s Pro Rata Share of the Initial Term Loan Commitments. The aggregate
Initial Term Loan Commitments of all Lenders as of the Closing Date was
$15,000,000.
(b)    Subject to the terms and conditions of this Agreement, on the First
Amendment Effective Date, each Lender with a First Amendment Term Loan
Commitment agrees (severally, not jointly or jointly and severally) to make a
term loan (the “First Amendment Term Loan”; and together with the Initial Term
Loan, collectively, the “Term Loans” and each, individually, a “Term Loan”) to
Borrower in an aggregate principal amount equal to such Lender’s Pro Rata Share
of the First Amendment Term Loan Commitments. The aggregate First Amendment Term
Loan Commitments of all Lenders as of the Closing Date is $10,000,000.
(c)    The outstanding principal of the Term Loans shall be repaid on the
following dates and in the following amounts:
Date
Installment Amount
November 1, 2018, and on the first day of every calendar month thereafter prior
to the Maturity Date
$297,619.05

The outstanding unpaid principal balance and all accrued and unpaid interest on
the Term Loans shall be due and payable on the earlier of (1) the Maturity Date,
and (2) the date of the acceleration of the Term Loans in accordance with the
terms hereof. Any principal amount of the Term Loans that is repaid or prepaid
may not be reborrowed. All principal of, interest on, and other amounts payable
in respect of the Term Loans shall constitute Obligations.

2.3    Borrowing Procedures and Settlements.


5



--------------------------------------------------------------------------------





(a)    Procedure for Borrowing Loans. Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent and received by Agent no
later than 12:00 p.m. Eastern on the Business Day that is three (3) Business
Days prior to the requested Funding Date, specifying (A) the amount of such
Borrowing, and (B) the requested Funding Date (which shall be a Business Day);
provided, that Agent may, in its sole discretion, elect to accept as timely
requests that are received later than 12:00 p.m. Eastern on the applicable
Business Day. With respect to each request for a Borrowing pursuant to this
Section 2.3(a), each Lender agrees that Agent may in Agent’s sole discretion,
but Agent shall not be obligated to, make such requested Borrowing to Borrower
on behalf of the Lenders as an Interim Advance.
(b)    [Reserved.]
(c)    Making of Loans.
(i)    After receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent at its option and in its discretion shall do either of the following:
(A)    in Agent’s sole discretion, advance the amount of the requested Borrowing
to Borrower disproportionately (an “Interim Advance”) out of the Agent’s own
funds on behalf of Lenders, which advance shall be on the Funding Date specified
in the relevant request for a Borrowing, and thereby elect settlement in
accordance with clause (e) below such that, upon such settlement, each Lender’s
share of the Lender’s funded portion of the Loans (including the amount of any
such Interim Advance settled on such date) equals, at all times, such Lender’s
Pro Rata Share of the outstanding Loans. With proceeds of Interim Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account. Agent shall charge to the Loan
Account usual and customary fees for the wire transfer of each Borrowing. All
Interim Advances made under this Section 2.3(c)(i)(A) shall be subject to
Settlement in accordance with Section 2.3(e) below; it being understood that all
payments on any such Interim Advances shall be payable solely to Agent until
Settlement thereof shall have occurred. For the avoidance of doubt, all Interim
Advances constitute Loans hereunder; or
(B)    notify the Lenders by telecopy, telephone, email, or other electronic
form of transmission, of the requested Borrowing; such notification to be sent
by 1:00 p.m. on the Business Day that is three (3) Business Days prior to the
requested Funding Date. If Agent has notified the Lenders of a requested
Borrowing on the Business Day that is one (1) Business Day prior to the Funding
Date, then each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. on the Business Day that is the
requested Funding Date. After Agent’s receipt of the proceeds of such Loans from
the Lenders, Agent shall make the proceeds thereof available to Borrower on the
applicable Funding Date by transferring immediately available


6



--------------------------------------------------------------------------------





funds equal to such proceeds received by Agent to the Designated Account;
provided, that, subject to the provisions of Section 2.3(d)(ii), no Lender shall
have an obligation to make any Loan, if (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date. Agent shall charge to the Loan Account usual and customary
fees for the wire transfer of each Borrowing.
(ii)    Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrower a corresponding amount. If, on the requested Funding Date,
any Lender shall not have remitted the full amount that it is required to make
available to Agent in immediately available funds and if Agent has made
available to Borrower such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrower such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Loan for all purposes of this Agreement. If such amount is not made available to
Agent on the Business Day following the Funding Date, Agent will notify Borrower
of such failure to fund and, upon demand by Agent, Borrower shall pay such
amount to Agent for Agent’s account, together with interest thereon for each day
elapsed since the date of such Borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Revolving Loans composing such
Borrowing.
(d)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable


7



--------------------------------------------------------------------------------





conditions precedent set forth in Section 3.2 are not satisfied, Agent hereby is
authorized by Borrower and the Lenders, from time to time, in Agent’s sole
discretion, to make Revolving Loans to, or for the benefit of, Borrower, on
behalf of the Lenders, that Agent, in its Permitted Discretion, deems necessary
or desirable (1) to preserve or protect the Collateral, or any portion thereof,
or (2) to enhance the likelihood of repayment of the Obligations (the Revolving
Loans described in this Section 2.3(d)(i) shall be referred to as “Protective
Advances”). Notwithstanding the foregoing, no Protective Advance shall be made
which would cause (A) the aggregate amount of all Protective Advances
outstanding at any one time to exceed 10% of the Maximum Revolver Amount unless
the Required Lenders otherwise agree or (B) the aggregate amount of Revolver
Usage outstanding at any one time to exceed the Maximum Revolver Amount.
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent, and Agent may, but is not obligated to, knowingly and intentionally,
continue to make Revolving Loans to Borrower notwithstanding that an Overadvance
exists or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than 10% of the Maximum Revolver Amount (unless Required Lenders
agree to a higher amount), and (B) after giving effect to such Revolving Loans,
the outstanding Revolver Usage (except for and excluding amounts charged to the
Loan Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount. In the event Agent obtains actual knowledge that an
Overadvance exists, regardless of the amount of, or reason for, such excess,
Agent shall notify the Lenders as soon as practicable and the Lenders with
Revolver Commitments thereupon shall, together with Agent, jointly determine the
terms of arrangements that shall be implemented with Borrower intended to
eliminate the Overadvance within 30 days. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrower, which shall continue to be bound by the
provisions of Section 2.4(e). Each Lender with a Revolver Commitment shall be
obligated to make Revolving Loans in accordance with Section 2.3(c) in, or
settle Overadvances made by Agent with Agent as provided in Section 2.3(e) (or
Section 2.3(g), as applicable) for, the amount of such Lender’s Pro Rata Share
of any unintentional Overadvances by Agent reported to such Lender, any
intentional Overadvances made as permitted under this Section 2.3(d)(ii), and
any Overadvances resulting from the charging to the Loan Account of interest,
fees, or Lender Group Expenses.
(iii)    Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder. Prior to Settlement
with respect to Extraordinary Advances, all payments on the Extraordinary
Advances made by Agent, including interest thereon, shall be payable to Agent
solely for its own account. The


8



--------------------------------------------------------------------------------





Extraordinary Advances shall be repayable on demand, secured by Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Revolving Loans. The provisions of this Section 2.3(d) are for
the exclusive benefit of Agent and the Lenders and are not intended to benefit
Borrower (or any other Loan Party) in any way.
(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Revolver Amount (unless Required Lenders otherwise agree to a higher
amount).
(e)    Settlement. It is agreed that each Lender’s funded portion of the Loans
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Loans. Such agreement notwithstanding, Agent and the Lenders
agree (which agreement shall not be for the benefit of Borrower) that in order
to facilitate the administration of this Agreement and the other Loan Documents,
settlement among the Lenders as to the Loans (including the Interim Advances and
Extraordinary Advances) shall take place on a periodic basis in accordance with
the following provisions:
(i)    Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) for itself, with respect to the outstanding Interim Advances and
Extraordinary Advances, and (2) with respect to Borrower’s or its Subsidiaries’
payments or other amounts received, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. on the Business Day immediately prior to the
date of such requested Settlement (the date of such requested Settlement being
the “Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Loans (including Interim Advances and
Extraordinary Advances) for the period since the prior Settlement Date. Subject
to the terms and conditions contained herein (including Section 2.3(g)): (y) if
the amount of the Loans (including Interim Advances and Extraordinary Advances)
made by a Lender that is not a Defaulting Lender exceeds such Lender’s Pro Rata
Share of the Loans (including Interim Advances and Extraordinary Advances) as of
a Settlement Date, then Agent shall, by no later than 12:00 p.m. on the
Settlement Date, transfer in immediately available funds to a Deposit Account of
such Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Loans (including Interim Advances and Extraordinary Advances), and
(z) if the amount of the Loans (including Interim Advances and Extraordinary
Advances) made by a Lender is less than such Lender’s Pro Rata Share of the
Loans (including Interim Advances and Extraordinary Advances) as of a Settlement
Date, such Lender shall no later than 12:00 p.m. on the Settlement Date transfer
in immediately available funds to Agent’s Account, an amount such that each such
Lender shall, upon transfer of


9



--------------------------------------------------------------------------------





such amount, have as of the Settlement Date, its Pro Rata Share of the Loans
(including Interim Advances and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Interim Advances or
Extraordinary Advances. If any such amount is not made available to Agent by any
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, Agent shall be entitled to recover for its account such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate.
(ii)    In determining whether a Lender’s balance of the Loans (including
Interim Advances and Extraordinary Advances) is less than, equal to, or greater
than such Lender’s Pro Rata Share of the Loans (including Interim Advances and
Extraordinary Advances) as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral.
(iii)    Between Settlement Dates, Agent, to the extent Interim Advances or
Extraordinary Advances for the account of Agent are outstanding, may apply any
payments or other amounts received by Agent, that in accordance with the terms
of this Agreement would be applied to the reduction of the Loans, to the Interim
Advances and Extraordinary Advances. During the period between Settlement Dates,
Agent with respect to Interim Advances and Extraordinary Advances, and each
Lender with respect to the Loans other than Interim Advances and Extraordinary
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Agent, or the
Lenders, as applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)    Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Loans owing to each Lender, and
Interim Advances and/or Extraordinary Advances owing to Agent, and the interests
therein of each Lender, from time to time and such register shall, absent
manifest error, conclusively be presumed to be correct and accurate.
(g)    Defaulting Lenders. Notwithstanding the provisions of Section 2.4(b)(ii),
Agent shall not be obligated to transfer to a Defaulting Lender any payments
made by Borrower to Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (A) first, to Agent to the extent of any Interim
Advances and Extraordinary Advances that were made by Agent and that were
required to be, but


10



--------------------------------------------------------------------------------





were not, paid by Default Lender, (B) second, to Issuing Bank, to the extent of
the portion of a Letter of Credit Disbursement that was required to be, but was
not, paid by the Defaulting Lender, (C) third, to each Non-Defaulting Lender
ratably in accordance with their Commitments (but, in each case, only to the
extent that such Defaulting Lender’s portion of a Revolving Loan (or other
funding obligation) was funded by such other Non-Defaulting Lender), (D) fourth,
in Agent’s sole discretion, to a suspense account maintained by Agent, the
proceeds of which shall be retained by Agent and may be made available to be
re-advanced to or for the benefit of Borrower (upon the request of Borrower and
subject to the conditions set forth in Section 3.2) as if such Defaulting Lender
had made its portion of Revolving Loans (or other funding obligations)
hereunder, and (E) fifth, from and after the date on which all other Obligations
have been paid in full, to such Defaulting Lender in accordance with tier (L) of
Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in its
discretion, re-lend to Borrower for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that the foregoing shall not apply to any of the matters governed by Section
14.1(a)(i) through (iii). The provisions of this Section 2.3(g) shall remain
effective with respect to such Defaulting Lender until the earlier of (y) the
date on which all of the Non-Defaulting Lenders, Agent, Issuing Bank, and
Borrower shall have waived, in writing, the application of this Section 2.3(g)
to such Defaulting Lender, or (z) the date on which such Defaulting Lender makes
payment of all amounts that it was obligated to fund hereunder, pays to Agent
all amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by Agent, provides adequate
assurance of its ability to perform its future obligations hereunder (on which
earlier date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by Agent pursuant to Section 2.3(g)(ii) shall be
released to Borrower). The operation of this Section 2.3(g) shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrower of its duties and obligations hereunder to Agent, Issuing Bank, or
to the Lenders other than such Defaulting Lender. Any failure by a Defaulting
Lender to fund amounts that it was obligated to fund hereunder shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
Borrower, at its option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share


11



--------------------------------------------------------------------------------





of the outstanding Obligations (including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrower’s
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
(h)    Independent Obligations. All Loans (other than Interim Advances and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Loan (or other extension of credit) hereunder, nor shall any Commitment
of any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.

2.4    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrower.
(i)    Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Borrower prior to the date on which
any payment is due to the Lenders that Borrower will not make such payment in
full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required to), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent Borrower does not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
(b)    Apportionment and Application.


12



--------------------------------------------------------------------------------





(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. Subject to Section
2.4(b)(iv) and Section 2.4(e), all payments to be made hereunder by Borrower
shall be remitted to Agent and all such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, to reduce the balance of the Loans outstanding and,
thereafter, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.
(ii)    At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
(C)    third, to pay interest due in respect of all Protective Advances until
paid in full,
(D)    fourth, to pay the principal of all Protective Advances until paid in
full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,
(G)    [reserved],
(H)    [reserved],


13



--------------------------------------------------------------------------------





(I)    seventh, ratably, to pay interest accrued in respect of the Loans (other
than Protective Advances) until paid in full,
(J)    eighth, ratably
i.    ratably, to pay the principal of all Revolving Loans until paid in full,
ii.    to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(ii), beginning with tier (A) hereof), and
iii.    to pay the outstanding principal balance of the Term Loans (in the order
of priority set forth in Section 2.4(b)(ii)(I)) until the Term Loans are paid in
full,
(K)    ninth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,
(L)    tenth, ratably to pay any Obligations owed to Defaulting Lenders; and
(M)    eleventh, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(iii)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(iv)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.
(v)    For purposes of Section 2.4(b)(ii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, any premium or prepayment penalty, Liquidated


14



--------------------------------------------------------------------------------





Damages and expense reimbursements, irrespective of whether any of the foregoing
would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.
(vi)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Commitments.
(i)    Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrower may reduce the Revolver Commitments, subject to payment
of Liquidated Damages in accordance with Section 2.10(e), to an amount (which
may be zero) not less than the sum of (A) the Revolver Usage as of such date,
plus (B) the principal amount of all Revolving Loans not yet made as to which a
request has been given by Borrower under Section 2.3(a), plus (C) the amount of
all Letters of Credit not yet issued as to which a request has been given by
Borrower pursuant to Section 2.11(a). Each such reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof (unless the Revolver Commitments are being reduced to zero and the
amount of the Revolver Commitments in effect immediately prior to such reduction
are less than $5,000,000), shall be made by providing not less than 10 Business
Days prior written notice to Agent, and shall be irrevocable. Once reduced, the
Revolver Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof.
(ii)    Term Loan Commitments. The Initial Term Loan Commitments terminated upon
the making of the Initial Term Loan on the Closing Date. The First Amendment
Term Loan Commitments shall terminate upon the making of the First Amendment
Term Loan on the First Amendment Effective Date.
(d)    Optional Prepayments. Borrower may prepay the Loans at any time, in whole
or in part, plus the applicable Liquidated Damages, plus accrued and unpaid
interest on the principal amount being prepaid to the prepayment date and all
fees, costs, expenses and other amounts related thereto. Each prepayment of the
Term Loans shall be applied to the remaining installments of principal due on
the Term Loans pro rata among such remaining installments. No prepayment of
Revolving Loans under this clause (d) shall result in a permanent reduction of
the Revolver Commitments.


15



--------------------------------------------------------------------------------





(e)    Mandatory Prepayments.
(i)    Borrowing Base. If, at any time, (A) the Revolver Usage on such date
exceeds (B) the Borrowing Base reflected in the Borrowing Base Certificate most
recently delivered by Borrower to Agent (as adjusted by Agent for Reserves
established by Agent from time to time), then Borrower shall immediately prepay
the Obligations in accordance with Section 2.4(f)(i) in an aggregate amount
equal to the amount of such excess.
(ii)    Dispositions.
(A)    Within three (3) Business Days of the date of receipt (or if an Event of
Default has occurred and is continuing and Agent has exercised dominion over the
Loan Parties’ Deposit Accounts, concurrently with receipt) by Borrower or any of
its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary sale
or disposition by Borrower or any of its Subsidiaries of any Accounts, Borrower
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash Proceeds
received by such Person in connection with such sales or dispositions; and
(B)    Within three (3) Business Days of the date of receipt (or if an Event of
Default has occurred and is continuing and Agent has exercised dominion over the
Loan Parties’ Deposit Accounts, concurrently with receipt) by Borrower or any of
its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary sale
or disposition by Borrower or any of its Subsidiaries of any assets other than
Accounts (including casualty losses or condemnations but excluding sales or
dispositions which qualify as Permitted Dispositions under clauses (b), (c),
(d), (e), (j), (k), (l), (m), or (n) of the definition of Permitted
Dispositions), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
such Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in connection with such sales or dispositions;
provided that, so long as (A) no Default or Event of Default shall have occurred
and is continuing or would result therefrom, (B) Borrower shall have given Agent
written notice of Borrower’s intention to apply such monies to the costs of
replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of Borrower or its Subsidiaries within 180 days after the initial
receipt of such monies (or to enter into a binding commitment thereof within
said 180 day period), (C) the monies are held in a Deposit Account in which
Agent has a perfected first-priority security interest, and (D) Borrower or its
Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 180 days after the initial receipt of such monies (or, in
the case of such binding commitment, subsequently complete such replacement,
purchase, or construction within an additional 90 days thereafter), then the
Loan Party whose assets were the subject of such disposition shall have the
option to apply such monies to the costs of replacement of the assets that are
the subject of such sale or disposition or the costs of purchase or construction
of other assets useful in the business of such Loan Party unless and to the


16



--------------------------------------------------------------------------------





extent that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, any amounts
remaining in the Deposit Account referred to in clause (C) above shall be paid
to Agent and applied in accordance with Section 2.4(f)(ii); provided, however,
that Borrower shall not have the right to use any Net Cash Proceeds in excess of
$15,000,000 (or such greater amount as agreed to by Agent in writing in its sole
discretion) in the aggregate to make such replacements, purchases or
construction in any given Fiscal Year.
(C)    Nothing contained in this Section 2.4(e)(ii) shall permit Borrower or any
of its Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with Section 6.4.
(iii)    Extraordinary Receipts. Within three (3) Business Days of the date of
receipt (or if an Event of Default has occurred and is continuing and Agent has
exercised dominion over the Loan Parties’ Deposit Accounts, concurrently with
receipt) is in effect concurrently with receipt) by Borrower or any of its
Subsidiaries of any Extraordinary Receipts, Borrower shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f)(ii) in an amount equal to 100% of such Extraordinary Receipts, net of any
reasonable expenses incurred in collecting such Extraordinary Receipts.
(iv)    Indebtedness. Within three (3) Business Days of the date of incurrence
(or if an Event of Default has occurred and is continuing and Agent has
exercised dominion over the Loan Parties’ Deposit Accounts, concurrently with
receipt) by Borrower or any of its Subsidiaries of any Indebtedness (other than
Permitted Indebtedness), Borrower shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
100% of the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.4(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.
(v)    Professional Fee Account Funds. Concurrently with receipt by Borrower or
any of its Subsidiaries of any funds released from the Professional Fee Account,
Borrower shall prepay the Obligations in accordance with Section 2.4(f)(i) in an
aggregate amount equal to the amount of such funds.
(vi)    Specified Contribution. Concurrently with receipt by Borrower of a
Specified Contribution, Borrower shall prepay the outstanding principal amount
of the Term Loans in accordance with Section 2.4(f)(ii) in an amount equal to
100% of such Specified Contribution.
(vii)    Term Loan Limit. If, at any time, (A) the outstanding principal amount
of the Term Loans on such date exceeds (B) the Term Loan Limit, then Borrower
shall immediately prepay the Obligations in accordance with Section 2.4(f)(ii)
in an aggregate amount equal to the amount of such excess.


17



--------------------------------------------------------------------------------





(viii)    Capital Leases. Prior to the second (2nd) anniversary of the First
Amendment Effective Date, or, with respect to any vehicles acquired during the
period commencing January 1, 2020 and ending on December 31, 2020 pursuant to
clause (iii) of the definition of Permitted Purchase Money Indebtedness,
concurrently with the Acquisition of any vehicle subject to a Capital Lease, the
Borrower shall prepay the outstanding principal amount of the Term Loans in
accordance with Section 2.4(f)(ii) in an amount equal to the greater of (x)
$20,000 and (y) the value of similar vehicles of the type so acquired that the
Borrower or any of its Subsidiaries have recently sold or otherwise disposed of
in the relevant market.
(ix)    Third Amendment Prepayment. On the Third Amendment Effective Date,
Borrower shall prepay the outstanding Term Loans in an aggregate principal
amount equal to $2,500,000.
(f)    Application of Payments.
(i)    Each prepayment pursuant to Section 2.4(e)(i) or Section 2.4(e)(v) shall,
(A) so long as no Application Event shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Revolving Loans until
paid in full, and second, to cash collateralize the Letters of Credit in an
amount equal to 105% of the then outstanding Letter of Credit Usage, and (B) if
an Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).
(ii)    Each other prepayment pursuant to Section 2.4(e) shall, (A) so long as
no Application Event shall have occurred and be continuing, be applied, first,
to the remaining installments of principal due on the Term Loans pro rata among
such remaining installments; provided that the prepayment pursuant to Section
2.4(e)(ix) shall be applied to the installments of principal due on the Term
Loans in the inverse order of maturity, second, to the outstanding principal
amount of the Revolving Loans until paid in full, and third, to cash
collateralize the Letters of Credit in an amount equal to 105% of the then
outstanding Letter of Credit Usage, and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in Section
2.4(b)(ii).
(iii)    No prepayment applied to the Revolving Loans or to cash collateralize
Letter of Credit Usage under Section 2.4(f)(i) shall result in a reduction in
the Maximum Revolver Amount; provided, that if an Event of Default exists,
Required Lenders may elect for any such prepayment under Section 2.4(f)(ii) to
result in a permanent reduction of the Maximum Revolver Amount.

2.5    Promise to Pay.
(a)    Borrower agrees to pay the Lender Group Expenses on the earlier of
(i) the first day of the month following the date on which the applicable Lender
Group Expenses were first


18



--------------------------------------------------------------------------------





incurred or (ii) the date on which demand therefor is made by Agent (it being
acknowledged and agreed that (A) any charging of such costs, expenses or Lender
Group Expenses to the Loan Account pursuant to the provisions of Section 2.6(d)
shall be deemed to constitute a demand for payment thereof for the purposes of
this subclause (ii) and (B) Agent is authorized and directed to deduct and
retain sufficient amounts from any deposits paid by Borrower to the Agent on or
prior to the Closing Date or pursuant to Section 5.21, as applicable; Borrower
promises to pay all of the Obligations (including principal, interest, premiums,
if any, fees, costs, and expenses (including Lender Group Expenses)) in full on
the Maturity Date or, if earlier, on the date on which the Obligations become
due and payable pursuant to the terms of this Agreement. Borrower agrees that
(i) its obligations contained in the first sentence of this Section 2.5 shall
survive payment or satisfaction in full of all other Obligations and (ii) all
payments of the Lender Group Expenses shall be nonrefundable under all
circumstances.
(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event, Borrower
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Agent and reasonably
satisfactory to Borrower. Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.

2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c),
(i)    all Revolving Loans and other Obligations (except for undrawn Letters of
Credit and the Term Loans) shall bear interest at a per annum rate equal to the
LIBOR Rate plus 5.25%, and
(ii)    the Term Loans shall bear interest at a per annum rate equal to the
LIBOR Rate plus 7.25%.
(b)    Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the rate then applicable to Revolving Loans hereunder on
the average daily amount of the Letter of Credit Usage during the period from
and including the date of issuance of such Letter of Credit to but excluding the
date on which there ceases to be Letter of Credit Usage.


19



--------------------------------------------------------------------------------





(c)    Default Rate. Upon the occurrence and during the continuation of (A) an
Event of Default described in Section 8.4 or Section 8.5, automatically, and (B)
any other Event of Default, at the election of Agent in its sole discretion,
(i)    all Loans, and Obligations (except for undrawn Letters of Credit) that
have been charged to the Loan Account pursuant to the terms hereof, shall bear
interest at a per annum rate equal to three (3) percentage points above the per
annum rate otherwise applicable thereunder, and
(ii)    the Letter of Credit Fee shall be increased to three (3) percentage
points above the per annum rate otherwise applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month, and
(ii) all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable on the earlier
of (x) the first day of the month following the date on which the applicable
costs, expenses, or Lender Group Expenses were first incurred or (y) the date on
which demand therefor is made by Agent (it being acknowledged and agreed that
any charging of such costs, expenses or Lender Group Expenses to the Loan
Account pursuant to the provisions of the following sentence shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause (y)).
Borrower hereby authorizes Agent, from time to time without prior notice to
Borrower, to charge to the Loan Account (A) on the first day of each month, all
interest accrued during the prior month on the Loans hereunder, (B) on the first
day of each month, all Letter of Credit Fees accrued or chargeable hereunder
during the prior month, (C) as and when incurred or accrued, all fees and costs
provided for in Section 2.10 (a) or (c), (D) on the first day of each month, the
Unused Line Fee accrued during the prior month pursuant to Section 2.10(b),
(E) as and when due and payable, all other fees payable hereunder or under any
of the other Loan Documents, (F) as and when incurred or accrued, the fronting
fees and all commissions, other fees, charges and expenses provided for in
Section 2.11(k), (G) as and when incurred or accrued, all other Lender Group
Expenses, and (H) as and when due and payable, all other payment obligations
payable under any Loan Document. All amounts (including interest, fees, costs,
expenses, Lender Group Expenses, or other amounts payable hereunder or under any
other Loan Document) charged to the Loan Account shall thereupon constitute
Revolving Loans hereunder, shall constitute Obligations hereunder, and shall
initially accrue interest at the rate then applicable to Revolving Loans.
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360-day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.


20



--------------------------------------------------------------------------------





(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
(g)    Inability to Determine Interest Rate. If, at any applicable time, the
basis for determining the LIBOR Rate ceases to be reported on the applicable
page of the Reuters screen and if Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Lenders) that, by reason
of circumstances affecting the relevant market, other adequate and reasonable
means do not exist for ascertaining the interest rate applicable to the offering
of Dollar deposits to major banks in the London interbank eurodollar market for
the applicable period, then Agent shall forthwith give notice thereof to
Borrower. If such notice is given, (i) the interest rate applicable to (A) the
Revolving Loans and other Obligations shall be the Prime Rate plus 4.25% and (B)
the Term Loans shall be the Prime Rate plus 6.25%, in each case determined and
effective immediately, (ii) each reference herein to the “LIBOR Rate” shall be
deemed thereafter to be a reference to the Prime Rate, and (iii) subject to
Section 2.6(i), such substituted rate shall thereafter be determined by Agent in
accordance with the terms hereof. Until notice contemplated by Section 2.6(i) is
furnished by Agent, the LIBOR Rate shall not apply to any Loan or any other
Obligations.
(h)    LIBOR Rate Unlawful or Impractical. In the event that any change in
market conditions or any Change in Law shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain Loans bearing interest at the LIBOR Rate or to
continue such funding or maintaining, or to determine or charge interest rates
at the LIBOR Rate, such Lender shall give notice of such changed circumstances
to Agent and Borrower and Agent promptly shall transmit the notice to each other
Lender and (i) in the case of any outstanding Loans of such Lender bearing
interest at the LIBOR Rate, the date specified in such Lender’s notice shall be
deemed to be the last day such Loans shall bear interest at the LIBOR Rate, and
interest upon the Loans of such Lender thereafter shall accrue interest at the
Prime Rate and (y) such Prime Rate shall continue to be applicable to the
Obligations until such Lender determines that it would no longer be unlawful or
impractical to fund or maintain Loans bearing interest at the LIBOR Rate.


21



--------------------------------------------------------------------------------





(i)    Reinstatement of LIBOR Rate. If there has been at any time an interest
rate substituted for the LIBOR Rate in accordance with this Section 2.6 and if
in the reasonable opinion of Agent, the circumstances causing such substitution
have ceased, then Agent shall promptly notify Borrower in writing of such
cessation, and thereafter the LIBOR Rate shall be determined as originally
defined hereby. Nevertheless, thereafter the provisions of Section 2.6(a),
Section 2.6(g) and Section 2.6(h) shall continue to be effective.
(j)    Special Provisions Applicable to LIBOR Rate. The LIBOR Rate may be
adjusted by Agent with respect to any Lender on a prospective basis to take into
account any additional or increased costs to such Lender of maintaining or
obtaining any eurodollar deposits or increased costs (other than Taxes which
shall be governed by Section 16), in each case, due to changes in applicable
law, including any Changes in Law and changes in the reserve requirements
imposed by the Board of Governors, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest at the LIBOR
Rate. In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender (A) require
such Lender to furnish to Borrower a statement setting forth in reasonable
detail the basis for adjusting such LIBOR Rate and the method for determining
the amount of such adjustment, or (B) repay the Loans of such Lender with
respect to which such adjustment is made.

2.7    Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 1:30 p.m. If any payment item is
received into Agent’s Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day. Available amounts
in a Deposit Account subject to a control agreement shall be given credit for
purposes of calculating interest two (2) Business Days after such collections
are received by Agent.

2.8    Designated Account. Agent is authorized to make the Loans, and Issuing
Bank is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the Loans
requested


22



--------------------------------------------------------------------------------





by Borrower and made by Agent or the Lenders hereunder. Unless otherwise agreed
by Agent and Borrower, any Loan requested by Borrower and made by Agent or the
Lenders hereunder shall be made to the Designated Account.

2.9    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with the Loans (including Interim Advances and
Extraordinary Advances) made by Agent or the Lenders to Borrower or for
Borrower’s account, the Letters of Credit issued or arranged by Issuing Bank for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents, including, accrued interest, fees and expenses, and
Lender Group Expenses. In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Agent from Borrower or for Borrower’s
account. Agent shall make available to Borrower monthly statements regarding the
Loan Account, including the principal amount of the Loans, interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents,
and a summary itemization of all charges and expenses constituting Lender Group
Expenses accrued hereunder or under the other Loan Documents, and each such
statement, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lender
Group unless, within 30 days after Agent first makes such a statement available
to Borrower, Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in such statement.

2.10    Fees.
(a)    Agent Fees. Borrower shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.
(b)    Unused Line Fee. Borrower shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the Average
Revolver Usage during the immediately preceding month (or portion thereof),
which Unused Line Fee shall be due and payable monthly in arrears on the first
day of each month from and after the Closing Date up to the first day of the
month prior to the date on which the Obligations are paid in full and on the
date on which the Obligations are paid in full.
(c)    Collateral Monitoring Fee. Borrower shall pay to Agent monthly a
collateral monitoring fee (the “Collateral Monitoring Fee”) in an amount equal
to 0.25% of the Maximum Facility Amount. The Collateral Monitoring Fee shall be
due and payable monthly in advance on the first day of each month from and after
the Closing Date, commencing with the such date after the Closing Date, until
the Obligations are paid in full and on the date on which the Obligations are
paid in full. Upon the occurrence and during the continuation of a Default or
Event


23



--------------------------------------------------------------------------------





of Default, Agent may, in its sole discretion, increase the monthly Collateral
Monitoring Fee by an additional 0.25% per annum.
(d)    Field Examination and Other Fees. Borrower shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable; provided, that for so long as no Default or Event of Default shall
have occurred and be continuing, Borrower shall not be obligated to reimburse
Agent for more than (A) two field examinations in any twelve month period, (B)
two appraisals on Equipment in any twelve month period and (C) one appraisal on
all other asset categories in any twelve month period; provided that any
additional field examinations or appraisals required by Agent in any given
twelve month period shall be performed at the expense of Agent; and, provided,
further, that if a Default or Event of Default shall have occurred and be
continuing, Agent may conduct additional field examinations and appraisals at
Borrower’s expense. For the avoidance of doubt, the reimbursement limitations
set forth in this clause (d) shall not apply to field examinations and
appraisals conducted in connection with a Permitted Acquisition.
(e)    Liquidated Damages.
(i)    If at any time (x) Borrower (1) prepays all or any portion of the
principal amount of the Term Loans (other than pursuant to Section 2.2, Section
2.4(e)(v), Section 2.4(e)(vi), Section 2.4(e)(vii), or Section
2.4(e)(vii)(ix))[,] (2) reduces all or any portion of, or terminates, the
Revolver Commitment or the Revolving Facility, or (3) fails to pay the
outstanding Obligations in full on the Maturity Date, or (y) pursuant to the
terms of this Agreement or any other Loan Document, either (I) Agent or any
Lender demands repayment of the outstanding Obligations in whole or in part,
(II) Agent or any Lender reduces or terminates the Revolver Commitments or the
Revolving Facility, or (III) repayment of the outstanding Obligations are
otherwise accelerated in whole or in part, then at the time of such repayment,
prepayment, demand or acceleration, and in addition to the principal balance of
the Loans being prepaid, all accrued and unpaid interest thereon, all fees,
costs, expenses and other amounts payable to Agent and the Lenders in connection
with the Loans, and all other Obligations paid to Agent and the Lenders under
this Agreement and the other Loan Documents required to be paid at such time,
Borrower shall pay liquidated damages to Agent and the Lenders in an amount
equal to the product of (A) and (B) below (the “Liquidated Damages”):
(A)    (1) if such prepayment, repayment, demand, acceleration or failure to pay
on the Maturity Date relates to the Term Loans in whole or in part, the
outstanding principal amount of the Term Loans being prepaid or not paid, as
applicable, plus (2) if such prepayment, repayment, demand, reduction,
termination, acceleration or failure to pay on the Maturity Date relates to the
Revolving Facility or the Revolver Commitment, the amount of such prepayment,
repayment or demand or such reduction or, in the case of the termination,
acceleration


24



--------------------------------------------------------------------------------





or failure to pay on the Maturity Date, of the Revolving Facility or Revolver
Commitment, the aggregate outstanding Revolver Usage amount;
multiplied by
(B)    (1) three percent (3.00%) if such prepayment, repayment, demand,
reduction, termination or acceleration occurs on or prior to the first (1st)
anniversary of the First Amendment Effective Date, (2) two percent (2.00%) if
such prepayment, repayment, demand, reduction or acceleration occurs after the
first (1st) anniversary of the First Amendment Effective Date but [on or[ prior
to [the second (2nd) anniversary of the First Amendment Effective Date] October
1, 2021, and (3) one percent (1.00%) if such prepayment, repayment, demand,
reduction, termination or acceleration occurs on or after [the second (2nd)
anniversary of the First Amendment Effective Date] October 1, 2021 (but not on
the Maturity Date, so long as the Obligations are paid in full on such date).
(ii)    Borrower’s election to prepay the Term Loans in whole or in part shall
be delivered to Agent in writing (a “Principal Reduction Notice”) at least
twenty (20) calendar days prior to the date of such prepayment. A Principal
Reduction Notice shall be irrevocable when delivered to Agent.
(iii)    Borrower acknowledges and agrees that (A) it would be difficult or
impractical to calculate the Lender Group’s actual damages from the prepayment
of the Term Loans and/or early termination of the Revolving Facility or
reduction or termination of the Revolver Commitment and the Lender Group’s
compensation from Loans hereunder following such early termination or reduction,
(B) the liquidated damages provided above are intended to be fair and reasonable
approximations of such damages, and (C) the liquidated damages are not intended
to be penalties.

2.11    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrower made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested Letter of Credit for the account of Borrower
(it being understood that, notwithstanding that such Letter of Credit shall be
for the account of Borrower, it may be issued for the benefit or support of any
Loan Party). By submitting a request to Issuing Bank for the issuance of a
Letter of Credit, Borrower shall be deemed to have requested that Issuing Bank
issue the requested Letter of Credit. Each request for the issuance of a Letter
of Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made on a Business Day in writing by
an Authorized Person and delivered to Issuing Bank via telefacsimile or other
electronic method of transmission reasonably acceptable to Issuing Bank and
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to Issuing Bank and (i) shall specify (A) the amount of such Letter
of Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit,


25



--------------------------------------------------------------------------------





(C) the proposed expiration date of such Letter of Credit, (D) the name and
address of the beneficiary of the Letter of Credit, and (E) such other
information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent or Issuing Bank may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Bank generally requests for Letters of Credit in similar circumstances.
Bank’s records of the content of any such request will be conclusive.
(b)    Issuing Bank shall not issue a Letter of Credit if any of the following
would result after giving effect to the requested issuance:
(i)    the Letter of Credit Usage would exceed $5,000,000, or
(ii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans, or
(iii)    the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans at such time.
(c)    [Reserved].
(d)    Any Issuing Bank (other than Agent or any of its Affiliates) shall notify
Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit; provided
that (i) until Agent advises any such Issuing Bank that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Bank, such Issuing Bank shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Agent and such Issuing Bank may agree. Each Letter of Credit shall be in
form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Bank makes a payment under a Letter of Credit, Borrower shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder and, for the
avoidance of doubt, shall constitute Revolver Usage (notwithstanding any failure
to satisfy any condition precedent set forth in Section 3) and, initially, shall
bear interest at the rate then applicable to Revolving Loans. If a Letter of
Credit Disbursement is deemed to be a Revolving Loan hereunder, Borrower’s
obligation to pay the amount of such Letter of Credit Disbursement to Issuing
Bank shall be automatically converted


26



--------------------------------------------------------------------------------





into an obligation to pay the resulting Revolving Loan. Promptly following
receipt by Agent of any payment from Borrower pursuant to this paragraph, Agent
shall distribute such payment to Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to Section 2.11(e) to reimburse Issuing
Bank, then to such Revolving Lenders and Issuing Bank as their interests may
appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrower had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrower on the date due as provided in Section 2.11(d), or of any reimbursement
payment that is required to be refunded (or that Agent or Issuing Bank elects,
based upon the advice of counsel, to refund) to Borrower for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to deliver to
Agent, for the account of Issuing Bank, an amount equal to its respective Pro
Rata Share of each Letter of Credit Disbursement pursuant to this Section
2.11(e) shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3. If any such
Revolving Lender fails to make available to Agent the amount of such Revolving
Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in this
Section, such Revolving Lender shall be deemed to be a Defaulting Lender and
Agent (for the account of Issuing Bank) shall be entitled to recover such amount
on demand from such Revolving Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.
(f)    Borrower agrees to indemnify, defend and hold harmless each member of the
Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each other Indemnified Person (each, including Issuing Bank,
a “Letter of Credit Related Person”) (to the fullest extent permitted by law)
from and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually


27



--------------------------------------------------------------------------------





incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any such Letter of
Credit Related Person (other than Taxes, which shall be governed by Section 16)
(the “Letter of Credit Indemnified Costs”), and which arise out of or in
connection with, or as a result of:
(i)    any Letter of Credit or any pre-advice of its issuance;
(ii)    any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(v)    any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;
(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;
(ix)    Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or
(x)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit


28



--------------------------------------------------------------------------------





Indemnified Costs may be finally determined in a non-appealable judgment of a
court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. Borrower hereby agrees to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f). If and to the extent that the obligations of Borrower under
this Section 2.11(f) are unenforceable for any reason, Borrower agrees to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law. This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.
(g)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank’s conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. Borrower’s aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrower to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Revolving Loans hereunder. Borrower shall take action to avoid and
mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrower under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrower as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrower taken all reasonable steps to mitigate
any loss, and in case of a claim of wrongful dishonor, by specifically and
timely authorizing Issuing Bank to effect a cure.
(h)    Borrower is responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrower. Borrower is solely
responsible for the suitability of the Letter of Credit for Borrower’s purposes.
With respect to any Letter of Credit containing an “automatic amendment” to
extend the expiration date of such Letter of Credit, Issuing Bank, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrower does not at any time want such Letter of Credit to be renewed,
Borrower will so notify Agent and Issuing Bank at least 15 calendar days


29



--------------------------------------------------------------------------------





before Issuing Bank is required to notify the beneficiary of such Letter of
Credit or any advising bank of such nonrenewal pursuant to the terms of such
Letter of Credit.
(i)    Borrower’s reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit or this Agreement or any term or provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii)    Issuing Bank or any of its branches or Affiliates being the beneficiary
of any Letter of Credit;
(iv)    Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
(v)    the existence of any claim, set-off, defense or other right that Borrower
or any other Person may have at any time against any beneficiary, any assignee
of proceeds, Issuing Bank or any other Person;
(vi)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Borrower’s reimbursement and other payment obligations and
liabilities, arising under, or in connection with, any Letter of Credit, whether
against Issuing Bank, the beneficiary or any other Person; or
(vii)    the fact that any Default or Event of Default shall have occurred and
be continuing;
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrower to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.


30



--------------------------------------------------------------------------------





(j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrower for, and Issuing Bank’s rights and remedies against
Borrower and the obligation of Borrower to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrower;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between the beneficiary and Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;


31



--------------------------------------------------------------------------------





(ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(k)    Borrower shall pay immediately upon demand to Agent as non-refundable
fees, commissions, and charges (it being acknowledged and agreed that any
charging of such fees, commissions and charges to the Loan Account pursuant to
the provisions of Section 2.6(d) shall be deemed to constitute a demand for
payment thereof for the purposes of this Section 2.11(k)): (i) a fronting fee
which shall be imposed by Issuing Bank upon the issuance of each Letter of
Credit of 0.25% per annum of the face amount thereof, plus (ii) any and all
other customary commissions, fees and charges then in effect imposed by, and any
and all expenses incurred by, Agent and/or Issuing Bank, or by any adviser,
confirming institution or entity or other nominated person, relating to Letters
of Credit, at the time of issuance of any Letter of Credit and upon the
occurrence of any other activity with respect to any Letter of Credit (including
transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations).
(l)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,


32



--------------------------------------------------------------------------------





and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Revolving Loans hereunder; provided, that (A) Borrower shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrower, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
(m)    Unless otherwise expressly agreed by Issuing Bank and Borrower when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.
(n)    In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.

2.12    Incremental Facilities.
(a)    Requests. Borrower may, by written notice to Agent (each, an “Incremental
Facility Request”), request increases in the Revolver Commitment (each, an
“Incremental Revolver Commitment” and the loans thereunder, “Incremental
Revolving Loans”; each Incremental Revolver Commitment is sometimes referred to
herein individually as an “Incremental Facility” and collectively as the
“Incremental Facilities”) in Dollars in an aggregate amount not to exceed
$20,000,000 for all such Incremental Facilities such that the aggregate Revolver
Commitment will not exceed $50,000,000 at any time; provided that no commitment
of any Lender shall be increased without the consent of such Lender. Such notice
shall set forth (i) the amount of the Incremental Revolver Commitment being
requested (which shall be in a minimum amount of $1,000,000 and multiples of
$1,000,000 in excess thereof), and (ii) the date (an “Incremental Effective
Date”) on which such Incremental Facility is requested to become effective
(which, unless otherwise agreed by Agent, shall not be less than ten (10)
Business Days nor more than sixty (60) days after the date of such notice).


33



--------------------------------------------------------------------------------





(b)    Lenders. Upon delivery of the applicable Incremental Facility Request,
such Incremental Facility shall be offered to all Lenders pro rata according to
the respective outstanding principal amounts of the Revolving Loans and Revolver
Commitments held by each Lender. If the applicable Lenders do not accept the
offered Incremental Facility in its entirety on a pro rata basis within five (5)
Business Days of such offer, that portion of the Incremental Facility not
accepted by such Lenders shall be offered to the accepting Lenders on a non-pro
rata basis; provided, that no existing Lender will have any obligation to
provide all or any portion of such Incremental Facilities. If the accepting
Lenders do not elect to increase their Revolver Commitments on a non-pro rata
basis, Borrower may offer the Incremental Facility to other Persons satisfying
the requirements of Section 13.1.
(c)    Conditions. No Incremental Facility shall become effective under this
Section 2.12(c) unless, (i) after giving effect to such Incremental Facility,
the Loans to be made thereunder (and assuming that the entire amount of such
Incremental Revolver Commitment is funded), and the application of the proceeds
therefrom, (A) no Default or Event of Default shall exist or result therefrom,
(B) Borrower shall have paid the Lenders providing such Incremental Facility an
upfront fee in an amount to be mutually agreed, (C) the Collateral Monitoring
Fee required by Section 2.10(c) hereof shall be increased in proportion to the
increase in the Revolver Commitment represented by such Incremental Facility,
(D) the Lenders providing such Incremental Facility shall be satisfactory to
Agent in its reasonable discretion and (E) Agent shall have received a
certificate of an Authorized Officer of Borrower certifying as to the foregoing.
(d)    Term. Any Incremental Revolving Loans shall be on the same terms
(including maturity date, interest rate margins, any interest rate floors,
original issue discount and upfront fees (based on the lesser of a four-year
average life to maturity or the remaining life to maturity), and any
arrangement, structuring and underwriting fees paid or payable with respect to
such increase) as, and pursuant to documentation applicable to, the initial
Revolving Loans.
(e)    Requested Amendments. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Facility, this Agreement may be amended to
the extent (but only to the extent) necessary to reflect the existence of such
Incremental Facility and the Loans evidenced thereby, and any joinder agreement
or amendment may without the consent of the other Lenders effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Agent and Borrower, to effectuate the
provisions of this Section 2.12, and, for the avoidance of doubt, this Section
2.12(e) shall supersede any provisions in Section 13.1. From and after each
Incremental Effective Date, the Revolving Loans and Revolver Commitments
established pursuant to this Section 2.12 shall constitute Revolving Loans and
Revolver Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the guarantees and security
interests created by the applicable Security


34



--------------------------------------------------------------------------------





Documents. The Loan Parties shall take any actions reasonably required by Agent
to ensure and/or demonstrate that the Liens and security interests granted by
the applicable Security Documents continue to be perfected under the UCC or
otherwise after giving effect to the establishment of any such new Revolving
Loans and Revolver Commitments, including, without limitation, compliance with
Section 5.1.

2.13    Capital Requirements.
(a)    If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on Issuing
Bank’s, such Lender’s, or such holding companies’ capital as a consequence of
Issuing Bank’s or such Lender’s commitments, Loans, participations or other
obligations hereunder to a level below that which Issuing Bank, such Lender, or
such holding companies could have achieved but for such Change in Law or
compliance (taking into consideration Issuing Bank’s, such Lender’s, or such
holding companies’ then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrower and Agent thereof. Following receipt of such notice, Borrower
agrees to pay Issuing Bank or such Lender on demand the amount of such reduction
of return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate Issuing
Bank or a Lender pursuant to this Section for any reductions in return incurred
more than 180 days prior to the date that Issuing Bank or such Lender notifies
Borrower of such Change in Law giving rise to such reductions and of such
Lender’s intention to claim compensation therefor; provided further that if such
claim arises by reason of the Change in Law that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.6(j) or Section 2.11(l) or amounts under Section
2.13(a) or sends a notice under Section 2.6(h) relative to changed circumstances
(such Issuing Bank or Lender, an “Affected Lender”), then such Affected Lender
shall use reasonable efforts to promptly designate a different


35



--------------------------------------------------------------------------------





one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.6(j), Section 2.11(l), or Section 2.13(a),
as applicable, or would eliminate the illegality or impracticality of funding or
maintaining Loans bearing interest at the LIBOR Rate and (ii) in the reasonable
judgment of such Affected Lender, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it. Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by such Affected Lender in connection
with any such designation or assignment. If, after such reasonable efforts, such
Affected Lender does not so designate a different one of its lending offices or
assign its rights to another of its offices or branches so as to eliminate
Borrower’s obligation to pay any future amounts to such Affected Lender pursuant
to Section 2.6(j), Section 2.11(l), or Section 2.13(a), as applicable, or to
enable Borrower to obtain Loans bearing interest at the LIBOR Rate, then
Borrower (without prejudice to any amounts then due to such Affected Lender
under Section 2.6(j), Section 2.11(l), or Section 2.13(a), as applicable) may,
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.6(j), Section
2.11(l), or Section 2.13(a), as applicable, or indicates that it is no longer
unlawful or impractical to fund or maintain Loans bearing interest at the LIBOR
Rate, may designate a different Issuing Bank or substitute a Lender, in each
case, reasonably acceptable to Agent to purchase the Obligations owed to such
Affected Lender and such Affected Lender’s commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and commitments,
and upon such purchase by the Replacement Lender, which such Replacement Lender
shall be deemed to be “Issuing Bank” or a “Lender” (as the case may be) for
purposes of this Agreement and such Affected Lender shall cease to be “Issuing
Bank” or a “Lender” (as the case may be) for purposes of this Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.6(h), 2.6(j), 2.11(l), and 2.13 shall be available to Issuing Bank
and each Lender (as applicable) regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, judicial ruling,
judgment, guideline, treaty or other change or condition which shall have
occurred or been imposed, so long as it shall be customary for issuing banks or
lenders affected thereby to comply therewith. Notwithstanding any other
provision herein, neither Issuing Bank nor any Lender shall demand compensation
pursuant to this Section 2.13 if it shall not at the time be the general policy
or practice of Issuing Bank or such Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

2.14    Collections.
(a)    The Loan Parties shall establish and maintain cash management services of
a type, number, with a financial institution and on terms, in each case,
reasonably satisfactory to


36



--------------------------------------------------------------------------------





Agent (each a “Collection Account” and, collectively, the “Collection
Accounts”). Each Loan Party shall take reasonable steps to (A) ensure that all
of its Account Debtors forward payment of the amounts owed by such Account
Debtors directly to a Collection Account or to a Blocked Account, and (B)
deposit or cause to be deposited promptly, and in any event no later than the
first Business Day after the date of receipt thereof, all of the Loan Parties’
collections and proceeds of Collateral (including those sent directly by Account
Debtors to any Loan Party) into a Collection Account or to a Blocked Account.
Each Deposit Account (excluding any Excluded Account but including each
Collection Account) of a Loan Party and each Securities Account of a Loan Party
shall be subject to a Control Agreement among such Loan Party, the applicable
bank or securities intermediary, the Agent and the Second Lien Agent, and no
Loan Party will permit any Investment consisting of cash, Cash Equivalents or
amounts credited to a Deposit Account (excluding any Excluded Account) or a
Securities Account to be maintained in a Deposit Account or Securities Account
unless such Deposit Account or Securities Account, as applicable, is subject to
a Control Agreement among such Loan Party, the applicable bank or securities
intermediary, and Agent. Collected funds in the Collection Accounts shall be
deposited into a lockbox account with a financial institution satisfactory to
Agent and subject to Agent’s sole dominion and control (including, but not
limited to the sole power of withdrawal) (each, a “Blocked Account”). The
agreement(s) relating to the Blocked Account between Agent, such financial
institution and Borrower shall be in form and content satisfactory to Agent.
(b)    Each Control Agreement shall provide, among other things, that (A) the
applicable bank or securities intermediary will comply with any instructions
originated by Agent directing the disposition of the funds in the applicable
Deposit Account or Securities Account subject to such Control Agreement, without
further consent by the applicable Loan Party, (B) the applicable bank or
securities intermediary waives, subordinates, or agrees not to exercise any
rights of setoff or recoupment or any other claim against the applicable Deposit
Account or Securities Account other than for payment of its service fees and
other charges directly related to the administration of such account and for
returned checks or other items of payment, (C) with respect to each Collection
Account and each Blocked Account, the applicable bank will forward (or initiate
a bank wire transfer for the forwarding of), by daily sweep, all amounts in such
Collection Account and Blocked Account to the Agent’s Account, (D) with respect
to the Collection Accounts and the Blocked Accounts, such accounts shall be
subject to Agent’s sole dominion and control (including, but not limited to the
sole power of withdrawal), and (E) with respect to each Deposit Account (other
than an Excluded Account, Collection Account or Blocked Account) or Securities
Account, upon written notice from Agent to the applicable bank or securities
intermediary after the occurrence and during the continuance of an Event of
Default, the applicable bank or securities intermediary will forward, by daily
sweep, all amounts in such account to the Agent’s Account.


37



--------------------------------------------------------------------------------





(c)    The Loan Parties shall cause Persons processing or collecting any credit
card payments or proceeds of receivables on behalf of the Loan Parties to
deliver such payments or proceeds to the Agent’s Account promptly, but not less
frequently than once every week.
(d)    Promptly upon confirmation thereof, and no later than sixty (60) days
after the Closing Date, the Loan Parties shall deliver to Agent evidence
satisfactory to the Agent that the Loan Parties have caused all the collection
accounts maintained at Wells Fargo Bank, National Association on the Closing
Date to be closed.
(e)    On each Business Day, Agent may withdraw available funds from each
Blocked Account and credit available funds received to the payment of the
Obligations (in the order of priority set forth in Section 2.4(b)(ii)).

3.    CONDITIONS; TERM OF AGREEMENT.

3.1    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its initial Loans and of the Issuing Bank, or cause to be
issued, the initial Letters of Credit, are subject to the fulfillment, to the
satisfaction of Agent and each Lender, of each of the conditions precedent set
forth on Schedule 3.1; provided, that no Lender shall be obligated to make its
Revolving Loans and no Issuing Bank shall cause to be issued any Letters of
Credit until such time as Borrower delivers to Agent a completed Borrowing Base
Certificate dated as of July 31, 2017, in form and substance satisfactory to
Agent.

3.2    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Loans hereunder (or to extend
any other credit hereunder) at any time shall be subject to the following
conditions precedent:
(a)    the representations and warranties of Borrower and its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof; [and]
(c)    the receipt by Agent from Borrower of (A) (i) a request for Borrowing
pursuant to the requirements of Section 2.3(a), (ii) a request for issuance of a
Letter of Credit


38



--------------------------------------------------------------------------------





pursuant to the requirements of Section 2.11(a) or (iii) an Incremental Facility
Request pursuant to the requirements of Section 2.12(a), as applicable, and (B)
in the case of clauses (i) and (iii) (solely with respect to Revolving Loans or
Revolver Commitments), a Borrowing Base Certificate no later than 12:00 noon on
the date of such request; and
(d)    the Fixed Charge Coverage Ratio, calculated on a pro forma basis after
giving effect to such extension of credit and determined as of the last day of
the fiscal quarter most recently ended for which financial statements are
required to be delivered pursuant to Section 5.1 shall not be less than 1.00 to
1.00.

3.3    [Reserved.]

3.4    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.

3.5    Reserved.

3.6    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Loans (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto, of the
conditions subsequent set forth on Schedule 3.6 (the failure by Borrower to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof (unless such date is extended, in writing, by Agent, which
Agent may do without obtaining the consent of the other members of the Lender
Group), shall constitute an Event of Default).

4.    REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to


39



--------------------------------------------------------------------------------





any representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Loan (or other extension of credit) made thereafter,
as though made on and as of the date of such Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

4.1    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.
(b)    Set forth on Schedule 4.1(b) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of Borrower, by class, and, as of the Closing Date, a description of
the number of shares of each such class that are issued and outstanding. Except
as may be required under Borrower’s equity incentive and compensation plans or
agreements (which plans and agreements are subject to the restrictions set forth
in Section 6.7), Borrower is not subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or any security convertible into or exchangeable for any of its Equity
Interests.
(c)    Set forth on Schedule 4.1(c) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Borrower. All of the outstanding Equity
Interests of each such Subsidiary has been validly issued and is fully paid and
non-assessable.
(d)    Except as set forth on Schedule 4.1(d), there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower’s or its
Subsidiaries’ Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.


40



--------------------------------------------------------------------------------






4.2    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

4.3    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(b)    Agent’s Liens are validly created, perfected (other than (i) money,
(ii) letter-of-credit rights (other than supporting obligations),
(iii) commercial tort claims (other than those that, by the terms of the
Guaranty and Security Agreement, are required to be perfected), and (iv) any


41



--------------------------------------------------------------------------------





Deposit Accounts and Securities Accounts not subject to a Control Agreement as
permitted by Section 7(k)(iv) of the Guaranty and Security Agreement), and first
priority Liens, subject only to Permitted Liens which are non-consensual
Permitted Liens, permitted purchase money Liens, or the interests of lessors
under Capital Leases.

4.5    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

4.6    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of Borrower, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.
(b)    Schedule 4.6(b) sets forth a complete and accurate description, with
respect to each of the actions, suits, or proceedings with asserted liabilities
in excess of, or that could reasonably be expected to result in liabilities in
excess of, $750,000 that, as of the Closing Date, is pending or, to the
knowledge of Borrower, after due inquiry, threatened against a Loan Party or any
of its Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the procedural status, as of the Closing Date, with respect
to such actions, suits, or proceedings, and (iv) whether any liability of the
Loan Parties’ and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

4.7    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8    No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrower
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of


42



--------------------------------------------------------------------------------





footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the Loan Parties’ and their Subsidiaries’ consolidated
financial condition as of the date thereof and results of operations for the
period then ended. Since April 30, 2017, no event, circumstance, or change has
occurred that has or could reasonably be expected to result in a Material
Adverse Effect with respect to the Loan Parties and their Subsidiaries, other
than (i) as customarily resulting from the commencement of petitions for relief
similar to the Bankruptcy Cases and (ii) as contemplated in Borrower’s business
plan delivered to Agent prior to July 28, 2017.

4.9    Solvency.
(a)    Each Loan Party is Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10    Employee Benefits. No Loan Party, none of its Subsidiaries, nor any of
their respective ERISA Affiliates maintains or contributes to any Benefit Plan.

4.11    Environmental Condition. Except as set forth on Schedule 4.11, (a) no
Loan Party’s nor any of its Subsidiaries’ properties or assets has ever been
used by a Loan Party, its Subsidiaries, or, to Borrower’s knowledge, by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of or could reasonably be expected to result in any material
liability under any applicable Environmental Law, (b) no Loan Party’s nor any of
its Subsidiaries’ properties or assets has ever been designated or identified in
any manner pursuant to any environmental protection statute as a Hazardous
Materials disposal site, (c) no Loan Party nor any of its Subsidiaries has
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a material liability to any
Loan Party or its Subsidiaries, (e) the Loan Parties and their Subsidiaries hold
and are in compliance in all material respects with all permits, licenses,
consents, authorizations and registrations required under Environmental Laws
(“Environmental Permits”), and (f) the Loan Parties and their Subsidiaries
comply with all applicable financial assurance obligations arising under
Environmental Laws.


43



--------------------------------------------------------------------------------






4.12    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrower’s industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on July 5, 2017 and July 17, 2017 represent, and as of the
date on which any other Projections are delivered to Agent, such additional
Projections represent, Borrower’s good faith estimate, on the date such
Projections are delivered, of the Loan Parties’ and their Subsidiaries’ future
performance for the periods covered thereby based upon assumptions believed by
Borrower to be reasonable at the time of the delivery thereof to Agent (it being
understood that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Borrower’s good faith estimate, projections or
forecasts based on methods and assumptions which Borrower believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results).

4.13    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.14    Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder


44



--------------------------------------------------------------------------------





on the Closing Date and such Schedule accurately sets forth the aggregate
principal amount of such Indebtedness as of the Closing Date.

4.15    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable.
Borrower knows of no proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.16    Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

4.17    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18    OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

4.19    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Borrower
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened


45



--------------------------------------------------------------------------------





against Borrower or its Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
material liability, (ii) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against Borrower or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of Borrower, after due inquiry, no union
representation question existing with respect to the employees of Borrower or
its Subsidiaries and no union organizing activity taking place with respect to
any of the employees of Borrower or its Subsidiaries. None of Borrower or its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of
Borrower or its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All material payments due from
Borrower or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Borrower, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

4.20    Material Contracts. Set forth on Schedule 4.20 is a list of the Material
Contracts as of the Closing Date.

4.21    Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

4.22    Eligible Accounts. As to each Account that is identified by Borrower as
an Eligible Accepted Account or Eligible Ticket Held Account in a Borrowing Base
Certificate submitted to Agent, such Account is (a) a bona fide existing payment
obligation of the applicable Account Debtor created by the sale and delivery of
Inventory or the rendition of services to such Account Debtor in the ordinary
course of a Loan Party’s business, (b) owed to a Loan Party without any known
defenses, disputes, offsets, counterclaims, or rights of return or cancellation,
and (c) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Administrative Agent-discretionary criteria) set forth
in the definition of Eligible Accepted Accounts or Eligible Ticket Held
Accounts.

4.23    [Reserved.]

4.24    Location of Equipment. The Equipment of Borrower and its Subsidiaries is
not stored with a bailee, warehouseman, or similar party and is located only at,
or in-transit between,


46



--------------------------------------------------------------------------------





the locations identified on Schedule 5.14 (as such Schedule may be updated
pursuant to Section 5.14).

4.25    [Reserved.]

4.26    Immaterial Subsidiaries. No Immaterial Subsidiary (a) owns any assets
(other than assets of a de minimis nature), (b) has any liabilities (other than
liabilities of a de minimis nature), or (c) engages in any business activity.
The value of assets held by Nuverra Rocky Mountain does not exceed $25,000 in
the aggregate and Nuverra Rocky Mountain has no liabilities of any kind except
as set forth on Schedule 4.26.

4.27    Name and Address; Properties. During the preceding five (5) years, no
Loan Party has been known by and has used any other name, whether corporate,
fictitious or otherwise, except as set forth on Schedule 4.27. Schedule 4.27
also lists all real property owned or leased by Loan Parties, and if leased, the
correct name and address of the landlord and the date and term of the applicable
lease. Borrower’s main office is at the main office address identified as such
in Schedule 4.27 and Borrower and its Subsidiaries maintain no other offices or
facilities except as described therein.

4.28    Existing Business Relationships. Except as described in Schedule 4.28
there exists no actual or threatened termination, cancellation or limitation of,
or any adverse modification or change in, the business relationship of Borrower
and its Subsidiaries with any supplier, customer or group of customers that
individually or in the aggregate could reasonably be expect to result in a
Material Adverse Effect.

4.29    O.S.H.A. Each of Borrower and its Subsidiaries has complied in all
Material respects with, and its facilities, business, leaseholds, equipment and
other property are in Material compliance with, the provisions of the federal
Occupational Safety and Health Act and all rules and regulations promulgated
thereunder, and all Federal, state and local governmental rules, ordinances and
regulations similar thereto. There are no outstanding citations, notices or
orders of non-compliance issued to Borrower or any Subsidiary or relating to its
facilities, business, leaseholds, equipment or other property under the federal
Occupational Safety and Health Act, any rule or regulation promulgated
thereunder, or any similar state or local Governmental Rules.

4.30    Second Lien Loan Documents. As of the Closing Date, Borrower has
delivered to Agent a complete and correct copy of the Second Lien Loan Documents
(including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other documents delivered pursuant thereto or in connection
therewith).

5.    AFFIRMATIVE COVENANTS.


47



--------------------------------------------------------------------------------





Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:

5.1    Financial Statements, Reports, Certificates. Borrower (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
projections and other items set forth on Schedule 5.1 no later than the times
specified therein, (b) agrees that no Subsidiary of a Loan Party will have a
fiscal year different from that of Borrower, (c) agrees to maintain a system of
accounting that enables Borrower to produce financial statements in accordance
with GAAP, and (d) agrees that it will, and will cause each other Loan Party to,
(i) keep a reporting system that shows all additions, sales, claims, returns,
and allowances with respect to its and its Subsidiaries’ sales, and
(ii) maintain its billing systems and practices substantially as in effect as of
the Closing Date and shall only make material modifications thereto with notice
to, and with the consent of, Agent. The financial statements delivered to Agent
pursuant to this Schedule 5.1 shall fairly present Borrower’s and its
Subsidiaries’ financial condition and results of operations as of the dates and
for the periods covered, and shall not contain any material misstatements.

5.2    Reporting. Borrower (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein; provided, however, Borrower shall have no
obligation to deliver either the reconciliation and supporting documentation for
any reconciling items specified in clause (b) or the reports specified in clause
(e) of Schedule 5.2 with respect to any request for a Borrowing so long as (i)
such reports shall not otherwise be due at the times specified in Schedule 5.2,
(ii) no Default or Event of Default shall have occurred and be continuing on the
date of such request for a Borrowing, nor shall either result from the making of
such Borrowing, (iii) Borrower shall have Excess Availability in an amount equal
to or greater than $1,500,000 immediately prior to and after giving effect to
such Borrowing and (iv) the Fixed Charge Coverage Ratio on a pro forma basis
after giving effect to such Borrowing shall not be less than 1.25 to 1.00, and
(b) agrees to use commercially reasonable efforts in cooperation with Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth on such Schedule.

5.3    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, Borrower will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person’s valid existence and
good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.

5.4    Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.


48



--------------------------------------------------------------------------------






5.5    Taxes. Borrower will, and will cause each of its Subsidiaries to, pay in
full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.

5.6    Insurance. Borrower will, and will cause each of its Subsidiaries to, at
Borrower’s expense, (a) maintain insurance respecting each of Borrower’s and its
Subsidiaries’ assets wherever located, covering liabilities, losses or damages
as are customarily are insured against by other Persons engaged in same or
similar businesses and similarly situated and located, and (b) with respect to
all Real Property Collateral located in any area that has been designated by the
Federal Emergency Management Agency as a “Special Flood Hazard Area”, maintain
flood insurance with respect to such Real Property Collateral (including any
personal property which is located thereon) complying with the Flood Disaster
Protection Act of 1973, as amended from time to time, in an amount satisfactory
to all Lenders and otherwise satisfactory to all Lenders. All such policies of
insurance shall be with financially sound and reputable insurance companies
acceptable to Agent and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy and
scope of the policies of insurance of Borrower in effect as of the Closing Date
are acceptable to Agent as of the Closing Date). All property insurance policies
covering the Collateral are to be made payable to Agent for the benefit of Agent
and the Lenders, as their interests may appear, in case of loss, pursuant to a
standard loss payable endorsement with a standard non-contributory “lender” or
“secured party” clause and are to contain such other provisions as Agent may
reasonably require to fully protect the Lenders’ interest in the Collateral and
to any payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If Borrower or its Subsidiaries fail to maintain such insurance,
Agent may arrange for such insurance, but at Borrower’s expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Borrower shall give Agent prompt notice of any loss exceeding $250,000 covered
by its or its Subsidiaries’ casualty or business interruption insurance. Upon
the occurrence and the continuance of an Event of Default, Agent shall have the
sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.


49



--------------------------------------------------------------------------------






5.7    Inspection. Subject to the limitations on Borrower’s reimbursement
obligations set forth in Section 2.10(c),
(a)    Borrower will, and will cause each of its Subsidiaries to, permit Agent,
any Lender, and each of their respective duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its books and records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees (provided an authorized representative of Borrower shall
be allowed to be present) at such reasonable times and intervals as Agent or any
Lender, as applicable, may designate and, so long as no Default or Event of
Default has occurred and is continuing, with reasonable prior notice to Borrower
and during regular business hours.
(b)    Borrower will, and will cause each of its Subsidiaries to, permit Agent
and each of its duly authorized representatives or agents to conduct appraisals
and valuations at such reasonable times and intervals as Agent may designate.

5.8    Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply with (a) all laws and regulations related to Title 1 of
the CARES Act (including any restrictions on Restricted Payments and
compensation) and all payment term agreements and other agreements executed in
connection therewith, and (b) the requirements of all other applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, in the case of
this clause (b), individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

5.9    Environmental. Borrower will, and will cause each of its Subsidiaries to,
(a)    Keep any property either owned or operated by Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c)    Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and
(d)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries,


50



--------------------------------------------------------------------------------





(ii) commencement of any Environmental Action or written notice that an
Environmental Action will be filed against Borrower or its Subsidiaries, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority.

5.10    Disclosure Updates. Borrower will, promptly and in no event later than 5
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

5.11    Formation of Subsidiaries. Borrower will, at the time that any Loan
Party forms any direct or indirect Subsidiary (other than an Immaterial
Subsidiary) or acquires any direct or indirect Subsidiary (other than an
Immaterial Subsidiary) after the Closing Date, within 10 Business Days of such
formation or acquisition (or such later date as permitted by Agent in its sole
discretion) (a) cause such new Subsidiary to provide to Agent a joinder to the
Guaranty and Security Agreement, together with such other security agreements
(including mortgages with respect to any Real Property owned in fee of such new
Subsidiary with a fair market value greater than $2,500,000), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided, that the joinder to the Guaranty and Security Agreement,
and such other security agreements shall not be required to be provided to Agent
with respect to any Subsidiary of Borrower that is a CFC if providing such
agreements would result in adverse tax consequences or the costs to the Loan
Parties of providing such guaranty or such security agreements are unreasonably
excessive (as determined by Agent in consultation with Borrower) in relation to
the benefits to Agent and the Lenders of the security or guarantee afforded
thereby, (b) provide, or cause the applicable Loan Party to provide, to Agent a
pledge agreement (or an addendum to the Guaranty and Security Agreement) and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of Borrower
that is a CFC (and none of the Equity Interests of any Subsidiary of such CFC)
shall be required to be pledged if pledging a greater amount would result in
adverse tax consequences or the costs to the Loan Parties of providing such
pledge are unreasonably excessive (as determined by Agent in consultation with
Borrower) in relation to the benefits to Agent and the Lenders of the security
afforded thereby (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Subsidiary), and


51



--------------------------------------------------------------------------------





(c) provide to Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which, in its opinion, is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance, flood certification
documentation, or other documentation with respect to all Real Property owned in
fee and subject to a mortgage). Any document, agreement, or instrument executed
or issued pursuant to this Section 5.11 shall constitute a Loan Document. For
the avoidance of doubt, for all purposes under this Section 5.11, the formation
and acquisition of a Person shall be deemed to include any formations and
acquisitions by division; provided that compliance with the requirements of this
Section 5.11 shall not cure any Default or Event of Default for the occurrence
of such division.

5.12    Further Assurances. Borrower will, and will cause each of the other Loan
Parties to, at any time upon the reasonable request of Agent, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, mortgages, deeds of trust, opinions of counsel, and all
other documents, including, if applicable, completion of all flood insurance
documentation and diligence and coverage in accordance with the Flood Disaster
Protection Act of 1973, as amended (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of Borrower and its Subsidiaries (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Agent in any Real Property acquired by
Borrower or any other Loan Party, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided
that the foregoing shall not apply to any Subsidiary of Borrower that is a CFC
if providing such documents would result in adverse tax consequences or the
costs to the Loan Parties of providing such documents are unreasonably excessive
(as determined by Agent in consultation with Borrower) in relation to the
benefits to Agent and the Lenders of the security afforded thereby. To the
maximum extent permitted by applicable law, if Borrower or any other Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
Borrower and each other Loan Party hereby authorizes Agent to execute any such
Additional Documents in the applicable Loan Party’s name and authorizes Agent to
file such executed Additional Documents in any appropriate filing office. In
furtherance of, and not in limitation of, the foregoing, each Loan Party shall
take such actions as Agent may reasonably request from time to time to ensure
that the Obligations are guaranteed by the Guarantors and are secured by
substantially all of the assets of Borrower and its Subsidiaries, including all
of the outstanding capital Equity Interests of Borrower’s Subsidiaries (subject
to exceptions and limitations contained in the Loan Documents with respect to
CFCs). With respect to any Real Property acquired by Borrower or any other Loan
Party on which Agent will be taking a Lien, (x) Borrower will give Agent no less
than forty five (45) days’ prior written notice of such acquisition, (y)
Borrower or such other Loan Party, as applicable, may not grant a Lien on such
Real Property in favor of Agent until the completion of all flood insurance
documentation and


52



--------------------------------------------------------------------------------





diligence and coverage in accordance with the Flood Disaster Protection Act of
1973, as amended, by all Lenders and, (z) in the event that any such Real
Property is located in any area that has been designated by the Federal
Emergency Management Agency as a “Special Flood Hazard Area”, Borrower and Loan
Parties will maintain flood insurance with respect to such Real Property
Collateral (including any personal property which is located thereon) complying
with the Flood Disaster Protection Act of 1973, as amended from time to time, in
an amount satisfactory to all Lenders and otherwise satisfactory to all Lenders.

5.13    Lender Meetings. Borrower will, within 90 days after the close of each
fiscal year of Borrower, at the request of Agent or of the Required Lenders and
upon reasonable prior notice and subject to Section 17.9, hold a meeting (at a
mutually agreeable location and time or, at the option of Agent, by conference
call) with all Lenders who choose to attend such meeting at which meeting shall
be reviewed the financial results of the previous fiscal year and the financial
condition of Borrower and its Subsidiaries and the projections presented for the
current fiscal year of Borrower.

5.14    Location of Collateral; Offices. Borrower will, and will cause each of
its Subsidiaries to, keep its Equipment only at the locations identified on
Schedule 5.14 and their chief executive offices, or any office where Borrower or
any Subsidiary maintains its Records (including computer printouts and programs)
with respect to any Collateral, only at the locations identified on Schedule
5.14; provided, that (a) Borrower may amend Schedule 4.24 or Schedule 5.14 so
long as such amendment occurs by written notice to Agent not less than 10 days
prior to the date on which such Equipment is moved to such new location or such
chief executive office is relocated and so long as such new location is within
the continental United States, and (b) Certificated Equipment may be moved
within the United States.

5.15    Bank Products. Loan Parties shall establish their primary depository and
treasury management relationships with financial institutions acceptable to
Agent and maintain such depository and treasury management relationships at all
times during the term of the Agreement.

5.16    Material Contracts. Borrower shall, and shall cause each of its
Subsidiaries to maintain in full force and effect the Material Contracts and
Borrower shall provide notice to Agent promptly, but in any event within 5
Business Days after the occurrence thereof, of any material amendments,
supplements or other modifications to any Material Contract.

5.17    Name Change; Organizational Change; Creation of Affiliates. Borrower
shall, and shall cause each of its Subsidiaries to, (i) provide Agent with no
fewer than thirty (30) calendar days’ notice prior to any proposed (a) change in
Borrower’s or any Subsidiary’s state of organization or organizational
structure, (b) change of Borrower’s or any Subsidiary’s name, (c) use of any
trade name or fictitious name, “d/b/a” or other similar designation, (d)
creation (including by division) of any new Affiliate under the control of
Borrower, or (e) transaction or series of transactions pursuant to which
Borrower or any of its Subsidiaries would become an Affiliate under the control


53



--------------------------------------------------------------------------------





of any other Person, and (ii) provide certified copies of any amended, restated,
supplemented or otherwise modified Governing Documents that are or will be
effective in connection with any of the foregoing, if applicable.

5.18    [Reserved].

5.19    Updated Borrowing Base Certificate. Within 3 Business Days of the
written request of Required Lenders (which may be requested no more than once a
month if no Default or Event of Default exists or at any time if a Default or
Event of Default exists), Borrower shall deliver an updated executed Borrowing
Base Certificate reflecting changes in the Eligible Accounts availability since
the last Borrowing Base Certificate.

5.20    Financial Advisor.
(a)    Borrower shall use commercially reasonable efforts to identify and
appoint a chief financial officer (the “CFO”) as soon as practicable following
execution of this Agreement. Prior to the date on which a CFO reasonably
satisfactory to Agent is appointed, Borrower will continue to employ a financial
advisor reasonably satisfactory to Agent (the “Financial Advisor”).
(b)    Until the CFO has been appointed and the Financial Advisor’s engagement
has been terminated, Borrower and each of its Subsidiaries hereby authorizes the
Financial Advisor to communicate directly with Agent and Agent’s professionals
and advisors regarding Borrower and its Subsidiaries and any matters within the
scope of the Financial Advisor’s work related thereto.

5.21    Subsequent Deposits. Upon request by Agent, Borrower shall, and shall
cause each of its Subsidiaries to, make nonrefundable deposits of cash for
application against accrued and unpaid Lender Group Expenses in amounts
satisfactory to Agent.

5.22    PPP Loan Requirement Compliance. At all times while the PPP Loans remain
outstanding, Borrower shall, and shall cause each of its Subsidiaries to, be in
compliance with the PPP Requirements.

5.23    PPP Loan Forgiveness. Promptly after the end of the applicable
Forgiveness Covered Period for each PPP Loan, but in no event more than three
(3) Business Days (or such longer period as agreed by Agent) thereafter,
Borrower shall or shall cause the PPP Borrower to (a) submit an application to
the PPP Lender in respect of the applicable PPP Loan (or the party servicing the
PPP Loan on behalf of the PPP Lender), and to any other party required to
receive such application, for loan forgiveness with respect to the Indebtedness
in respect of such PPP Loan, in accordance with the requirements of Section 1106
of the CARES Act and (b) deliver (i) written notice to Agent that such
application has been submitted to such parties and a copy of such application
and (ii) promptly (and in any event no later than two (2) Business Days) upon
receipt thereof, (A)


54



--------------------------------------------------------------------------------





written notice of any determination regarding the acceptance or denial (in whole
or part) and (B) to the extent applicable, evidence that such Indebtedness has
been forgiven.

5.24    Voluntary Prepayment of PPP Loans. Borrower shall, and shall cause each
of its Subsidiaries to, cause all payments of principal and interest in respect
of the PPP Loans to be deferred to the maximum extent permitted by the
documentation relating to the applicable PPP Loan.

5.25    PPP Deposit Account Subject to Control Agreement. Notwithstanding
anything contained herein or in any other Loan Document to the contrary, (a) the
proceeds of the PPP Loans shall be maintained in a PPP Deposit Account until
such time as such proceeds are utilized in accordance with the CARES Act, (b)
each PPP Deposit Account shall be subject at all times to a Control Agreement
acceptable to Agent, (c) no Loan Party or any of its Subsidiaries shall deposit
any funds into the PPP Deposit Account other than proceeds of the applicable PPP
Loan, and (d) Agent shall be provided with read-only access to the PPP Deposit
Account and all account statements related thereto.

6.    NEGATIVE COVENANTS.
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:

6.1    Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2    Liens. Borrower will not, and will not permit any of its Subsidiaries to
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3    Restrictions on Fundamental Changes. Borrower will not, and will not
permit any of its Subsidiaries to,
(a)    other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, division, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger between Loan Parties,
provided, that Borrower must be the surviving entity of any such merger to which
it is a party, (ii) any merger between a Loan Party and a Subsidiary of such
Loan Party that is not a Loan Party so long as such Loan Party is the surviving
entity of any such merger, and (iii) any merger between Subsidiaries of Borrower
that are not Loan Parties (for the avoidance of doubt, in no event shall Nuverra
Rocky Mountain be permitted to merge or consolidate into any Loan Party or
Subsidiary of any Loan Party),


55



--------------------------------------------------------------------------------





(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Equity Interests) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrower
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) are subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Borrower that is not liquidating or dissolving,
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4; or
(d)    file a certificate of division, adopt a plan of division or otherwise
take any action to effectuate a division pursuant to Section 18-217 of the
Delaware Limited Liability Company Act (or any analogous action taken pursuant
to applicable law with respect to any corporation, limited liability company,
partnership or other entity).

6.4    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, Borrower will not, and will not
permit any of its Subsidiaries to (a) convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets or (b) file a certificate of division, adopt a plan of division or
otherwise take any action to effectuate a division pursuant to Section 18-217 of
the Delaware Limited Liability Company Act (or any analogous action taken
pursuant to applicable law with respect to any corporation, limited liability
company, partnership or other entity).

6.5    Nature of Business. Borrower will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent Borrower and its Subsidiaries from engaging in
any business that is reasonably related or ancillary to its or their business.

6.6    Prepayments; Amendments; Settlements. Borrower will not, and will not
permit any of its Subsidiaries to,
(a)    do any of the following:
(i)    except in connection with Refinancing Indebtedness permitted by Section
6.1, optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness


56



--------------------------------------------------------------------------------





(other than the Second Lien Indebtedness, which shall be subject to the
restrictions in clause (ii) below) of Borrower or its Subsidiaries, other than
(A) the Obligations in accordance with this Agreement and (B) Permitted
Intercompany Advances,
(ii)    (A) make any payment, prepayment, redemption, defeasance, purchase or
other acquisition on account of Second Lien Indebtedness if such payment is not
permitted at such time under the Intercreditor Agreement; provided, however,
Borrower or any of its Subsidiaries may prepay the Second Lien Indebtedness in
an aggregate amount not to exceed $10,000,000 on the First Amendment Effective
Date, or (B) make any cash payment of interest in respect of Second Lien
Indebtedness if Borrower has the option to make such payment in kind, or
(iii)    make any payment on account of other Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions,
(b)    directly or indirectly, amend, modify, or change any of the terms or
provisions of:
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances, (C)
Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition of
Permitted Indebtedness, and (D) Second Lien Indebtedness, provided that such
amendment, modification or other change is permitted under the Intercreditor
Agreement,
(ii)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning any PPP Loans, including, but not limited to, any
amendments, modifications, or changes to the terms or provisions relating to the
term of the PPP Loans, the interest rate applicable thereto and the taking of
any security interest in the assets of any Loan Party or any of its
Subsidiaries, or
(iii)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders, or
(c)    make any payment of any settlement amounts, costs, fees and expenses
incurred in connection with the dismissal or settling of any appeals of the
Order (including, without limitation, the Hargreaves Appeal), except solely with
the proceeds of Second Lien Indebtedness.

6.7    Restricted Payments. Borrower will not, and will not permit any of its
Subsidiaries to make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,


57



--------------------------------------------------------------------------------





(a)    Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions of Equity Interests of Borrower held by
such Persons, provided, that the aggregate amount of such redemptions made by
Borrower during the term of this Agreement plus the amount of Indebtedness
outstanding under clause (l) of the definition of Permitted Indebtedness, does
not exceed $500,000 in the aggregate, and
(b)    Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Borrower on account of repurchases of the Equity Interests of Borrower
held by such Persons; provided that such Indebtedness was incurred by such
Persons solely to acquire Equity Interests of Borrower.
Notwithstanding anything to the contrary herein, (i) Borrower will not, and will
not permit any of its Subsidiaries or Affiliates, directly or indirectly, to
prepay voluntarily any principal in respect of any PPP Loan prior to its
scheduled maturity date as required under the CARES Act, other than the
cancellation and forgiveness of such Indebtedness in accordance with the CARES
Act and (ii) so long as any PPP Loan remains outstanding, Borrower will not, and
will not permit any of its Subsidiaries, to make any Restricted Payment, or make
any deposit for any Restricted Payment, using the proceeds of such PPP Loans.

6.8    Accounting Methods. Borrower will not, and will not permit any of its
Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).

6.9    Investments. Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments. Notwithstanding anything to the
contrary herein, so long as any PPP Loan remains outstanding, Borrower will not,
and will not permit any of its Subsidiaries to, purchase, make, incur, assume or
permit to exist any Investment in any other Person using the proceeds of such
PPP Loans.

6.10    Transactions with Affiliates. Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction with any Affiliate of Borrower or any of its Subsidiaries except
for:
(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Borrower or its Subsidiaries, on the one
hand, and any Affiliate of Borrower or its Subsidiaries, on the other hand, so
long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by Borrower or its
Subsidiaries in excess of $500,000 for any single transaction or series of
related transactions,


58



--------------------------------------------------------------------------------





and (ii) are no less favorable, taken as a whole, to Borrower or its
Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate,
(b)    so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of Borrower or its applicable Subsidiary,
(c)    so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, the payment of reasonable compensation, severance, or
employee benefit arrangements to employees, officers, and outside directors of
Borrower and its Subsidiaries in the ordinary course of business and consistent
with industry practice, and
(d)    (i) transactions permitted by Section 6.3 or Section 6.7, (ii) any
Permitted Intercompany Advance and (iii) the Second Lien Loan Documents.

6.11    Use of Proceeds. Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any Loan or other extension of credit made
hereunder for any purpose other than as described in the recitals hereto;
provided, however, that no part of the proceeds of the Loans made to Borrower
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates the provisions of Regulation T, U or X of the Board of
Governors). Additionally, Borrower shall not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (a) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of sanctions pursuant to any Anti-Terrorism Laws, (b) in any other
manner that would result in a violation of sanctions under any Anti-Terrorism
Laws by any Person (including any Person participating in the Loans, whether as
underwriter, advisor, investor, or otherwise), or (c) in any manner which would
violate Anti-Corruption Laws or applicable Sanctions.

6.12    Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Borrower, and except as contemplated by
the Approved Plan, Borrower will not, and will not permit any of its
Subsidiaries to issue or sell or enter into any agreement or arrangement for the
issuance or sale of any of its Equity Interests.

6.13    Immaterial Subsidiaries. Borrower will not permit any Immaterial
Subsidiary to (a) own any assets (other than assets of a de minimis nature),
(b) have any liabilities (other than liabilities of a de minimis nature), or
(c) engage in any business activity. Notwithstanding anything contained in the
Loan Documents to the contrary, no Loan Party shall make an Investment in, sell,


59



--------------------------------------------------------------------------------





lease, license, assign, contribute or otherwise transfer any assets to, make any
distributions or payments to, or otherwise engage in, or enter into, any
transaction with, any Immaterial Subsidiary, which involves in excess of
$100,000 in any fiscal year for all such Investments, transfers, distributions,
payments and transactions with all Immaterial Subsidiaries.

6.14    Holding Company. In the case of Borrower, engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in its
Subsidiaries, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents and the Second Lien Loan Documents to which it is a party
and the performance of its obligations thereunder, (e) activities consistent
with current business practices as conducted by the Borrower on the date hereof
and (f) activities incidental to the businesses or activities described in
clauses (a) through (e) of this Section.

6.15    Removal of Collateral. Borrower will not, and will not permit any of its
Subsidiaries to remove, or cause or permit to be removed, any of the Collateral
from the premises where such Collateral is currently located and described in
Schedule 5.14, except in connection with (a) dispositions permitted under
Section 6.4, (b) off-site repairs of Equipment in the ordinary course of
Borrower’s and its Subsidiaries’ business as conducted on the Closing Date and
(c) vehicles.

6.16    Burdensome Agreement. Borrower will not, and will not permit any of its
Subsidiaries to, enter into or permit to exist any contractual obligation (other
than the Loan Documents or the Second Lien Loan Documents) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to any Loan Party or
to otherwise transfer property to or invest in any Loan Party, except for any
agreement in effect (A) on the date hereof and set forth on Schedule 6.16 or (B)
at the time any Subsidiary becomes a Subsidiary of Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of Borrower, (ii) of any Subsidiary to guarantee the Indebtedness of
any Loan Party or (iii) of Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person; provided, however, that
this clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under clause (c) of the definition
of “Permitted Indebtedness” solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person.

6.17    Capital Expenditures. Borrower will not permit Capital Expenditures to
exceed, individually or in the aggregate, during each fiscal year set forth
below, the amount set forth opposite such fiscal year:


60



--------------------------------------------------------------------------------





Fiscal Year Ended
Amount
From the Closing Date to December 31, 2017
$16,800,000
December 31, 2018 and [and each fiscal year thereafter] December 31, 2019
$25,200,000
December 31, 2020
$6,000,000
December 31, 2021 and each fiscal year thereafter
$7,500,000

provided, however, that so long as no Default has occurred and is continuing or
would result therefrom, up to 33% of any amount set forth above, if not expended
in the fiscal year for which it is permitted above, may be carried over for
expenditure in the following fiscal year (but not, for the avoidance of doubt,
any subsequent year).

6.18    PPP Loans. Borrower will not, and will not permit any of its
Subsidiaries to, (a) apply the proceeds of any PPP Loans to repay all or any
portion of the Obligations (other than any such amounts consisting of interest),
whether as a result of a voluntary payment by Borrower under the Loan Documents,
an acceleration of the Obligations, an exercise of rights or remedies by any
member of the Lender Group under the Loan Documents or applicable law, or
otherwise, or (b) take any action that would cause the principal amount of any
PPP Loans to no longer be eligible for forgiveness under Section 1105 of the
CARES Act.

7.    FINANCIAL COVENANTS.
(a)    Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrower will not permit:
(i)    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, determined
as of the last day of each fiscal quarter for each period of four fiscal
quarters ending on the dates indicated below, to be less than the ratio set
forth below opposite such measurement date:


61



--------------------------------------------------------------------------------





Fiscal Quarter Date
Fixed Charge Coverage Ratio
Closing Date through December 31, 2017
-1.40 to 1.00
March 31, 2018
-0.45 to 1.00
June 30, 2018
0.15 to 1.00
September 30, 2018
1.05 to 1.00
December 31, 2018
1.15 to 1.00
March 31, 2019 and each fiscal quarter thereafter through and including March
31, 2020
1.20 to 1.00
June 30, 2021
0.70 to 1.00
September 30, 2021 and each fiscal quarter thereafter
1.00 to 1.00

(ii)    Minimum Liquidity. [Excess Availability. At any time the Availability
Block is not in effect] The aggregate amount of Excess Availability [at such
time] plus Unrestricted Cash to be less than [$3,000,000] (A) $8,000,000 at any
time during the period commencing on the Third Amendment Effective Date through
and including July 31, 2020, (B) $5,500,000 at any time during the period
commencing August 1, 2020 through and including August 31, 2020, (C) $5,000,000
at any time during the period commencing September 1, 2020 through and including
November 30, 2020 and (D) $4,000,000 at any time on and following December 1,
2020.
(b)    Specified Contributions. In the event Borrower fails to comply with the
Fixed Charge Coverage Ratio covenant set forth in Section 7(a)(i) as of the last
day of any fiscal quarter, any cash equity contribution to Borrower (funded with
proceeds of common Equity Interests or other Equity Interests having terms
reasonably acceptable to Agent and in any case, not constituting Disqualified
Equity Interests) or proceeds of any Subordinated Indebtedness received after
the last day of such fiscal quarter and on or prior to the day that is ten (10)
days after the day on which financial statements are required to be delivered
for such fiscal quarter will, at the irrevocable election of Borrower, be
included in the calculation of EBITDA solely for the purposes of determining
compliance with the Fixed Charge Coverage Ratio covenant at the end of such
fiscal quarter (each, a “Cure Quarter”) and any subsequent period that includes
such Cure Quarter (any such equity contribution or proceeds of Subordinated
Indebtedness so included in the calculation of EBITDA, a “Specified
Contribution”); provided that (i) notice of Borrower’s intent to accept a
Specified Contribution shall be delivered to Agent by Borrower no later than the
day on which financial statements are required to be delivered for the
applicable fiscal quarter, (ii) in each


62



--------------------------------------------------------------------------------





consecutive four (4) fiscal quarter period there will be at least two (2) fiscal
quarters in which no Specified Contribution is made, (iii) the amount of any
Specified Contribution will be no greater than the amount required to cause
Borrower to be in compliance with the Fixed Charge Coverage Ratio covenant (the
“Cure Amount”), (iv) all Specified Contributions will be disregarded for
purposes of the calculation of EBITDA for all other purposes, including
calculating basket levels, pricing, determining compliance with incurrence based
or pro forma calculations or conditions and any other items governed by
reference to EBITDA, (v) there shall be no more than four (4) Specified
Contributions made in the aggregate after the Closing Date, (vi) the proceeds
received by Borrower from all Specified Contributions shall be promptly used by
Borrower to prepay the Term Loans until paid in full and then to prepay the
Revolving Loans (without permanent reduction of the Revolver Commitments) until
paid in full and (vii) there shall be no reduction in the amount of Fixed
Charges as a result of the prepayment of Indebtedness in connection with any
Specified Contribution (or the application of the proceeds thereof) for
determining compliance with the Fixed Charge Coverage Ratio covenant for the
period ending on the last day of the applicable Cure Quarter and any subsequent
period that includes such Cure Quarter. Upon Agent’s receipt of notice from
Borrower of its intention to make a Specified Contribution pursuant to this
Section 7(b) no later than the day on which financial statements are required to
be delivered for the applicable fiscal quarter, then, until the day that is ten
(10) days after such date, neither Agent nor any Lender shall exercise the right
to accelerate the Loans or terminate the Commitments and neither Agent nor any
Lender shall exercise any right to foreclose on or take possession of the
Collateral solely on the basis of an Event of Default having occurred and
continuing under Section 7(a)(i) in respect of the period ending on the last day
of such fiscal quarter.

8.    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1    Payments. If Borrower fails to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including Liquidated Damages, as
applicable, and any portion of the Obligations that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of three (3) Business Days, (b) all or any
portion of the principal of the Loans, or (c) any amount payable to Issuing Bank
in reimbursement of any drawing under a Letter of Credit;

8.2    Covenants. If any Loan Party or any of its Subsidiaries:
(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 3.7, 5.1, 5.2, 5.3 (solely as to existence or if
Borrower is not in good standing in its jurisdiction of organization), 5.6, 5.7
(solely if Borrower refuses to allow Agent or its


63



--------------------------------------------------------------------------------





representatives or agents to visit Borrower’s properties, inspect its assets or
books or records, examine and make copies of its books and records, or discuss
Borrower’s affairs, finances, and accounts with officers and employees of
Borrower), 5.10, 5.11, 5.13, 5.14, 5.15, 5.17, 5.19, 5.20, 5.21 5.22, 5.23,
5.24, or 5.25 of this Agreement, (ii) Section 6 of this Agreement, (iii) Section
7 of this Agreement (subject to Section 7(b)), or (iv) Section 7 of the Guaranty
and Security Agreement;
(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than as to existence or if Borrower is not in good
standing in its jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
Borrower or (ii) the date on which written notice thereof is given to Borrower
by Agent; or
(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

8.3    Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $1,500,000, or more (except to the extent
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;


64



--------------------------------------------------------------------------------






8.6    Default Under Other Agreements. If there is (a) a default under the
Second Lien Credit Agreement, the Bridge Loan Agreement, any documentation
relating to any PPP Loan, or in one or more agreements to which a Loan Party or
any of its Subsidiaries is a party with one or more third Persons relative to a
Loan Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate
amount of $1,000,000 or more, and such default (i) occurs at the final maturity
of the obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder; or (b) a default in or an
involuntary early termination of one or more Hedge Agreements to which a Loan
Party or any of its Subsidiaries is a party involving an aggregate amount of
$1,000,000 or more;

8.7    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8    Guaranty. If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement);

8.9    Security Documents. If Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent of Permitted Liens which
are non-consensual Permitted Liens, permitted purchase money Liens or the
interests of lessors under Capital Leases, first priority Lien on the Collateral
covered thereby, except (a) as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement or (b) as the result
of an action or failure to act on the part of Agent;

8.10    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;

8.11    Change of Control. A Change of Control shall occur;


65



--------------------------------------------------------------------------------






8.12    Subordination Provisions. The Intercreditor Agreement or any
subordination provisions in respect of the documents evidencing or governing any
Subordinated Indebtedness (the “Subordination Provisions”) shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the Second Lien Indebtedness or applicable
Subordinated Indebtedness; or (ii) Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Lender Group or (C) that
all payments of principal of or premium and interest on the Second Lien
Indebtedness or applicable Subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.

8.13    Settlement Payments. Borrower fails to make any payment of any
settlement amounts, costs, fees and expenses incurred in connection with the
dismissal or settling of any appeals of the Order (including, without
limitation, the Hargreaves Appeal).

9.    RIGHTS AND REMEDIES.

9.1    Rights and Remedies. Upon the occurrence and the continuation of an Event
of Default, Agent may, and, at the instruction of the Required Lenders, shall
(in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(a)    (i) declare the principal of, and any and all accrued and unpaid interest
and fees (including Liquidated Damages, as applicable) in respect of, the Loans
and all other Obligations, whether evidenced by this Agreement or by any of the
other Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower, and (ii) direct Borrower to provide (and Borrower
agrees that upon receipt of such notice it will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrower’s reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;
(b)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender to make
Loans and (ii) the obligation of Issuing Bank to issue Letters of Credit; and
(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.


66



--------------------------------------------------------------------------------





The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations, inclusive of the principal of, and any and all accrued and unpaid
interest and fees (including Liquidated Damages, as applicable) in respect of,
the Loans and all other Obligations, whether evidenced by this Agreement or by
any of the other Loan Documents, shall automatically become and be immediately
due and payable and Borrower shall automatically be obligated to repay all of
such Obligations in full (including Borrower being obligated to provide (and
Borrower agrees that it will provide) Letter of Credit Collateralization to
Agent to be held as security for Borrower’s reimbursement obligations in respect
of drawings that may subsequently occur under issued and outstanding Letters of
Credit), without presentment, demand, protest, or notice or other requirements
of any kind, all of which are expressly waived by Borrower.

9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10.    WAIVERS; INDEMNIFICATION.

10.1    Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.

10.2    The Lender Group’s Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

10.3    Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all losses, claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses, joint and several, actually incurred in connection
therewith or in connection with the


67



--------------------------------------------------------------------------------





enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrower shall not be
liable for costs and expenses (including attorneys’ fees) of any Lender (other
than Agent) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Person is a party thereto, whether or not such claim,
litigation, investigation or proceeding are brought by Borrower or its equity
holders, affiliates, creditors or any other person, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents, and to reimburse
each Indemnified Person within 30 days of written demand for any reasonable
actual documented out of pocket expenses incurred in connection with
investigating or defending any of the foregoing (provided, that the
indemnification in this clause (a) shall not extend to any proceeding (other
than a proceeding against Agent acting pursuant to the Loan Documents in its
capacity as Agent or any of its Affiliates or its or their respective officers,
directors, employees, controlling persons or members) solely between or among
Indemnified Persons that does not arise from any acts or omissions by Borrower
or any of its Subsidiaries; it being understood and agreed that the
indemnification in this clause (a) shall extend to the Agent-Related Persons and
their successors (but not the Lenders) relative to disputes between or among
Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, or (iii) any Taxes or any costs attributable to
Taxes, which shall be governed by Section 16), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document, the making of any Loans or issuance of any Letters of
Credit hereunder, or the use of the proceeds of the Loans or the Letters of
Credit provided hereunder (irrespective of whether any Loan Party or Indemnified
Person is a party thereto), or any act, omission, event, or circumstance in any
manner related thereto, and (c) in connection with or arising out of any
presence or release of Hazardous Materials at, on, under, to or from any assets
or properties owned, leased or operated by Borrower or any of its Subsidiaries
or any Environmental Actions, Environmental Liabilities or Remedial Actions
related in any way to Borrower, any of its Subsidiaries or any assets,
properties, operations or actions of Borrower or any of its Subsidiaries or any
other violations of or liabilities arising under Environmental Law or
Environmental Permits by or relating to Borrower or any of its Subsidiaries or
any assets or properties owned, leased or operated by Borrower or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 10.3 with respect to (1) any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from (A) the gross negligence, bad faith or willful misconduct
of such Indemnified Person or its officers, directors, employees, controlling
persons or members or (B) a material breach in bad faith by any Indemnified
Person of


68



--------------------------------------------------------------------------------





its obligations under this Agreement or the other Loan Documents. This provision
shall survive the termination of this Agreement and the repayment in full of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON. THE
PROVISIONS OF THIS SECTION 10.3 SHALL SURVIVE THE RESIGNATION OR TERMINATION OF
ANY AGENT AND TERMINATION OF THIS AGREEMENT.

11.    NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:


69



--------------------------------------------------------------------------------





If to Borrower:
NUVERRA ENVIRONMENTAL SOLUTIONS, INC.
6720 N. Scottsdale Road, Suite 190
Scottsdale, Arizona 85253
Attn: Chief Legal Officer
Tel: (602) 903-7802
Fax No.: (602) 903-7806
 
 
with copies to:
SQUIRE PATTON BOGGS (US) LLP
1 E. Washington St., Suite 2700
Phoenix, Arizona 85004
Attn: Matthew M. Holman, Esq.
Tel: (602) 528-4083
Fax No.: (602) 253-8129
 
 
If to Agent:
ACF FINCO I LP 
Attn: Credit Officer/Nuverra Environmental Solutions, Inc.
560 White Plains Road, Suite 400 
Tarrytown, NY 10591 
Tel: (914) 418-1200 
Fax No.: (914) 921-1154
ACF FINCO I LP 
Attn: Oleh Szczupak, Vice President 
560 White Plains Road, Suite 400 
Tarrytown, NY 10591 
Tel: (914) 418-1200 (ext. 216) 
Fax No.: (914) 921-1154
 
 
with copies to:
MORGAN, LEWIS & BOCKIUS LLP
101 Park Ave
New York, NY 10178-0060
Attn: Rick Eisenbiegler, Esq.
Tel: (212) 309-6720
Fax No. (212) 309-6001



Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three (3)
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).


70



--------------------------------------------------------------------------------






12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.


71



--------------------------------------------------------------------------------





(d)    BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, ANY LENDER, ISSUING
BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE,
AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1    Assignments and Participations.
(a)    (i) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees (each, an “Assignee”), with the prior written consent
(such consent not be unreasonably withheld or delayed) of:
(A)    Borrower; provided, that no consent of Borrower shall be required (1) if
an Event of Default has occurred and is continuing or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender or a Related Fund; provided further, that Borrower shall be
deemed to have consented to a proposed assignment unless it objects thereto by
written notice to Agent within five (5) Business Days after having received
notice thereof; and


72



--------------------------------------------------------------------------------





(B)    Agent, which consent may be granted or withheld in Agent’s reasonable
discretion, and Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made (x) to a natural person or (y) to a Loan Party
or an Affiliate of a Loan Party,
(B)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $1,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $1,000,000);
(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(D)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until (1) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee, (2) such Lender and the Assignee have delivered to Borrower
and Agent an Assignment and Acceptance and Agent has notified the assigning
Lender of its receipt thereof and (3) unless waived by Agent, the assigning
Lender or Assignee has paid to Agent, for Agent’s separate account, a processing
fee in the amount of $3,500; and
(E)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an


73



--------------------------------------------------------------------------------





Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto); provided,
that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 15 and Section 17.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other


74



--------------------------------------------------------------------------------





rights and interests of the Originating Lender hereunder shall not constitute a
“Lender” hereunder or under the other Loan Documents and the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrower, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi)  no
participation shall be sold to a Loan Party, and (vii) all amounts payable by
Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal


75



--------------------------------------------------------------------------------





Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and such Federal
Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law.
(h)    The Loan Parties hereby acknowledge that the Lenders and their Affiliates
may securitize the Loans (a “Securitization”) through the pledge of the Loans as
collateral security for loans to the Lenders or their Affiliates or through the
sale of the Loans or the issuance of direct or indirect interests in the Loans
to their controlled Affiliates, which loans to the Lenders or their Affiliates
or direct or indirect interests will be rated by Moody’s, S&P or one or more
other rating agencies. The Loan Parties shall, to the extent commercially
reasonable, cooperate with the Lenders and their Affiliates to effect any and
all Securitizations. Notwithstanding the foregoing, no such Securitization shall
release the Lender party thereto from any of its obligations hereunder or
substitute any pledgee, secured party or any other party to such Securitization
for such Lender as a party hereto and no change in ownership of the Loans may be
effected except pursuant to this Section 13.1.
(i)    Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Revolver Commitments
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Revolver Commitments to
an Affiliate of such Lender or a Related Fund of such Lender (i) a Registered
Loan (and the registered note, if any, evidencing the same) may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrower shall treat the Person in
whose name such Registered Loan (and the registered note, if any, evidencing the
same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Revolver Commitments to an Affiliate of such Lender or a Related Fund of such
Lender, and which assignment is not recorded in the Register, the assigning
Lender, on behalf of Borrower, shall maintain a register comparable to the
Register.
(j)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain (or
cause to be maintained)


76



--------------------------------------------------------------------------------





a register on which it enters the name of all participants in the Registered
Loans held by it (and the principal amount (and stated interest thereon) of the
portion of such Registered Loans that is subject to such participations) (the
“Participant Register”). A Registered Loan (and the Registered Note, if any,
evidencing the same) may be participated in whole or in part only by
registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.
(k)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrower from time to time as Borrower may reasonably request.

13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by Borrower is required in connection with any such
assignment.

14.    AMENDMENTS; WAIVERS.

14.1    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:
(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section 2.4(c),
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees (including Liquidated
Damages), or other amounts due hereunder or under any other Loan Document,


77



--------------------------------------------------------------------------------





(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders)),
(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1 or 3.2,
(vi)    amend, modify, or eliminate Section 15.11,
(vii)    other than as permitted by Section 15.11, release Agent’s Lien in and
to any of the Collateral,
(viii)    amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders” or “Pro Rata Share”,
(ix)    contractually subordinate any of Agent’s Liens,
(x)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
(xi)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i)
or (ii), or
(xii)    amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of Loan Parties.
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders),
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders,


78



--------------------------------------------------------------------------------





(c)    No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrower and the Supermajority Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Accepted
Accounts and Eligible Ticket Held Accounts) that are used in such definition, or
the definition of Eligible Equipment, Eligible Term Loan Collateral or Term Loan
Limit, to the extent that any such change results in more credit being made
available to Borrower based upon the Borrowing Base or the Term Loan Limit, as
the case may be, but not otherwise, or the definition of Maximum Revolver
Amount,
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrower, and the Required Lenders,
(e)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender or Section 14.1(a)(iv) but only if such amendment, waiver,
modification, elimination or consent of such Section 14.1(a)(iv) is in respect
of an amendment, modification or elimination of Section 14.1(a)(i) through (iii)
that affects such Lender, and
(f)    No amendment, waiver, or modification shall increase the Revolver
Commitments or extend the Maturity Date until the completion of all flood
insurance documentation, diligence and coverage as required by the Flood
Disaster Protection Act of 1973, as amended, or as otherwise satisfactory to all
Lenders.

14.2    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one


79



--------------------------------------------------------------------------------





or more Replacement Lenders, and the Non-Consenting Lender or Tax Lender, as
applicable, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Non-Consenting Lender or Tax Lender, as applicable, shall specify
an effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit). If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Loans and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of participations in
such Letters of Credit.

14.3    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15.    AGENT; THE LENDER GROUP.

15.1    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Agent as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on


80



--------------------------------------------------------------------------------





its behalf and to take such other action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to Agent by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement, Lenders
agree that Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Loans, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute payments and proceeds
of the Collateral as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower or its Subsidiaries, the Obligations, the
Collateral, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

15.2    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be


81



--------------------------------------------------------------------------------





entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.

15.3    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lenders to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Borrower or its Subsidiaries.

15.4    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Lenders.

15.5    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this


82



--------------------------------------------------------------------------------





Agreement, describing such Default or Event of Default, and stating that such
notice is a “notice of default.” Agent promptly will notify the Lenders of its
receipt of any such notice or of any Event of Default of which Agent has actual
knowledge. If any Lender obtains actual knowledge of any Event of Default, such
Lender promptly shall notify the other Lenders and Agent of such Event of
Default. Each Lender shall be solely responsible for giving any notices to its
Participants, if any. Subject to Section 15.4, Agent shall take such action with
respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Section 9; provided, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

15.6    Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons. Each Lender acknowledges that Agent does not have
any duty or responsibility, either initially or on a continuing basis (except to
the extent, if any, that is expressly specified herein) to provide such Lender
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.

15.7    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and


83



--------------------------------------------------------------------------------





fulfillment of its functions, powers, and obligations pursuant to the Loan
Documents, including court costs, attorneys’ fees and expenses, fees and
expenses of financial accountants, advisors, consultants, and appraisers, costs
of collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Borrower is obligated to reimburse Agent or Lenders for such
expenses pursuant to this Agreement or otherwise. Agent is authorized and
directed to deduct and retain sufficient amounts from (a) any deposits paid on
or prior to the Closing Date and any subsequent deposits paid by Borrower to
Agent pursuant to Section 5.21, or (b) payments or proceeds of the Collateral
received by Agent to reimburse Agent for such out-of-pocket costs and expenses
prior to the distribution of any amounts to Lenders. In the event Agent is not
reimbursed for such costs and expenses by Borrower or its Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s ratable thereof. Whether or not the transactions contemplated hereby
are consummated, (i) the Agent is authorized and directed to deduct and retain
sufficient amounts from any deposits paid on or prior to the Closing Date and
any subsequent deposits paid by Borrower to Agent pursuant to Section 5.21 for
the payment of the Indemnified Liabilities and (ii) each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
a Loan or other extension of credit hereunder. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrower. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

15.8    Agent in Individual Capacity. Agent and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
Equity Interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Document as
though Agent were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, Agent or its
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the


84



--------------------------------------------------------------------------------





Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include Agent in its individual capacity.

15.9    Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower or an Event of Default exists). If
Agent resigns under this Agreement, the Required Lenders shall be entitled, with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent for the Lenders. If, at the time that
Agent’s resignation is effective, it is acting as Issuing Bank, such resignation
shall also operate to effectuate its resignation as Issuing Bank, and it shall
automatically be relieved of any further obligation to issue Letters of Credit.
If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders and
Borrower, a successor Agent from among the Lenders, or if no Lender agrees to be
Agent, such other Person as Agent shall select. If Agent has materially breached
or failed to perform any material provision of this Agreement or of applicable
law, the Required Lenders may agree in writing to remove and replace Agent with
a successor Agent from among the Lenders with (so long as no Event of Default
has occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 15 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.

15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such


85



--------------------------------------------------------------------------------





information to the Lenders, and the Lenders acknowledge that, in such
circumstances, such Lender shall not be under any obligation to provide such
information to them.

15.11    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrower of all of the Obligations, (ii) constituting
property being sold or disposed of if a release is required or desirable in
connection therewith and if Borrower certifies to Agent that the sale or
disposition is permitted under Section 6.4 (and Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property in
which neither Borrower nor its Subsidiaries owned any interest at the time
Agent’s Lien was granted nor at any time thereafter, (iv) constituting property
leased or licensed to Borrower or its Subsidiaries under a lease or license that
has expired or is terminated in a transaction permitted under this Agreement, or
(v) in connection with a credit bid or purchase authorized under this Section
15.11. The Loan Parties and the Lenders hereby irrevocably authorize Agent,
based upon the instruction of the Required Lenders, to (a) consent to, credit
bid or purchase (either directly or indirectly through one or more entities) all
or any portion of the Collateral at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy Code,
(b) credit bid or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale or other disposition
thereof conducted under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, or (c) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any other sale or foreclosure conducted or consented to by Agent
in accordance with applicable law in any judicial action or proceeding or by the
exercise of any legal or equitable remedy. In connection with any such credit
bid or purchase, (i) the Obligations owed to the Lenders shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or unliquidated claims being estimated for such purpose if the
fixing or liquidation thereof would not impair or unduly delay the ability of
Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or unliquidated claims cannot be estimated
without impairing or unduly delaying the ability of Agent to credit bid at such
sale or other disposition, then such claims shall be disregarded, not credit
bid, and not entitled to any interest in the Collateral that is the subject of
such credit bid or purchase) and the Lenders whose Obligations are credit bid
shall be entitled to receive interests (ratably based upon the proportion of
their Obligations credit bid in relation to the aggregate amount of Obligations
so credit bid) in the Collateral that is the subject of such credit bid or
purchase (or in the Equity Interests of the any entities that are used to
consummate such credit bid or purchase), and (ii) Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based


86



--------------------------------------------------------------------------------





upon the value of such non-cash consideration. Except as provided above, Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required Lenders.
Upon request by Agent or Borrower at any time, the Lenders will confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent’s opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of Borrower in
respect of) any and all interests retained by Borrower, including, the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
Each Lender further hereby irrevocably authorizes Agent, at its option and in
its sole discretion, to subordinate any Lien granted to or held by Agent under
any Loan Document to the holder of any Permitted Lien on such property if such
Permitted Lien secures Permitted Purchase Money Indebtedness.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (i) to
verify or assure that the Collateral exists or is owned by Borrower or its
Subsidiaries or is cared for, protected, or insured or has been encumbered,
(ii) to verify or assure that Agent’s Liens have been properly or sufficiently
or lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, (iii) to verify or assure that any particular items of
Collateral meet the eligibility criteria applicable in respect thereof, (iv) to
impose, maintain, increase, reduce, implement, or eliminate any particular
reserve hereunder or to determine whether the amount of any reserve is
appropriate or not, or (v) to exercise at all or in any particular manner or
under any duty of care, disclosure or fidelity, or to continue exercising, any
of the rights, authorities and powers granted or available to Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing, except as
otherwise expressly provided herein.

15.12    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, set off against the Obligations, any amounts owing by such
Lender to Borrower or its Subsidiaries or any deposit accounts of Borrower or
its Subsidiaries now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the


87



--------------------------------------------------------------------------------





commencement of any legal or equitable proceedings to enforce any Loan Document
against Borrower or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13    Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.

15.14    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.


88



--------------------------------------------------------------------------------






15.16    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
Borrower or its Subsidiaries (each, a “Report”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
(f)    In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by Borrower or its Subsidiaries to Agent that has
not been contemporaneously provided by Borrower or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Borrower or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in


89



--------------------------------------------------------------------------------





such Lender’s notice to Agent, whereupon Agent promptly shall request of
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Borrower or such Subsidiary, Agent
promptly shall provide a copy of same to such Lender, and (z) any time that
Agent renders to Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

15.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for such Lender or on its behalf, nor to take any other action on behalf
of such Lender hereunder or in connection with the financing contemplated
herein.

16.    WITHHOLDING TAXES.

16.1    Payments. All such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrower shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein. Borrower will furnish to Agent as
promptly as possible after the date the payment of any Indemnified Tax is due
pursuant to applicable law, certified copies of tax receipts evidencing such
payment by Borrower. Borrower agrees to pay any present or future stamp, value
added or documentary taxes or any other excise or property taxes, charges, or
similar levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.


90



--------------------------------------------------------------------------------






16.2    Exemptions.
(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B)
of the IRC), or (III) a controlled foreign corporation related to Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper
attachments);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent (or, in the case of a Participant, to the Lender granting
the participation only) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.
(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation


91



--------------------------------------------------------------------------------





only) any such form or forms, as may be required under the laws of such
jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement, but only if such Lender or such Participant is legally able to
deliver such forms, provided, that nothing in this Section 16.2(c) shall require
a Lender or Participant to disclose any information that it deems to be
confidential (including without limitation, its tax returns). Each Lender and
each Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section
16.2(a) or 16.2(c) as no longer valid. With respect to such percentage amount,
such Participant or Assignee may provide new documentation, pursuant to Section
16.2(a) or 16.2(c), if applicable. Borrower agrees that each Participant shall
be entitled to the benefits of this Section 16 with respect to its participation
in any portion of the Commitments and the Obligations so long as such
Participant complies with the obligations set forth in this Section 16 with
respect thereto.

16.3    Reductions.
(a)    If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.
(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in


92



--------------------------------------------------------------------------------





circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless (or, in the case of a Participant, such Participant shall
indemnify and hold the Lender granting the participation harmless) for all
amounts paid, directly or indirectly, by Agent (or, in the case of a
Participant, to the Lender granting the participation), as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Agent (or, in the case of a Participant,
to the Lender granting the participation only) under this Section 16, together
with all costs and expenses (including attorneys’ fees and expenses). The
obligation of the Lenders and the Participants under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

16.4    Refunds. If Agent or a Lender reasonably determines that it has received
a refund of any Indemnified Taxes to which Borrower has paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrower (but only
to the extent of payments made, or additional amounts paid, by Borrower under
this Section 16 with respect to Indemnified Taxes giving rise to such a refund),
net of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the applicable Governmental Authority with
respect to such a refund); provided, that Borrower, upon the request of Agent or
such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges, imposed by the applicable Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Agent hereunder) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
which it deems confidential) to Borrower or any other Person.

17.    GENERAL PROVISIONS.

17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed


93



--------------------------------------------------------------------------------





and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5    [Reserved].

17.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8    Revival and Reinstatement of Obligations; Certain Waivers. If any member
of the Lender Group repays, refunds, restores, or returns in whole or in part,
any payment or property (including any proceeds of Collateral) previously paid
or transferred to such member of the Lender Group in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document, because the payment, transfer, or the incurrence
of the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group elects to do so on the
reasonable advice of its counsel in connection with a claim that the payment,
transfer, or incurrence is or may be a Voidable Transfer, then, as to any such
Voidable Transfer, or the amount thereof that such member of the Lender Group
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys’ fees of such


94



--------------------------------------------------------------------------------





member of the Lender Group related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made. If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing such
liability.

17.9    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
investors, prospective investors, lenders, Subsidiaries and Affiliates of any
member of the Lender Group, provided that any such investor, prospective
investor, lender, Subsidiary or Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 17.9, (iii) as may be
required by regulatory authorities so long as such authorities are informed of
the confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrower with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrower pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrower, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental


95



--------------------------------------------------------------------------------





Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent and
Lenders may disclose information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional materials, with such information to
consist of deal terms and other information customarily found in such
publications or marketing or promotional materials. Borrower and each Subsidiary
hereby authorizes and gives permission for Agent, Lenders and their respective
Affiliates to use the legal or fictional company name, logo, trademark and/or
personal quotes in connection with promotional materials that Agent or any
Lender may disseminate to the public relating to Agent or such Lender’s
relationship with Borrower. Promotional materials may include, but are not
limited to, brochures, video tapes, emails, internet websites, advertising in
newspapers and/or other periodicals, lucites, pictures and photographs.
(c)    The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrower hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made


96



--------------------------------------------------------------------------------





available through a portion of the Platform designated as “Public Investor” (or
another similar term). Agent and its Affiliates and the Lenders shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” or that
are not at any time filed with the SEC as being suitable only for posting on a
portion of the Platform not marked as “Public Investor” (or such other similar
term).

17.10    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

17.11    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies the
Loan Parties, which information includes the names, address and tax
identification numbers of the Loan Parties and other information that will allow
such Lender to identify the Loan Parties in accordance with the Patriot Act. In
addition, if Agent is required by law or regulation or internal policies to do
so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan
Parties and (b) OFAC/PEP searches and customary individual background checks for
the Loan Parties’ senior management and key principals, and Borrower agrees to
cooperate in respect of the conduct of such searches and further agrees that the
reasonable costs and charges for such searches shall constitute Lender Group
Expenses hereunder and be for the account of Borrower. This notice is given in
accordance with the requirements of the Patriot Act and is effective for Agent.

17.12    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.13    No Setoff. All payments made by Borrower hereunder or under any note or
other Loan Document will be made in immediately available funds and without
setoff, counterclaim, or other defense.

17.14    Intercreditor Agreement. Agent and each Lender hereunder, by its
acceptance of the benefits provided hereunder, (a) agrees that it will be bound
by, and will take no actions contrary to, the provisions of the Intercreditor
Agreement, and (b) authorizes and instructs Agent to enter


97



--------------------------------------------------------------------------------





into the Intercreditor Agreement as Agent on behalf of each Lender. Agent and
each Lender hereby agrees that the terms, conditions and provisions contained in
this Agreement are subject to the Intercreditor Agreement and, in the event of a
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.
[Signature pages to follow.]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


BORROWER:
 
 
 
 
 
 
 
 
 
 
NUVERRA ENVIRONMENTAL SOLUTIONS, INC.,
 
 
 
a Delaware corporation
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 







98



--------------------------------------------------------------------------------







 
ACF FINCO I LP, a national banking association, as Agent and as a Lender 


By:  _________________________________
Name:
Its Authorized Signatory








--------------------------------------------------------------------------------





Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition and (d) is not guaranteed by any
other Loan Party.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or a material portion of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of the Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of Section 6.10 of the Agreement:
(a) any Person which owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of directors or other
members of the governing body of a Person or 10% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person.


    



--------------------------------------------------------------------------------




“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, controlling
persons and their respective directors, officers, employees, partners, advisors,
agents and other representatives of each of the foregoing and their respective
successors.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrower and the Lenders).
“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.
“Agreement” means the First Lien Credit Agreement to which this Schedule 1.1 is
attached.
“Anti-Corruption Laws” means any and all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any subsidiary from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.
“Anti-Terrorism Laws” means any and all laws, regulations, rules, orders, etc.
in effect from time to time relating to anti-money laundering and terrorism,
including, without limitation, Executive Order No. 13224 (effective September
24, 2001) and the USA Patriot Act (Pub. L. No. 107-56 (Oct. 12, 2001)).
“Appeal Claim Amount” means, at any time, the amount of claims that are the
subject of a pending appeal, if any, of the Order at such time other than the
Hargreaves Appeal.
“Applicable Unused Line Fee Percentage” means 0.50 percentage points.
“Application Event” means the occurrence and continuance of (a) a failure by
Borrower to repay all of the Obligations in full on the Maturity Date, or (b) an
Event of Default and the election by Agent or the Required Lenders to require
that payments and proceeds of Collateral be applied pursuant to Section
2.4(b)(ii) of the Agreement.
“Approved Plan” means those certain plans of reorganization approved by the
United States Bankruptcy Court for the District of Delaware pursuant to the
Order.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.





--------------------------------------------------------------------------------




“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrower to Agent.
“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
“Availability Block” means, as of any date of determination:
(a) for the period commencing on the First Amendment Effective Date through and
including the date on which financial statements are delivered for the fiscal
month ending December 31, 2018, (i) if EBITDA calculated on a pro forma basis
for the most recently ended three (3) month period is greater than or equal to
$7,500,000, $5,500,000, and (ii) if EBITDA calculated on a pro forma basis for
the most recently ended three (3) month period is less than $7,500,000,
$8,000,000; and
(b) at all times thereafter that EBITDA calculated on a pro forma basis for the
most recently ended six (6) month period is less than $15,000,000, $8,000,000.
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
“Bankruptcy Cases” has the meaning set forth in the recitals to the Agreement.
“Bankruptcy Code” has the meaning set forth in the recitals to the Agreement.
“Bankruptcy Court” has the meaning set forth in the recitals to the Agreement.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
“Blocked Account” has the meaning specified therefor in Section 2.14(a) of the
Agreement.
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” has the meaning specified therefor in the preamble to the Agreement.





--------------------------------------------------------------------------------




“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.
“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders (or Agent on behalf thereof), or by Agent in the case of an Interim
Advance or Extraordinary Advance.
“Borrowing Base” means, as of any date of determination, the lesser of (I) the
Maximum Revolver Amount and (II) the result of:
(a)     the sum of:
[(i)](i)    (A) 85% of the amount of Eligible Accepted Accounts less (B) the
amount, if any, of the Dilution Reserve, and
[(ii)](ii)    (A) the lowest of (x) $7,500,000, (y) 65% of the amount of
Eligible Ticket Held Accounts, and (z) 30% of the amount of clause (i) above,
less (B) the amount, if any, of the Dilution Reserve, minus
(b)     the Availability Block, minus
(c)    without duplication, the aggregate amount of all Reserves in effect at
such time.


“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
“Bridge Loan” means the loan advanced to the Borrower pursuant to the Bridge
Loan Agreement.
“Bridge Loan Agreement” that certain Bridge Term Loan Credit Agreement, dated as
of the First Amendment Effective Date, by and among the Borrower, Wilmington
Savings Fund Society, FSB, as administrative agent, and the lenders identified
on the signature pages thereof, in form and substance satisfactory to the Agent.
“Bridge Subordination Agreement” means the Subordination Agreement, dated as of
First Amendment Effective Date, by and among Agent, the Second Lien Agent,
Wilmington Savings Fund Society, FSB, the Borrower and each other obligor party
thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms.
“Business Day” means any day excluding Saturday, Sunday, and any day which is a
legal holiday under the laws of the State of New York or which is a day on which
Agent is otherwise closed for transacting business with the public, except that,
if a determination of a Business Day shall relate to amounts accruing interest
at the LIBOR Rate, the term “Business Day” also shall





--------------------------------------------------------------------------------




exclude any day on which banks are closed for dealings in Dollar deposits in the
London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) expenditures made
during such period to the extent made with the identifiable proceeds of an
equity investment in Borrower which equity investment is made substantially
contemporaneously with the making of the expenditure, (e) capitalized software
development costs to the extent such costs are deducted from net earnings under
the definition of EBITDA for such period, and (f) expenditures during such
period that, pursuant to a written agreement, are reimbursed by a third Person
(excluding Borrower or any of its Affiliates).
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act (Public
Law 116-136), and all regulations and guidance issued by any Governmental
Authority with respect thereto, as in effect from time to time, including any
laws, rules, or regulations adopted by any Governmental Authority governing the
creation, administration or application of the Paycheck Protection Program
established by Section 1102 of the CARES Act and any current or future
regulations or official interpretations thereof.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof





--------------------------------------------------------------------------------




combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“Certificated Equipment” means any Equipment the ownership of which is evidenced
by, or under applicable law, is required to be evidenced by, a certificate of
title.
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
“CFO” has the meaning specified therefor in Section 5.20(a) of the Agreement.
“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means that:
[(a)](a)    (i) Gates Capital Management LLC and Ascribe Capital LLC shall cease
to own and control legally and beneficially (free and clear of all Liens),
either directly or indirectly, equity securities in Borrower representing more
than 40% of the combined voting power of all of equity securities entitled to
vote for members of the board of directors or equivalent governing body





--------------------------------------------------------------------------------




of Borrower, or (ii) Ascribe Capital LLC shall cease to (x) own and control
legally and beneficially (free and clear of all Liens), either directly or
indirectly, equity securities in Borrower representing more than 25% of the
combined voting power of all of the equity securities entitled to vote for
members of the board of directors or equivalent governing body of Borrower, in
each case, on a fully-diluted basis (and taking into account all such securities
that the Equity Investors have the right to acquire pursuant to any option right
(as defined in clause (b) below)) and (y) have a right to designate or appoint
at least 2/5 of the members of the board of directors or equivalent governing
body of Borrower; or
[(b)](b)any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Equity Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the Equity Interests
of Borrower entitled to vote for members of the board of directors or equivalent
governing body of Borrower on a fully-diluted basis (and taking into account all
such securities that such “person” or “group” has the right to acquire pursuant
to any option right); or
[(c)](c)    during any period of 12 consecutive months, individuals who at the
beginning of such period were members of Borrower’s board of directors cease for
any reason to constitute a majority of the directors of Borrower then in office
unless (i) such new directors were elected by a majority of the directors of
Borrower who constituted the board of directors of Borrower at the beginning of
such period (or by directors so elected) or by the stockholders pursuant to the
nomination of the existing directors, or (ii) the reason for such directors
failing to constitute a majority is a result of retirement by directors due to
age, death or disability, or
[(d)](d)Borrower shall cease, directly or indirectly, to own and control legally
and beneficially all of the Equity Interests in the other Loan Parties; or
[(e)](e)    a “Change of Control” (as defined in the Second Lien Credit
Agreement or the Bridge Loan Agreement, as applicable) shall occur.
“China Water” means China Water and Drinks, Inc., a Delaware corporation.
“Clearwater Acquisition” means the acquisition of all of the Equity Interests of
(i) Clearwater Three, LLC, an Ohio limited liability company, (ii) Clearwater
Five, LLC, an Ohio limited liability company, and (iii) Clearwater Solutions,
LLC, an Ohio limited liability company, pursuant to the Clearwater Acquisition
Agreement.
“Clearwater Acquisition Agreement” means that certain Equity Purchase Agreement,
dated as of October 5, 2018, among David Niederst Irrevocable Trust and
Stillwater Seven, LLC as sellers and Nuverra Ohio Disposal LLC, as buyer, as
amended and in effect from time to time to the extent permitted herein.





--------------------------------------------------------------------------------




“Clearwater Business” has the meaning ascribed to the term “Business” in the
Clearwater Acquisition Agreement as in effect on the First Amendment Effective
Date.
“Closing Date” means the date of the making of the initial Loans (or other
extension of credit) under the Agreement.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or any of its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ Collateral, books and records or Equipment,
in each case, in form and substance reasonably satisfactory to Agent.
“Collection Account” has the meaning specified therefor in Section 2.14(a) of
the Agreement.
“Commitment” means, with respect to each Lender, its Revolver Commitment or its
Term Loan Commitments, as the context requires, and, with respect to all
Lenders, their Revolver Commitments or their Term Loan Commitments, as the
context requires, in each case as such Dollar amounts are set forth beside such
Lender’s name under the applicable heading on Schedule C-1 to the Agreement or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
under the Agreement, as such amounts may be reduced or increased from time to
time pursuant to assignments made in accordance with the provisions of Section
13.1 of the Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
“Cure Amount” has the meaning specified therefor in Section 7(b) of the
Agreement.
“Cure Quarter” has the meaning specified therefor in Section 7(b) of the
Agreement.
“Debtors” has the meaning set forth in the recitals to the Agreement.





--------------------------------------------------------------------------------




“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 2 Business Days of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement),
(b) notified Borrower, Agent, or any Lender in writing that it does not intend
to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement within 2
Business Days of the date that it is required to do so under the Agreement, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Prime Rate, and (b) thereafter, the interest
rate then applicable to Loans that as if the Prime Rate were applicable thereto.
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Borrower located
at Designated Account Bank that has been designated as such, in writing, by
Borrower to Agent).
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrower to Agent).
“Designated Price” means the 20-day volume weighted average price of the common
stock of the Borrower preceding the issuance of a press release or other similar
public announcement of the Clearwater Acquisition.
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 3 months, that is the result of dividing the
Dollar amount of (a) bad debt write-downs, discounts, advertising allowances,
credits, or other dilutive items with





--------------------------------------------------------------------------------




respect to Borrower’s Accounts during such period, by (b) Borrower’s billings
with respect to Accounts during such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accepted Accounts and Eligible
Ticket Held Accounts by 1 percentage point for each percentage point by which
Dilution is in excess of 5%.
“DIP ABL Credit Agreement” has the meaning set forth in the recitals to the
Agreement.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.
“Dollars” or “$” means United States dollars.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the purchase price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.
“EBITDA” means, with respect to any fiscal period,
[(a)](a)    Borrower’s consolidated net earnings (or loss), minus
[(b)](b)without duplication, the sum of the following amounts of Borrower for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:
[(i)](i)    extraordinary gains (including gains from disposition of assets),
[(ii)](ii)interest income,
[(iii)](iii) gains in connection with any Hedge Agreement, and





--------------------------------------------------------------------------------




[(iv)](iv)    non-cash gains,
plus
[(c)](c)    without duplication, the sum of the following amounts of Borrower
for such period to the extent included in determining consolidated net earnings
(or loss) for such period:
[(i)](i)    non-cash extraordinary losses,
[(ii)](ii)    Interest Expense,
[(iii)](iii)    income taxes,
[(iv)](iv)    depreciation and amortization for such period, in each case,
determined on a consolidated basis in accordance with GAAP,
[(v)](v)    any non-cash impairment charge or asset write-off or write-down
related to intangible assets, long-lived assets and other assets, and investment
in debt and equity securities pursuant to GAAP,
[(vi)](vi)    non-cash stock-based awards, non-cash compensation expense,
including non-cash charges arising from stock options, restricted stock or other
equity incentive programs,
[(vii)](vii)    other non-cash charges, including purchase accounting
adjustments in accordance with GAAP and any non-cash loss or expense resulting
from bonus payments made to repay non-cash loans made to officers, directors or
employees,
[(viii)](viii)    non-cash losses in connection with any Hedge Agreement,
[(ix)](ix)    all fees, costs and expenses incurred in connection with any
amendment to any Loan Document,
[(x)](x)    all fees, costs and expenses incurred in connection with any
amendment to any Second Lien Loan Document,
[(xi)](xi)    all reasonable fees, costs and expenses incurred in connection
with any Permitted Acquisition or any acquisition consented to by the Required
Lenders in an aggregate amount not to exceed $750,000 per acquisition, whether
or not consummated, in the applicable period,
[(xii)](xii)    any fees, expenses, commissions, costs or other charges incurred
prior to one hundred and eighty (180) days following the Closing Date and
related to the Bankruptcy Cases, the Approved Plan and the transactions
contemplated by the Bankruptcy Cases and the Approved Plan,





--------------------------------------------------------------------------------




[(xiii)](xiii)    any fees, expenses, commissions, costs or other charges
incurred in connection with the Bankruptcy Cases with respect to (A) the
Borrower’s engagement of the Financial Advisor, and (B)(1) the Hargreaves Appeal
or (2) any other appeals of the Order, in an aggregate amount in the case of (1)
and (2) not to exceed $750,000,
[(xiv)](xiv)    non-recurring non-cash charges, expenses and losses (including
losses from disposition of assets), and
[(xv)](xv)    all expenses and charges to the extent fully reimbursed in cash by
a third party;
provided, that, notwithstanding anything to the contrary contained herein, for
the period commencing on September 1, 2017 and ending on August 31, 2018, EBITDA
shall include that portion of EBITDA attributable to the Clearwater Business for
each of the fiscal months set forth below in the amount set forth below opposite
such fiscal month:
Fiscal Month
EBITDA
Fiscal Month ending September 30, 2017
$399,274
Fiscal Month ending October 31, 2017
$444,299
Fiscal Month ending November 30, 2017
$445,432
Fiscal Month ending December 31, 2017
$915,254
Fiscal Month ending January 31, 2018
$511,589
Fiscal Month ending February 28, 2018
$654,183
Fiscal Month ending March 31, 2018
$407,971
Fiscal Month ending April 30, 2018
$597,653
Fiscal Month ending May 31, 2018
$421,227
Fiscal Month ending June 30, 2018
$640,019
Fiscal Month ending July 31, 2018
$660,625
Fiscal Month ending August 31, 2018
$597,482



Notwithstanding the foregoing, in no event shall any income resulting from the
forgiveness or cancellation of any PPP Loans be included in the calculation of
EBITDA.


“Eligible Accepted Accounts” means those Accounts created by a Loan Party in the
ordinary course of its business, that arise out of its sale of goods or
rendition of services in the United States that have been acknowledged as
accepted by the applicable Account Debtor, that comply with each of the
representations and warranties respecting Eligible Accepted Accounts made in the
Loan Documents, and that are not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any field examination performed by (or on behalf of) Agent from
time to time after the Closing Date. In determining the amount to be included,
Eligible Accepted Accounts shall be calculated net of customer deposits,
unapplied





--------------------------------------------------------------------------------




cash, taxes, discounts, credits, allowances, and rebates. Eligible Accepted
Accounts shall not include the following:
[(a)](a)    Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date, Accounts that are more than 60 days past due, or Accounts
with selling terms of more than 60 days,
[(b)](b)Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
[(c)](c)    Accounts with respect to which the Account Debtor is an Affiliate of
a Loan Party or an employee or agent of a Loan Party or any Affiliate of a Loan
Party,
[(d)](d)Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,
[(e)](e)    Accounts that are not payable in Dollars,
[(f)](f)    Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(A) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent, or
(B) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Agent,
[(g)](g)    Accounts of a Loan Party with respect to which the Account Debtor is
either (i) the United States or any department, agency, or instrumentality of
the United States (exclusive, however, of Accounts with respect to which such
Loan Party has complied, to the reasonable satisfaction of Agent, with the
Assignment of Claims Act, 31 USC §3727), or (ii) any state of the United States,
[(h)](h)Accounts with respect to which the Account Debtor is a creditor of a
Loan Party, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, but only to the extent
of such claim, right of recoupment or setoff, or dispute,
[(i)](i)    Accounts with respect to an Account Debtor whose total obligations
owing to Loan Parties exceed (x) in the case of all Account Debtors (except as
provided in clause (y) below), 10% (such percentage, as applied to a particular
Account Debtor, being subject to reduction by Agent in its Permitted Discretion
if the creditworthiness of such Account Debtor deteriorates) of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor and (y)
in





--------------------------------------------------------------------------------




the case of up to two Account Debtors at any time, subject to the approval of
the Agent in its Permitted Discretion, 20% of all Eligible Accounts for each
such Account Debtor, to the extent of the obligations owing by each such Account
Debtor in excess of such percentage; provided, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing applicable
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,
[(j)](j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
[(k)](k)Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,
[(l)](l)    Accounts that are not subject to a valid and perfected first
priority Agent’s Lien,
[(m)](m)    Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,
[(n)](n)Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
[(o)](o)    Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by a
Loan Party of the subject contract for goods or services, or
[(p)](p)    Accounts owned by a target acquired in connection with a Permitted
Acquisition or any other Permitted Investment, until the completion of a field
examination conducted by Agent or the receipt of other information reasonably
requested by Agent with respect to such target, in each case, reasonably
satisfactory to Agent (which field examination may be conducted prior to the
closing of such Permitted Acquisition or Permitted Investment).
“Eligible Accounts” means Eligible Accepted Accounts and Eligible Ticket Held
Accounts.
“Eligible Equipment” means Equipment (including Equipment acquired after the
Closing Date) of a Loan Party that complies with each of the representations and
warranties respecting Eligible Equipment made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any field
examination or appraisal performed by Agent from time to time after the Closing
Date. An item of Equipment shall not be included in Eligible Equipment if:





--------------------------------------------------------------------------------




[(a)](a)    a Loan Party does not have good, valid, and marketable title
thereto,
[(b)](b)it is not located at one of the locations in the United States set forth
on Schedule E-1 (as such Schedule may be updated by Borrower with the prior
written consent of Agent) unless it constitutes Certificated Equipment and is
not located at one of such locations in the ordinary course of Loan Parties’
business,
[(c)](c)    it is Certificated Equipment and Agent’s Lien thereon has not been
noted on the applicable certificate of title (provided, that the criterion set
forth in this clause (c) shall not be applicable to the Certificated Equipment
listed on Schedule E-3 during the 90 day period following the Closing Date),
[(d)](d)it is in-transit,
[(e)](e)    it is located on real property leased by a Loan Party or in a
contract warehouse, in each case, unless (i) it is subject to a Collateral
Access Agreement executed by the lessor or warehouseman, as the case may be, or
(ii) Agent has established a Landlord Reserve with respect to such location,
[(f)](f)    it is not subject to a valid, perfected and first priority Agent’s
Lien, subject to Permitted Liens,
[(g)](g)    it is not in good working order and marketable condition (ordinary
wear and tear excepted),
[(h)](h)it is worn out, obsolete, damaged or defective Equipment,
[(i)](i)    it consists of computer hardware,
[(j)](j)    it consists of fixtures, or, unless Agent otherwise agrees, it
consists of Equipment that is not readily removable from the Real Property upon
which it is located without causing physical damage to such Real Property,
[(k)](k)it consists of tooling,
[(l)](l)    it is leased to a Borrower or by a Borrower, or
[(m)](m)    it has not been appraised by an appraiser acceptable to Agent
pursuant to the most recent appraisal of the Equipment of Loan Parties
acceptable to Agent, upon which Agent is expressly entitled to rely, to
determine the Net Orderly Liquidation Value thereof, unless such Equipment was
acquired by a Loan Party after the date of such most recent appraisal as new and
unused.
“Eligible Term Loan Collateral” means Eligible Equipment and those certain
assets described in the Great American Appraisal, other than the Saltwater
Disposal Assets.





--------------------------------------------------------------------------------




“Eligible Ticket Held Accounts” means Accounts of a Loan Party (a) that arise
from the rendition of services in the United States that have been completed by
the applicable Loan Party and that are evidenced by work tickets and (b) that
qualify as Eligible Accepted Accounts except that the invoice applicable to such
Accounts has not been issued to the applicable Account Debtor because the
applicable Account Debtor has not approved the applicable work tickets; provided
that an Account shall cease to be an Eligible Ticket Held Account upon the
earlier of (i) the date the invoice applicable to such Account is issued to the
applicable Account Debtor and (ii) 45 days after the services giving rise to
such Account have been completed by the applicable Loan Party; provided,
however, the aggregate amount of all Accounts included as Eligible Ticket Held
Accounts for which the services giving rise to such Accounts have been completed
by the applicable Loan Party for greater than 30 days (but no more than 45 days,
for the avoidance of doubt) shall not exceed $500,000. In determining the amount
to be included, Eligible Ticket Held Accounts shall be calculated net of
customer deposits and unapplied cash.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of or liability
under Environmental Laws or releases of Hazardous Materials, including, without
limitation, (a) from any assets, properties, or businesses of any Borrower, any
Subsidiary of a Borrower, or any of their predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by any Borrower, any Subsidiary of a
Borrower, or any of their predecessors in interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on human health, employee health, or Hazardous Materials, in each
case as amended from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies and diminution in value), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand, or Remedial Action
required, by any Governmental Authority or any third party, and which relate to
any Environmental Action or otherwise relating to or arising under Environmental
Laws or Environmental Permits.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Environmental Permits” has the meaning specified therefor in Section 4.11 of
the Agreement.
“Equipment” means equipment (as that term is defined in the Code).





--------------------------------------------------------------------------------




“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
“Equity Investors” means Mark D. Johnsrud, Gates Capital Management LLC, Ascribe
Capital LLC, and their respective Affiliates.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrower and its Subsidiaries aged in excess of 30 days with respect thereto and
all book overdrafts of Borrower and its Subsidiaries in excess of historical
practices with respect thereto, in each case as determined by Agent in its
Permitted Discretion.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Accounts” means (a) the Professional Fee Account, (b) Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for any Loan Parties’ employees, (c) zero
balance accounts and (d) escrow accounts for purposes of worker’s compensation
insurance claims.
“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender





--------------------------------------------------------------------------------




or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16.2 of the
Agreement, (iii) any United States federal withholding taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16.1 of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and
(B) additional United States federal withholding taxes that may be imposed after
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority, and (iv) any United States federal withholding taxes imposed under
FATCA.
“Existing Letters of Credit” means those certain letters of credit issued by
Wells Fargo Bank, N.A. in favor of Borrower or its Subsidiaries as described on
Schedule E-2 to the Agreement.
“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
“Extraordinary Receipts” means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by Borrower or any of its Subsidiaries not in the ordinary
course of business (and not consisting of proceeds described in Section
2.4(e)(ii) of the Agreement) consisting of (i) proceeds of judgments, proceeds
of settlements, or other consideration of any kind received in connection with
any cause of action or claim, (ii) indemnity payments (other than to the extent
such indemnity payments are immediately payable to a Person that is not an
Affiliate of Borrower or any of its Subsidiaries, and (iii) any purchase price
adjustment received in connection with any purchase agreement.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Fee Letter” means, collectively, (i) that certain fee letter, dated as of July
28, 2017, between Borrower and Agent [and], (ii) that certain letter agreement,
dated as of July 25, 2017, between Borrower and Agent, as amended from time to
time and (iii) that certain letter agreement, dated as of July [__], 2020,
between Borrower and Agent, as amended from time to time.
“Financial Advisor” has the meaning specified therefor in Section 5.20(a) of the
Agreement.





--------------------------------------------------------------------------------




“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, by and among the Borrower, the other
Loan Parties, the Agent and the Lenders party thereto.
“First Amendment Effective Date” means the date on which each of the conditions
precedent set forth in Section 3 of the First Amendment shall have been
satisfied or waived in accordance with the terms thereof.
“First Amendment Term Loan” has the meaning specified therefor in Section 2.2(b)
of the Agreement.
“First Amendment Term Loan Commitments” means, with respect to each Lender, its
commitment to make the First Amendment Term Loan pursuant to Section 2.2(b) of
the Agreement, and, with respect to all Lenders, their First Amendment Term Loan
Commitments, in each case as such Dollar amounts are set forth beside such
Lender’s name under the applicable heading on Schedule C-1 or in the Assignment
and Acceptance pursuant to which such Lender became a Lender under the
Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
“Fixed Charge Coverage Ratio” means, as of any date of determination and with
respect to Borrower determined on a consolidated basis in accordance with GAAP,
the ratio of (a) for the four fiscal quarters ending on such date, EBITDA minus
Capital Expenditures (other than Capital Expenditures financed with Indebtedness
(other than Revolving Loans)) made or incurred during such period, to (b) Fixed
Charges for such period. Notwithstanding the foregoing, for purposes of
determining the components of the Fixed Charge Coverage Ratio (other than for
the purposes of Section 3.2(d)) for the fiscal quarter ending (a) June 30, 2021,
all such components of the Fixed Charge Coverage Ratio shall be the amount of
such components for such fiscal quarter multiplied by four, (b) September 30,
[2017]2021, all such components of the Fixed Charge Coverage Ratio shall be the
amount of such components for such fiscal quarter multiplied by four, ([b]c)
December 31, [2017]2021, all such components of the Fixed Charge Coverage Ratio
shall be the amount of such components for the two fiscal quarters then ended
multiplied by two, and ([c]d) March 31, [2017]2022, all such components of the
Fixed Charge Coverage Ratio shall be the amount of such components for the three
fiscal quarters then ended multiplied by 4/3.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, (c) all federal, state, and
local income taxes accrued during such period, and (d) all Restricted Payments
paid (whether in cash or other property, other than common Equity Interests)
during such period.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).





--------------------------------------------------------------------------------




“Forgiveness Covered Period” means the [eight]twenty-four ([8]24)-week period
beginning on the date of the funding of any PPP Loan.
“Funding Date” means the date on which a Borrowing occurs.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).
“Great American Appraisal” means those certain appraisals delivered by Great
American Group to Borrower, effective July 12, 2017 and effective May 31, 2017
(as supplemented by that certain letter from Great American Group to Borrower
dated July 18, 2017), indicating, among other things, an initial gross value for
the Salt Water Disposal Assets of $38,600,000 prior to the application of
disposition expenses based upon assumptions acceptable to Agent. Disposition
expenses in the appraisal dated May 31, 2017 (as so supplemented) reflected
disposition costs estimated at 10% of gross value, suggesting that the orderly
liquidation value in place for the Salt Water Disposal Assets would be
$34,740,000.
“Guarantor” means (a) each Subsidiary of Borrower organized in the United States
of America as of the Closing Date, and (b) each other Person that becomes a
guarantor after the Closing Date pursuant to Section 5.11 of the Agreement;
provided that it is understood and agreed that (i) Nuverra Rocky Mountain and
(ii) China Water shall each not be required to become a guarantor hereunder so
long as it remains an Immaterial Subsidiary (and that, in either case, upon
ceasing to be an Immaterial Subsidiary, it shall within 10 Business Days take
all actions required under the Loan Documents, including Section 5.11 of the
Agreement, to become a guarantor hereunder and take all actions incidental
thereto).
“Guaranty and Security Agreement” means the guaranty and security agreement,
dated as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower and each of the
Guarantors to Agent.
“Hargreaves Appeal” means that certain appeal of the Order by David Hargreaves
filed prior to July 28, 2017.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define,





--------------------------------------------------------------------------------




list, or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
or “EP toxicity”, (b) oil, petroleum, or petroleum derived substances, natural
gas, natural gas liquids, synthetic gas, drilling fluids, produced waters, and
other wastes associated with the exploration, development, or production of
crude oil, natural gas, or geothermal resources, (c) any flammable substances or
explosives or any radioactive materials, and (d) asbestos in any form or
electrical equipment that contains any oil or dielectric fluid containing levels
of polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hilco Exam” means that certain field exam report dated July 23, 2017 and
certain additional subsequent information provided by Hilco Valuation Services
with respect to certain assets of Borrower.
“Immaterial Subsidiaries” means any Subsidiary of Borrower which does not
(a) own any assets (other than assets of a de minimis nature), (b) have any
liabilities (other than liabilities of a de minimis nature), or (c) engage in
any business activity and “Immaterial Subsidiary” means any one of them. As of
the Closing Date, Nuverra Rocky Mountain and China Water are Immaterial
Subsidiaries.
“Incremental Effective Date” has the meaning specified therefor in Section 2.12
of the Agreement.
“Incremental Facility” has the meaning specified therefor in Section 2.12 of the
Agreement.
“Incremental Facility Request” has the meaning specified therefor in Section
2.12 of the Agreement.
“Incremental Revolver Commitment” has the meaning specified therefor in Section
2.12 of the Agreement.
“Incremental Revolving Loans” has the meaning specified therefor in Section 2.12
of the Agreement.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any Earn-Out required to
be paid in cash or similar obligation, (f) all





--------------------------------------------------------------------------------




monetary obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
Disqualified Equity Interests of such Person, and (h) any obligation of such
Person guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (g) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation. For the avoidance of doubt, PPP Loans shall constitute Indebtedness.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Indemnified Taxes” means, any Taxes other than Excluded Taxes.
“Initial Term Loan” has the meaning specified therefor in Section 2.2(a) of the
Agreement.
“Initial Term Loan Commitments” means, with respect to each Lender, its
commitment to make the Initial Term Loan pursuant to Section 2.2(a) of the
Agreement, and, with respect to all Lenders, their Initial Term Loan
Commitments, in each case as such Dollar amounts are set forth beside such
Lender’s name under the applicable heading on Schedule C-1 or in the Assignment
and Acceptance pursuant to which such Lender became a Lender under the
Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrower, each of its Subsidiaries, and Agent, the form and substance of which
is reasonably satisfactory to Agent.
“Intercreditor Agreement” means the Subordination and Intercreditor Agreement,
dated of even date herewith, by and among Agent, the Second Lien Agent, Borrower
and each other





--------------------------------------------------------------------------------




obligor party thereto, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP. For the avoidance of doubt, the total interest expense of the PPP
Loans shall be included herein.
“Interim Advances” has the meaning specified therefor in Section 2.3(c)(i)(A) of
the Agreement.
“Inventory” means inventory (as that term is defined in the Code).
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means any Person acceptable to Agent that, at the request of
Borrower and with the consent of Agent, agrees, in such Person’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement.
“Landlord Reserve” means, as to each location at which Borrower has Collateral
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to the greater of
(a) the number of month’s rent for which the landlord will have, under
applicable law, a Lien in the Collateral of Borrower to secure the payment of
rent or other amounts under the lease relative to such location, or (b) 3
month’s rent under the lease relative to such location.





--------------------------------------------------------------------------------




“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and any other Person made a party to the Agreement pursuant
to the provisions of Section 13.1 of the Agreement and “Lenders” means each of
the Lenders or any one or more of them.
“Lender Group” means each of the Lenders (including Issuing Bank) and Agent, or
any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including, without limitation, the
reasonable out-of-pocket fees and expenses of Agent’s outside counsel (limited,
in the case of the fees and disbursements of counsel, to the fees, disbursements
and other out-of-pocket charges of one primary counsel and, if reasonably
necessary or advisable, any special counsel, one local counsel in any relevant
jurisdiction, and special Delaware bankruptcy counsel) and out-of-pocket costs
incurred in connection with travel and due diligence, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Borrower or its Subsidiaries, (d) Agent’s
customary fees and charges (as adjusted from time to time) with respect to the
disbursement of funds (or the receipt of funds) to or for the account of
Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (f) reasonable documented out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (g) consulting or advisory fees and expenses of Agent and fees and
expenses related to any field examinations, appraisals, or valuation,
(h) Agent’s, Issuing Bank’s and Lenders’ reasonable costs and expenses
(including reasonable documented attorneys’ fees and expenses) relative to third
party subpoenas, claims or any other lawsuit or adverse proceeding paid or
incurred, whether in enforcing or defending the Loan Documents or otherwise in
connection with the transactions contemplated by the Loan Documents, Agent’s
Liens in and to the Collateral, or the Lender Group’s relationship with Borrower
or any of its Subsidiaries, (i) Agent’s reasonable documented costs and expenses
(including reasonable documented attorneys’ fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and
expenses relative to the CUSIP, DXSyndicate™, SyndTrak or other communication
costs incurred in connection with a syndication of the loan facilities), or
amending, waiving, or modifying the Loan Documents, and (j) Agent’s and each
Lender’s reasonable documented costs and expenses (including reasonable
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses





--------------------------------------------------------------------------------




incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral.
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of the Agreement.
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
“LIBOR Rate” means the greater of (i) 1.00% and (ii) the annual rate of interest
for deposits in Dollars for a term of 30 days as reported by Reuters. The LIBOR
Rate may not be the





--------------------------------------------------------------------------------




lowest or best rate at which Agent calculates interest or extends credit. The
LIBOR Rate for each calendar month shall be adjusted (if necessary) on the first
day of such calendar month and shall be equal to the LIBOR Rate in effect as of
the close of business on the last Business Day of the immediately preceding
calendar month.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Liquidated Damages” has the meaning specified therefor in Section 2.10(e) of
the Agreement.
“Loan” means any Revolving Loan, Term Loan, Interim Advance or Extraordinary
Advance (or to be made) hereunder.
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
“Loan Documents” means the Agreement, the Control Agreements, any Borrowing Base
Certificate, each Compliance Certificate, the Fee Letter, the Intercreditor
Agreement, the Guaranty and Security Agreement, the Intercompany Subordination
Agreement, any Issuer Documents, the Letters of Credit, the Mortgages, the
Trademark Security Agreement, the Patent Security Agreement, any note or notes
executed by Borrower in connection with the Agreement and payable to any member
of the Lender Group, and any other instrument or agreement entered into, now or
in the future, by Borrower or any of its Subsidiaries and any member of the
Lender Group in connection with the Agreement.
“Loan Party” means Borrower or any Guarantor.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to all or a material portion of the Collateral.
“Material Contract” means each contract or instrument to which Borrower or any
of its Subsidiaries is a party or by which Borrower, any of its Subsidiaries or
any of their properties is bound (a) which is deemed to be a material contract
as provided in Regulation S‑K promulgated





--------------------------------------------------------------------------------




by the SEC under the Securities Act, or (b) the termination or suspension of
which, or the failure of any party thereto to perform its obligations
thereunder, could reasonably be expected to cause a Material Adverse Effect.
“Maturity Date” means [February 7]May 15, [2021]2022.
“Maximum Facility Amount” means the sum of the Maximum Revolver Amount and the
aggregate Term Loan Commitments.
“Maximum Revolver Amount” means $30,000,000.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.
“Net Cash Proceeds” means:
[a](a)    with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Subsidiary in connection with such sale
or disposition, (iii) taxes paid or payable to any taxing authorities by
Borrower or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of Borrower or any of its Subsidiaries, and are properly
attributable to such transaction; and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are
(x) deposited into escrow with a third party escrow agent or set aside in a
separate Deposit Account that is subject to a Control Agreement in favor of
Agent and (y) paid to Agent as a prepayment of the applicable Obligations in
accordance with Section 2.4(e) of the Agreement at such time when such amounts
are no longer required to be set aside as such a reserve; and
[b](b)    with respect to the issuance or incurrence of any Indebtedness by
Borrower or any of its Subsidiaries, or the issuance by Borrower or any of its
Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether





--------------------------------------------------------------------------------




as initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of Borrower or such Subsidiary in connection with
such issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by Borrower or
such Subsidiary in connection with such issuance or incurrence, (ii) taxes paid
or payable to any taxing authorities by Borrower or such Subsidiary in
connection with such issuance or incurrence, in each case to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid or payable to a Person that is not an Affiliate of
Borrower or any of its Subsidiaries, and are properly attributable to such
transaction.
“Net Orderly Liquidation Value” means, at any time, the orderly liquidation
value with respect to the applicable asset as set forth in the most recent
appraisal acceptable to Agent, upon which Agent is expressly entitled to rely,
prepared by an appraiser acceptable to Agent, net of operating expenses,
liquidation expenses and commissions set forth in such appraisal; provided, that
to the extent operating expenses, liquidation expenses and commissions set forth
in such appraisal are not allocated to specific items of Equipment, such
operating expenses, liquidation expenses and commissions may be allocated by
Agent to specific assets as determined in Agent’s Permitted Discretion; and
provided further, that the liquidation timeframe is acceptable to Agent.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Nuverra Rocky Mountain” means Nuverra Rocky Mountain Pipeline, LLC, a Delaware
limited liability company, together with any direct or indirect subsidiaries
thereof formed or acquired after the Closing Date, and any successors or assigns
of the foregoing entities (provided, that in no event shall any such successors
or assigns be a Loan Party or other direct or indirect Subsidiary of a Loan
Party).
“Obligations” means all loans (including the Term Loans and the Revolving Loans
(inclusive of Interim Advances and Extraordinary Advances)), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to the Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrower is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents. Without limiting the generality
of the foregoing, the Obligations of Borrower under the Loan





--------------------------------------------------------------------------------




Documents include the obligation to pay (i) the principal of the Loans,
(ii) interest accrued on the Loans, (iii) the amount necessary to reimburse
Issuing Bank for amounts paid or payable pursuant to Letters of Credit,
(iv) Letter of Credit commissions, and fees (including fronting fees) and
charges, (v) Lender Group Expenses, (vi) fees payable under the Agreement or any
of the other Loan Documents, and (vii) indemnities and other amounts payable by
any Loan Party under any Loan Document. Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Order” has the meaning set forth in the recitals to the Agreement.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(j) of the
Agreement.
“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.
“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.
“Permitted Acquisition” means any Acquisition so long as:
[a](a)     no Default or Event of Default shall have occurred and be continuing
or would result from the consummation of the proposed Acquisition and the
proposed Acquisition is consensual,
[b](b)    no Indebtedness will be incurred, assumed, or would exist with respect
to Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f) or (g) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Borrower or its Subsidiaries as a result of such Acquisition
other than Permitted Liens,
[c](c)    Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable,





--------------------------------------------------------------------------------




and are expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrower and Agent) created by adding the historical combined financial
statements of Borrower (including the combined financial statements of any other
Person or assets that were the subject of a prior Permitted Acquisition during
the relevant period) to the historical consolidated financial statements of the
Person to be acquired (or the historical financial statements related to the
assets to be acquired) pursuant to the proposed Acquisition, Borrower and its
Subsidiaries (i) would have been in compliance with the financial covenants in
Section 7 of the Agreement for the 4 fiscal quarter period ended immediately
prior to the proposed date of consummation of such proposed Acquisition, and
(ii) are projected to be in compliance with the financial covenants in Section 7
of the Agreement for the 4 fiscal quarter period ended one year after the
proposed date of consummation of such proposed Acquisition,
[d](d)    for Acquisitions with aggregate consideration in excess of $500,000,
Borrower has provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,
[e](e)    Borrower shall have Excess Availability in an amount equal to or
greater than 20% of the Maximum Revolver Amount immediately after giving effect
to the consummation of the proposed Acquisition,
[f](f)    the assets being acquired or the Person whose Equity Interests are
being acquired did not have negative EBITDA (calculated on an annualized basis)
for the most recently ended three (3) consecutive month period prior to the date
of the proposed Acquisition,
[g](g)    Borrower has provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
[h](h)    the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Borrower and its Subsidiaries or a business reasonably related
thereto,
[i](i)    the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,
[j](j)    the subject assets or Equity Interests, as applicable, are being
acquired directly by Borrower or one of its Subsidiaries that is a Loan Party,
and, in connection therewith,





--------------------------------------------------------------------------------




Borrower or the applicable Loan Party shall have complied with Section 5.11 or
5.12 of the Agreement, as applicable, of the Agreement and, in the case of an
acquisition of Equity Interests, Borrower or the applicable Loan Party shall
have demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties,
[k](k)    the consideration payable (including deferred payment obligations,
earn-outs or other similar contingent considerations) in connection with such
Acquisition does not exceed $2,000,000, and, when combined with all other
Acquisitions, $5,000,000 in any eighteen (18) consecutive month period;
provided, however, the Clearwater Acquisition shall not be subject to any of the
conditions or restrictions set forth in this clause (k),
[l](l)    after giving effect to such Acquisition, the Borrower is in pro forma
compliance with covenant set forth in Section 7(a)(i), and
[m](m)    Agent shall have received prior to the proposed Acquisition, a
certificate signed by an officer of Borrower certifying compliance with the
foregoing conditions.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
“Permitted Dispositions” means:
[a](a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Borrower and its Subsidiaries,
[b](b)    sales of Inventory to buyers in the ordinary course of business,
[c](c)    the use or transfer of money or Cash Equivalents in a manner that is
not prohibited by the terms of the Agreement or the other Loan Documents,
[d](d)    the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
[e](e)    the granting of Permitted Liens,
[f](f)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,
[g](g)    any involuntary loss, damage or destruction of property,
[h](h)    any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property,





--------------------------------------------------------------------------------




[i](i)    the leasing or subleasing of assets of Borrower or its Subsidiaries in
the ordinary course of business,
[j](j)    the sale or issuance of Equity Interests (other than Disqualified
Equity Interests) of Borrower,
[k](k)    (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Borrower and its Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Lender Group,
[l](l)    the making of Restricted Payments that are expressly permitted to be
made pursuant to the Agreement,
[m](m)    the making of Permitted Investments,
[n](n)    so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from Borrower or any of
its Subsidiaries to a Loan Party, and (ii) from any Subsidiary of Borrower that
is not a Loan Party to any other Subsidiary of Borrower,
[o](o)    the transfer or sale of assets and dissolution of Appalachian Water
Services, LLC as contemplated pursuant to, and in accordance with, that certain
Order Approving Motion for Authorization for Debtors to Enter into Stipulation
Resolving Contract Rights, Claims and Objections of the Shallenberger Parties,
entered by the Bankruptcy Court on July 21, 2017,
[p](p)    the disposition of assets set forth on Schedule P-1 to the Agreement,
and
[q](q)    sales or dispositions of fixed assets not otherwise permitted in
clauses (a) through (o) above so long as (1) no Default or Event of Default then
exists or would arise therefrom, (2) made at fair market value, (3) if such
sales or dispositions are to an Affiliate of Borrower or its Subsidiaries, they
are (x) on terms that no less favorable, taken as a whole, to Borrower or its
Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate, and (y) not prohibited by Section 6.10 of the
Agreement, and (4) the aggregate fair market value of all assets disposed of
(including the proposed disposition) would not exceed $20,000,000 per year (or
such greater amount as agreed to by Agent in writing in its sole discretion).
“Permitted Indebtedness” means:
[a](a)    Indebtedness evidenced by the Agreement or the other Loan Documents,
[b](b)    Indebtedness set forth on Schedule 4.14 to the Agreement and any
Refinancing Indebtedness in respect of such Indebtedness,





--------------------------------------------------------------------------------




[c](c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness
in respect of such Indebtedness,
[d](d)    endorsement of instruments or other payment items for deposit,
[e](e)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Borrower or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
[f](f)    Subordinated Indebtedness (including Earn-Outs) incurred solely for
purposes of Permitted Acquisitions in an aggregate amount not to exceed
$3,250,000 per year,
[g](g)    Acquired Indebtedness in an amount not to exceed $2,500,000
outstanding at any one time,
[h](h)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,
[i](i)    Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Borrower or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,
[j](j)    the incurrence by Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Borrower’s
and its Subsidiaries’ operations and not for speculative purposes,
[k](k)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “commercial cards”, “procurement cards” or
“p-cards”), or Cash Management Services, in an aggregate amount not to exceed
$250,000,
[l](l)    unsecured Indebtedness of Borrower owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by Borrower of the Equity
Interests of Borrower that have been issued to such Persons, so long as (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $500,000, and
(iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent,





--------------------------------------------------------------------------------




[m](m)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price of Borrower or the applicable Loan Party incurred
in connection with the consummation of one or more Permitted Acquisitions,
[n](n)    to the extent constituting Indebtedness, Permitted Investments,
[o](o)    unsecured Indebtedness incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business,
[p](p)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
[q](q)    Subordinated Indebtedness solely for purposes of a Specified
Contribution, in an aggregate amount not to exceed the amount required for such
Specified Contribution,
[r](r)    Indebtedness in an aggregate principal amount not to exceed
$4,160,378.25 in respect of the Existing Letters of Credit, so long as such
Existing Letters of Credit are cancelled and returned to the issuer thereof
within ninety (90) days from the Closing Date,
[s](s)    Second Lien Indebtedness pursuant to the Second Lien Loan Documents to
the extent that the aggregate principal amount of such Indebtedness does not
exceed the maximum amount permitted under, and such Indebtedness is subject to
the terms and conditions of, the Intercreditor Agreement,
[t](t)    Indebtedness under the Bridge Loan Agreement; provided that (i) the
aggregate outstanding amount of such Indebtedness shall not exceed $32,500,000,
(ii) such Indebtedness shall be subordinated in right of payment (which, for the
avoidance of doubt, shall include a restriction on all cash payments with
respect to such Indebtedness except (A) monthly cash interest payments so long
as no Event of Default shall have occurred and be continuing or would result
therefrom and (B) payments as provided in clause (iii) below) on terms
satisfactory to the Agent pursuant to the Bridge Subordination Agreement,
(iii) such Indebtedness shall be extinguished in full (either by conversion to
Qualified Equity Interests of the Borrower or repaid in full in cash solely with
the proceeds of an issuance of Qualified Equity Interests of the Borrower) on or
before the earlier to occur of (A) the date on which the Rights Offering has
been consummated and (B) April 5, 2019, (iv) such Indebtedness shall not include
any financial covenants or any covenant or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement and shall otherwise be on terms and conditions reasonably
acceptable to Agent, (v) such Indebtedness shall be limited to cross-payment
default and cross-acceleration to designated “senior debt” (including the
Obligations), and (vi) the terms and conditions of such subordination and any
such Indebtedness shall be acceptable to Agent in its sole discretion; and
[u](u)    any other unsecured Indebtedness incurred by Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $500,000 at any
one time.





--------------------------------------------------------------------------------




“Permitted Intercompany Advances” means loans and other Investments made by
(a) a Loan Party to another Loan Party, (b) a Subsidiary of Borrower that is not
a Loan Party to another Subsidiary of Borrower that is not a Loan Party, (c) a
Subsidiary of Borrower that is not a Loan Party to a Loan Party, so long as the
parties thereto are party to the Intercompany Subordination Agreement, and (d) a
Loan Party to a Subsidiary of Borrower that is not a Loan Party so long as
(i) the aggregate amount of all such loans and other Investments (by type, not
by the borrower) does not exceed $250,000 outstanding at any one time, and
(ii) at the time of the making of such loan and other Investments, no Event of
Default has occurred and is continuing or would result therefrom.
“Permitted Investments” means:
[a](a)    Investments in cash and Cash Equivalents,
[b](b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
[c](c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
[d](d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
[e](e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-2 to the Agreement,
[f](f)    guarantees permitted under the definition of Permitted Indebtedness,
[g](g)    Permitted Intercompany Advances,
[h](h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
[i](i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
[j](j)    (i) non-cash loans and advances to employees, officers, and directors
of Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $250,000 at any one time,
[k](k)    Permitted Acquisitions,





--------------------------------------------------------------------------------




[l](l)    Investments resulting from entering into agreements relative to
Indebtedness that is permitted under clause (j) of the definition of Permitted
Indebtedness,
[m](m)    equity Investments by any Loan Party in any Subsidiary of such Loan
Party which is required by law to maintain a minimum net capital requirement or
as may be otherwise required by applicable law,
[n](n)    Investments consisting of non-cash consideration received in
connection with Permitted Dispositions, so long as the non-cash consideration
received in connection with any Permitted Disposition does not exceed 20% of the
total consideration received in connection with such Permitted Disposition, and
[o](o)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$1,000,000 during the term of the Agreement.
“Permitted Liens” means
[a](a)    Liens granted to, or for the benefit of, Agent to secure the
Obligations,
[b](b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
[c](c)    judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement,
[d](d)    Liens set forth on Schedule P-3 to the Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-3 to the
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
[e](e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements,
[f](f)    purchase money Liens on fixed assets or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
fixed asset purchased or acquired and the proceeds thereof, and (ii) such Lien
only secures the Indebtedness that was incurred to acquire the fixed asset
purchased or acquired or any Refinancing Indebtedness in respect thereof,
[g](g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,





--------------------------------------------------------------------------------




[h](h)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,
[i](i)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
[j](j)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
[k](k)    with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof,
[l](l)    non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
[m](m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
[n](n)    rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,
[o](o)    Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,
[p](p)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods,
[q](q)    Liens solely on any cash earnest money deposits made by Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
[r](r)    Liens assumed by Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness that is Permitted
Indebtedness to the extent such Liens are on the Equipment and Real Property
acquired with such Acquired Indebtedness,
[s](s)    Lien securing Second Lien Indebtedness, so long as such Liens are
subject to the Intercreditor Agreement,
[t](t)    Liens securing Indebtedness permitted pursuant to clause (r) of the
definition of Permitted Indebtedness,





--------------------------------------------------------------------------------




[u](u)    subject to the terms of the Intercreditor Agreement, Liens securing
Indebtedness permitted pursuant to clause (s) of the definition of Permitted
Indebtedness,
[v](v)    Liens solely in cash deposits in an aggregate amount not to exceed
$123,500 made by Borrower pursuant to the payoff arrangements in respect of the
Prepetition ABL Credit Agreement and the DIP ABL Credit Agreement, and
[w](w)    other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $750,000.
“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $8,500,000; provided, however, in
each case solely in connection with the acquisition of new vehicles in
replacement of existing vehicles, during the periods commencing (i) on the First
Amendment Effective Date and ending on December 31, 2018, the Borrower and its
Subsidiaries may enter into agreements to incur additional Capitalized Lease
Obligations in an aggregate principal amount outstanding at any one time not in
excess of $7,500,000, during such period, (ii) on January 1, 2019 and ending on
December 31, 2019, the Borrower and its Subsidiaries may enter into agreements
to incur additional Capitalized Lease Obligations in an aggregate principal
amount outstanding at any one time not in excess of $7,500,000 during such
period, and (iii) on January 1, 2020 and ending on December 31, 2020, the
Borrower and its Subsidiaries may enter into agreements to incur additional
Capitalized Lease Obligations in an aggregate principal amount outstanding at
any one time not in excess of the difference between (x) the aggregate amount of
Capitalized Lease Obligations entered into pursuant to clauses (i) and (ii)
above, and (y) $15,000,000 in each case subject to compliance with Section
2.4(e)(viii).
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.





--------------------------------------------------------------------------------




“PPP Borrower” means Badlands Power Fuels, LLC, a North Dakota limited liability
company.
“PPP Deposit Account” means each deposit account maintained by the PPP Borrower
with the PPP Lender solely for the purposes of receiving and disbursing the
proceeds of the PPP Loans, and into which, for purposes of clarification, no
other funds, will be deposited.
“PPP Eligible Payroll Costs” means payroll costs that qualify, in the good faith
determination of Borrower and the PPP Borrower, for loan forgiveness under
Section 1106 of the CARES Act based on applicable law and regulations
promulgated by the SBA from time to time.
“PPP Loans” means the unsecured loans funded to the PPP Borrower by the PPP
Lender, each as is guaranteed under paragraph (36) of Section 7(a) of the Small
Business Act as added by Section 1102 of the CARES Act constituting the Paycheck
Protection Program, in an aggregate amount not to exceed $4,000,000.
“PPP Requirements” means, Borrower shall or shall cause the PPP Borrower to:
(a)    during the Forgiveness Covered Period: (i) use the proceeds of the
applicable PPP Loan to pay PPP Eligible Payroll Costs, mortgage interest, rent
and utilities and other allowable purposes entitled to loan forgiveness in
accordance with the CARES Act and use all available proceeds of such PPP Loan
before using any other available cash of such Borrower, and (ii) use at least
[75]60% of the aggregate amount of such payments to pay PPP Eligible Payroll
Costs;
(b)     at all times: (i) use the proceeds of the applicable PPP Loan only for
the allowable purposes in accordance with Section 1102 of the CARES Act and take
all actions, including as it relates to the allocation of the use of proceeds of
such PPP Loan, in accordance with then current guidance in respect of the CARES
Act, to maximize the principal amount of PPP Loans that are eligible for
forgiveness under Section 1105 of the CARES Act, (ii) comply in all other
respects with the applicable requirements of the Small Business Act, the CARES
Act and any and all promulgations thereunder, and (iii) maintain all records and
documentation required for purposes of loan forgiveness under Section 1106 of
the CARES Act to evidence that the loan proceeds of the PPP Loans were used for
the allowable purposes, including documentation to verify the number of
full-time equivalent employees on payroll and pay rates for the periods
described in Section 1106(d) of the CARES Act, and any other information needed
to establish the amount of PPP Eligible Payroll Costs; and
(c)    not permit the PPP Loan to be secured by a Lien or any other security
interest in the assets of any Loan Party, any of its Subsidiaries or any of its
Affiliates.
“PPP Lender” means First International Bank & Trust.
“Prepetition ABL Credit Agreement” has the meaning set forth in the recitals to
the Agreement.





--------------------------------------------------------------------------------




“Prime Rate” means, at any time, the prime rate published in the “Money Rates”
column of The Wall Street Journal at such time, and in the event that The Wall
Street Journal is not available at such time, the prime rate published in
another publication as determined by Agent in its discretion.
“Principal Reduction Notice” has the meaning specified therefor in Section
2.10(e) of the Agreement.
“Professional Fee Account” means that certain deposit account ending in 7118
established with Wells Fargo Bank, N.A., established solely for purposes of the
payment of certain professional fees accrued during the pendency of, and in
connection with, the Bankruptcy Cases with an aggregate amount on deposit not to
exceed $8,500,000.
“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination:
[a](a)    with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
[b](b)     with respect to a Lender’s obligation to participate in the Letters
of Credit, with respect to such Lender’s obligation to reimburse Issuing Bank,
and with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination,
[c](c)    (i) with respect to a Lender’s obligation to make the Term Loans, the
percentage obtained by dividing (y) such Lender’s Term Loan Commitments by (z)
the aggregate amount of all Lenders’ Term Loan Commitments, and (ii) with
respect to a Lender’s right to receive payments of interest, fees and principal
with respect to the Term Loans, the percentage obtained by dividing (y) the
principal amount of such Lender’s portion of the Term Loans by (z) the aggregate
principal amount of the Term Loans, and
[d](d)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement),





--------------------------------------------------------------------------------




the percentage obtained by dividing (i) the Revolving Loan Exposure of such
Lender plus the outstanding principal amount of such Lender’s portion of the
Term Loans by (ii) the aggregate Revolving Loan Exposure of all Lenders plus the
outstanding aggregate principal amount of the Term Loans, in any such case as
the applicable percentage may be adjusted by assignments permitted pursuant to
Section 13.1; provided, that if all of the Loans have been repaid in full, all
Letters of Credit have been made the subject of Letter of Credit
Collateralization, and all Commitments have been terminated, Pro Rata Share
under this clause shall be determined as if the Revolving Loan Exposures and the
Term Loans had not been repaid, collateralized, or terminated and shall be based
upon the Revolving Loan Exposures and Term Loans holdings as they existed
immediately prior to their repayment, collateralization, or termination.
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
“Qualified Equity Interests” means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.
“Real Property Collateral” means (a) the Real Property identified on Schedule
R-1 to the Agreement and (b) any Real Property hereafter acquired by Borrower or
its Subsidiaries with a fair market value in excess of $2,500,000.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
[a](a)    such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,
[b](b)    such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders,
[c](c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal,





--------------------------------------------------------------------------------




or extension must include subordination terms and conditions that are at least
as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and
[d](d)    the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
“Register” has the meaning set forth in Section 13.1(i) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(i) of the Agreement.
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) exceed 50%;
provided, that the Revolving Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders.
“Reserves” means, as of any date of determination, those reserves that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that Borrower or its Subsidiaries are required to pay under any Section
of the Agreement or any other Loan Document (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, and (b) amounts owing by
Borrower or its Subsidiaries to any Person to the extent secured by a Lien on,
or trust over, any of the Collateral (other than a Permitted Lien), which Lien
or trust, in the Permitted Discretion of Agent likely would have a priority
superior to Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes





--------------------------------------------------------------------------------




where given priority under applicable law) in and to such item of the
Collateral) with respect to the Borrowing Base or the Maximum Revolver Amount.
Without limiting the foregoing, Agent may establish Reserves in the event the
methodology used to calculate depreciation in any appraisal obtained to
determine the Net Orderly Liquidation Value of Eligible Equipment is different
from the depreciation methodology utilized by Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revised Orderly Liquidation Value In Place” means the orderly liquidation value
in place of the Saltwater Disposal Assets, as estimated by Great American Group
in the Great American Appraisal, and as further set forth in the most recent
appraisal acceptable to Agent, upon which Agent is expressly entitled to rely,
prepared by an appraiser acceptable to Agent, net of operating expenses,
liquidation expenses and commissions set forth in such appraisal; provided, that
to the extent operating expenses, liquidation expenses and commissions set forth
in such appraisal are not allocated to specific items of Saltwater Disposal
Assets, such operating expenses, liquidation expenses and commissions may be
allocated by Agent to specific assets as determined in Agent’s Permitted
Discretion; and provided further, that the liquidation timeframe is acceptable
to Agent.
“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Protective Advances), plus
(b) the amount of the Letter of Credit Usage.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolver Commitments at such time.
“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such





--------------------------------------------------------------------------------




Lender’s Revolver Commitment, and (b) after the termination of the Revolver
Commitments, the aggregate outstanding principal amount of the Revolving Loans
of such Lender.
“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
“Rights Offering” means that certain rights offering of the Borrower pursuant to
which the Borrower anticipates dividending to the holders of its common stock
subscription rights to purchase shares of the common stock of the Borrower on a
pro rata basis with an aggregate purchase price of $32,500,000 (with the value
of such common stock being determined based on the Designated Price thereof).
“Saltwater Disposal Assets” means those certain assets described in the Great
American Appraisal consisting of certain saltwater disposal wells, affiliated
pipelines and a landfill.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“SBA” means the U.S. Small Business Administration, an agency of the United
States of America.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Second Lien Agent” means the “Agent” under and as defined in the Second Lien
Credit Agreement.
“Second Lien Credit Agreement” means that certain Second Lien Credit Agreement,
dated as of the date hereof, by and among the Second Lien Agent, the Second Lien
Lenders, Borrower and each other Person party thereto from time to time as a
loan party thereunder, as amended and in effect from time to time to the extent
permitted herein and in the Intercreditor Agreement.
“Second Lien Indebtedness” means the Indebtedness evidenced by the Second Lien
Loan Documents.





--------------------------------------------------------------------------------




“Second Lien Lenders” means each of the “Lenders” under and as defined in the
Second Lien Credit Agreement.
“Second Lien Loan Documents” means the Second Lien Credit Agreement and each
other agreement, document and instrument executed and delivered in connection
therewith, as amended and in effect from time to time to the extent permitted
herein and in the Intercreditor Agreement.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securitization” has the meaning specified therefor in Section 13.1(h) of the
Agreement.
“Security Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, the Trademark Security Agreement, the Patent Security Agreement
and each other security agreement or other instrument or document executed and
delivered pursuant to terms of the Agreement or pursuant to any of the Security
Documents to secure any of the Obligations.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Small Business Act” means the Small Business Act (15 U.S.C. 636(a)).
“Solvent” means, with respect to any Person as of any date of determination,
that (a) such Person is not engaged or about to engage in a business or
transaction for which the remaining assets of such Person are unreasonably small
in relation to the business or transaction or for which the property remaining
with such Person is an unreasonably small capital, and (b) such Person has not
incurred and does not intend to incur, or reasonably believe that it will incur,
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise), and (c) such Person is “solvent” or not “insolvent”, as
applicable within the meaning given those terms and similar terms under
applicable laws relating to fraudulent transfers and conveyances (provided, that
this clause (c) shall exclude any definition of “solvent” or “insolvent” which
is defined as at fair valuations, the sum of such Person’s debts and liabilities
(including contingent liabilities) is less than all of such Person’s assets).
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).





--------------------------------------------------------------------------------




“Specified Contribution” has the meaning specified therefor in Section 7(b) of
the Agreement.
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Subject Holder” has the meaning specified therefor in Section 2.4(e)(v) of the
Agreement.
“Subordinated Indebtedness” means any unsecured Indebtedness of Borrower or its
Subsidiaries incurred from time to time that is subordinated in right of payment
(which, for the avoidance of doubt, shall include a restriction on all cash
payments with respect to such Indebtedness) to the Obligations and (a) that is
only guaranteed by the Guarantors, (b) that is not subject to scheduled
amortization, redemption, sinking fund or similar payment and does not have a
final maturity, in each case, on or before the date that is six months after the
Maturity Date, (c) that does not include any financial covenants or any covenant
or agreement that is more restrictive or onerous on any Loan Party in any
material respect than any comparable covenant in the Agreement and is otherwise
on terms and conditions reasonably acceptable to Agent, (d) shall be limited to
cross-payment default and cross-acceleration to designated “senior debt”
(including the Obligations), and (e) the terms and conditions of such
subordination and any such Indebtedness shall be acceptable to Agent in its sole
discretion.
“Subordination Provisions” has the meaning specified therefor in Section 8.12 of
the Agreement.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
“Supermajority Lenders” means, at any time, Lenders whose aggregate Pro Rata
Shares (calculated under clause (d) of the definition of Pro Rata Shares) exceed
66 2/3%; provided, that the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Required Lenders.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.





--------------------------------------------------------------------------------




“Term Loan” has the meaning specified therefor in Section 2.2 of the Agreement.
“Term Loan Limit” means, at any time, the lesser of (a) $25,000,000 and (b) 25%
of the sum of (i) the Revised Orderly Liquidation Value in Place plus (ii) the
Net Orderly Liquidation Value of the Eligible Term Loan Collateral, subject to
applicable Reserves, on such date.
“Term Loan Commitments” means, with respect to each Lender, collectively, its
Initial Term Loan Commitment and First Amendment Term Loan Commitment, and, with
respect to all Lenders, collectively, their Initial Term Loan Commitments and
First Amendment Term Loan Commitments, in each case as such Dollar amounts are
set forth beside such Lender’s name under the applicable heading on Schedule
C-1.
“Third Amendment Effective Date” means July 13, 2020.
“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“United States” means the United States of America.
“Unrestricted Cash” means cash in the form of U.S. Dollars owned by the Loan
Parties, which (a) would not appear as “restricted” on the consolidated balance
sheet of the Loan Parties, (b) is generally available for use by the Loan
Parties and not subject to a claim under an outstanding check or pending wire or
ACH transfer, and (c) subject to the first priority perfected security interest
of Agent pursuant to a Control Agreement and subject to no other Liens other
than Permitted Liens.
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.





--------------------------------------------------------------------------------





EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
[on Borrower’s letterhead]
To:
ACF FINCO I LP
560 White Plains Road, Suite 400
Tarrytown, NY 10591
Attn: Credit Officer/Nuverra Environmental Solutions, Inc.

Re:
Compliance Certificate dated _____________, 20__

Ladies and Gentlemen:
Reference is made to that certain First Lien Credit Agreement dated as of August
7, 2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among NUVERRA ENVIRONMENTAL SOLUTIONS,
INC., a Delaware corporation, as borrower (“Borrower”), the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
permitted assigns, is referred to hereinafter as a “Lender”), and ACF FINCO I
LP, an entity managed by Ares Management, L.P., as administrative agent for each
member of the Lender Group (in such capacity, together with its successors and
assigns in such capacity, “Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Borrower hereby certifies as of the date hereof that:
1.    The financial information of Borrower and its Subsidiaries furnished
alongside this Compliance Certificate pursuant to Section 5.1 of the Credit
Agreement has been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for year-end audit adjustments and the lack of
footnotes), fairly presents Borrower’s and its Subsidiaries’ financial condition
and results of operations as of the dates and for the periods covered, and does
not contain any material misstatements.
2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Borrower and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.
3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof





--------------------------------------------------------------------------------




and what action Borrower and/or its Subsidiaries have taken, are taking, or
propose to take with respect thereto.
4.    Except as set forth on Schedule 3 attached hereto, the representations and
warranties of Borrower and its Subsidiaries contained in the Credit Agreement or
in the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of the date hereof (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date).
5.    As of the date hereof, Borrower and its Subsidiaries are in compliance
with the covenants contained in Section 6.17 and Section 7 of the Credit
Agreement, as demonstrated on Schedule 4 hereof, and the computations set forth
on such Schedule are true and correct as at and for the period set forth on
Schedule 4 hereof.
6.    As of the date hereof, the outstanding principal amount of the Term Loan
on such date does not exceed the Term Loan Limit, as demonstrated on Schedule 5
hereof, and the computations set forth on such Schedule are true and correct as
of the date first set forth above.
[Remainder of page left blank. Signature pages to follow.]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.


NUVERRA ENVIRONMENTAL SOLUTIONS, INC., 
a Delaware corporation, as Borrower  

 
By: _____________________________
Name: ___________________________
Title:










--------------------------------------------------------------------------------




SCHEDULE 1

Financial Statements
(See attached)









--------------------------------------------------------------------------------




SCHEDULE 2

Default and Events of Default







--------------------------------------------------------------------------------




SCHEDULE 3
Representations and Warranties









--------------------------------------------------------------------------------




SCHEDULE 4
Financial Covenants
Calculations as of _____________, _______
I.     Section 6.17    Capital Expenditures
A.
Amount of Capital Expenditures made during such fiscal year
$___________
 
 
 
 
 
 
B.
Unused amount of permitted Capital Expenditures from the immediately preceding
fiscal year
$___________
 
 
 
 
 
 
C.
33% of Line B
 
 
$___________
 
 
 
 
 
 
D.
Amount of Capital Expenditures permitted to be made during such fiscal year
$___________
 
 
 
 
 
 
 
Maximum permitted:
 
 
 
 
 
 
 
 
 
 
Period
Amount
 
 
 
Closing Date through December 31, 2017
$16,800,000
 
 
 
 
 
 
 
 
 
Fiscal Year ending December 31, 2018
and Fiscal Year ending December 31, 2019
$25,200,000
 
 
 
 
 
 
 
 
 
Fiscal Year ending December 31, 2020 and each Fiscal Year thereafter
$[___]1
 
 
 
 
 
 
 
 
E.
Lines A plus Line C
 
 
$___________
 
 
 
 
 
 
F.
In Compliance? (Line D equals or exceeds Line E)
 
 
yes/no



II.    Section 7(a)(i)    Fixed Charge Coverage Ratio1


A.
EBITDA for such fiscal period:
 
 
 
 
 
 
 
 
 
 
1.
Borrower’s consolidated net earnings (or loss)
$___________
 
 
 
 
 
 
 
2.
Extraordinary gains (including gains from disposition
$___________
 
 
 
 
 
 

1 TBD.
2 For purposes of determining the components of the Fixed Charge Coverage Ratio
for the fiscal quarter ending (a) June 30, 2021, all such components of the
Fixed Charge Coverage Ratio shall be the amount of such components for such
fiscal quarter multiplied by four, (b) September 30, 2021, all such components
of the Fixed Charge Coverage Ratio shall be the amount of such components for
such fiscal quarter multiplied by four, (c) December 31, 2021, all such
components of the Fixed Charge Coverage Ratio shall be the amount of such
components for the two fiscal quarters then ended multiplied by two, and (d)
March 31, 2022, all such components of the Fixed Charge Coverage Ratio shall be
the amount of such components for the three fiscal quarters then ended
multiplied by 4/3.





--------------------------------------------------------------------------------




 
 
of assets)
 
 
 
 
 
 
 
 
3.
Interest income
$___________
 
 
 
 
 
 
 
4.
Gains in connection with any Hedge Agreement
$___________
 
 
 
 
 
 
 
5.
Non-cash gains
$___________
 
 
 
 
 
 
 
6.
Sum of Lines A2 through A5, inclusive
$___________
 
 
 
 
 
 
 
7.
Non-cash extraordinary losses
$___________
 
 
 
 
 
 
 
8.
Interest Expense
$___________
 
 
 
 
 
 
 
9.
Income taxes
 
 
$___________
 
 
 
 
 
 
 
10.
Depreciation and amortization for such period, in each case, determined on a
consolidated basis in accordance with GAAP
$___________
 
 
 
 
 
 
 
11.
Any non-cash impairment charge or asset write-off or write-down related to
intangible assets, long-lived assets and other assets, and investment in debt
and equity securities pursuant to GAAP
$___________
 
 
 
 
 
 
 
12.
Non-cash stock-based awards, non-cash compensation expense, including non-cash
charges arising from stock options, restricted stock or other equity incentive
programs
$___________
 
 
 
 
 
 
 
13.
Other non-cash charges, including purchase accounting adjustments in accordance
with GAAP and any non-cash loss or expense resulting from bonus payments made to
repay non-cash loans made to officers, directors or employees
$___________
 
 
 
 
 
 
 
14.
Non-cash losses in connection with any Hedge Agreement
$___________
 
 
 
 
 
 
 
15.
All fees, costs and expenses incurred in connection with any amendment to any
Loan Document
$___________
 
 
 
 
 
 
 
16.
All fees, costs and expenses incurred in connection with any amendment to any
Second Lien Loan Document
$___________
 
 
 
 
 
 
 
17.
All reasonable fees, costs and expenses incurred in connection with any
Permitted Acquisition or any acquisition consented to by the Required Lenders in
an aggregate amount not to exceed $750,000 per acquisition, whether or not
consummated, in the applicable period
$___________
 
 
 
 
 
 
 
18.
Any fees, expenses, commissions, costs or other charges incurred prior to one
hundred and eighty (180) days following the Closing Date and related to the
Bankruptcy Cases, the Approved Plan and the
$___________








--------------------------------------------------------------------------------




 
 
transactions contemplated by the Bankruptcy Cases and the Approved Plan
 
 
 
 
 
 
 
 
19.
Any fees, expenses, commissions, costs or other charges incurred in connection
with the Bankruptcy Cases with respect to (A) the Borrower’s engagement of the
Financial Advisor, and (B)(1) the Hargreaves Appeal or (2) any other appeals of
the Order, in an aggregate amount in the case of (1) and (2) not to exceed
$750,000
$___________
 
 
 
 
 
 
 
20.
Non-recurring non-cash charges, expenses and losses (including losses from
disposition of assets)
$___________
 
 
 
 
 
 
 
21.
All expenses and charges to the extent fully reimbursed in cash by a third party
$___________
 
 
 
 
 
 
 
22.
Sum of Lines A7 through A21, inclusive
$___________
 
 
 
 
 
 
 
23.
EBITDA (Line A1 minus Line A6 plus Line A22)
$___________
 
 
 
 
 
 
B.
Capital Expenditures (other than Capital Expenditures financed with Indebtedness
(other than Revolving Loans)) made or incurred during such period
$___________
 
 
 
 
 
 
C.
Fixed Charges for such period:
 
 
 
 
 
 
 
 
1.
Interest Expense accrued (other than interest paid-in-kind, amortization of
financing fees, and other non-cash Interest Expense) during such period
$___________
 
 
 
 
 
 
 
2.
Principal payments in respect of Indebtedness that are required to be paid
during such period
$___________
 
 
 
 
 
 
 
3.
All federal, state, and local income taxes accrued during such period
$___________
 
 
 
 
 
 
 
4.
All Restricted Payments paid (whether in cash or other property, other than
common Equity Interests) during such period
$___________
 
 
 
 
 
 
 
5.
Fixed Charges (Sum of Lines C1 through C4, inclusive)
$___________
 
 
 
 
 
 
D.
 
Line A23 minus Line B
 
 
$___________
 
 
 
 
 
 
E.
 
Ratio of Line D to Line C5
 
 
_____:1.00
 
 
 
 
 
 
 
 
Maximum permitted:
 
 
 
 
 
 
 
 
 
 
Period
Ratio
 
 
 
Closing Date through December 31, 2017
-1.40:1.00
 
 
 
Fiscal Quarter ended March 31, 2018
-0.45:1.00
 
 
 
Fiscal Quarter ended June 30, 2018
 0.15:1.00
 
 
 
Fiscal Quarter ended September 30, 2018
 1.05:1.00
 
 
 
Fiscal Quarter ended December 31, 2018
 1.15:1.00
 
 
 
Fiscal Quarter ended March 31, 2019
 1.20:1.00
 
 






--------------------------------------------------------------------------------




 
through and including March 31, 2020
 
 
 
 
Fiscal Quarter ended June 30, 2021
 0.70:1.00
 
 
 
Fiscal Quarter ended September 30, 2021 and each Fiscal Quarter thereafter
 1.00:1.00
 
 
 
 
 
 
 
 
F.
 
In Compliance?
 
 
yes/no
 
 
 
 
 
 
III.
Section 7(a)(ii) Minimum Liquidity
 
 
 
 
 
 
 
 
 
A.
Availability
 
 
 
 
 
 
 
 
 
 
1.
Aggregate Revolver Commitments
 
 
$___________
 
 
 
 
 
 
 
2.
Borrowing Base, based upon the most recent Borrowing Base Certificate delivered
by Borrower to First Lien Agent
$___________
 
 
 
 
 
 
 
3.
Letter of Credit Usage
 
 
$___________
 
 
 
 
 
 
 
4.
Line A2 minus Line A3
 
 
$___________
 
 
 
 
 
 
 
5.
Availability (lesser of Line A1 and Line A4)
$___________
 
 
 
 
 
 
B.
Excess Availability
 
 
 
 
 
 
 
 
1.
Availability (from Line A5 above)
 
 
$___________
 
 
 
 
 
 
 
2.
Aggregate amount of all trade payables of Borrower and its Subsidiaries aged in
excess of 30 days with respect thereto and all book overdrafts of Borrower and
its Subsidiaries in excess of historical practices with respect thereto, in each
case as determined by Agent in its Permitted Discretion
$___________
 
 
 
 
 
 
 
3.
Excess Availability (Line B1 minus Line B2)
$___________
 
 
 
 
 
 
C.
Unrestricted Cash
$___________
 
 
 
 
 
 
D.
Liquidity
 
 
 
 
 
 
 
 
 
 
1.
Excess Availability (from Line B3 above)
 
 
$___________
 
 
 
 
 
 
 
2.
Unrestricted Cash (from Line C above)
 
 
$___________
 
 
 
 
 
 
 
3.
Liquidity (Line D1 plus Line D2)
 
 
$___________
 
 
 
 
 
 
 
Minimum required:
 
 
 
 
 
 
 
 
 
 
Period
 
 
Amount
 
Third Amendment Effective Date through and including July 31, 2020
$8,000,000
 
August 1, 2020 through and including August 31, 2020
$5,500,000






--------------------------------------------------------------------------------






 
September 1, 2020 through and including November 30, 2020
$5,000,000
 
On and following December 1, 2020
$4,000,000
 
 
 
 
 
 
E.
 
In Compliance?
 
 
yes/no






--------------------------------------------------------------------------------






SCHEDULE 5
Term Loan Limit




Calculations as of _____________, _______


A.
Term Loan Limit
 
 
 
 
 
 
 
 
 
 
1.
Per definition of “Term Loan Limit”
 
 
$25,000,000
 
 
 
 
 
 
 
2.
Revised Orderly Liquidation Value in Place
$___________
 
 
 
 
 
 
 
3.
Net Orderly Liquidation Value of the Eligible Term Loan Collateral
$___________
 
 
 
 
 
 
 
4.
Reserves
 
 
$___________
 
 
 
 
 
 
 
5.
Line A2 plus Line A3 minus Line A4
$___________
 
 
 
 
 
 
 
6.
25% of Line A5
 
 
$___________
 
 
 
 
 
 
 
7.
Term Loan Limit (lesser of Line A1 and Line A6)
$___________
 
 
 
 
 
 
 
8.
Outstanding principal amount of the Term Loan on such date
$___________
 
 
 
 
 
 
 
9.
Mandatory prepayment required, if any (excess of Line A8 over Line A7)
$___________
 
 
 
 
 
 








--------------------------------------------------------------------------------





ANNEX C
Schedule 5.1
Collateral Reporting
[see attached]







--------------------------------------------------------------------------------




Schedule 5.1
Deliver to Agent (and if so requested by Agent, with copies to each Lender) each
of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:
as soon as available, but in any event within 30 days after the end of each
month during each of Borrower's fiscal years,
(a)    an unaudited consolidated and consolidating balance sheet, income
statement, statement of cash flow, and statement of shareholder's equity
covering Borrower's and its Subsidiaries' operations during such period and
compared to the prior period and plan, together with a corresponding discussion
and analysis of results from management to the extent prepared by Borrower (and,
to the extent not so prepared by Borrower, an e-mail summary with performance
highlights and other detail reasonably requested by Agent),
(b)    a Compliance Certificate; and
(c)    copies of the Borrower’s most recent depository bank statements in scope
reasonably satisfactory to Agent.






--------------------------------------------------------------------------------




as soon as available, but in any event within 120 days after the end of each of
Borrower's fiscal years,
(d)    consolidated financial statements of Borrower and its Subsidiaries for
each such fiscal year, audited by independent certified public accountants
reasonably acceptable to Agent and certified, without any qualifications
(including any (A) qualification or exception as to the scope of such audit or
(B) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7 of the Agreement), by such accountants to have
been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, statement of cash flow, and statement
of shareholder's equity, and, if prepared, such accountants' letter to
management); provided that such audited annual consolidated financial statements
for the fiscal year ending December 31, 2017 shall only cover the portion of
such year commencing with the Closing Date and ending December 31, 2017. If
Borrower’s independent certified public accountant has prepared footnotes to
accompany any such financial statements, Borrower shall deliver such footnotes
to Agent contemporaneously with Borrower’s delivery of the associated financial
statements to Agent,
(e)    a Compliance Certificate, and
(f)    a detailed calculation demonstrating whether or not each Subsidiary that
has been excluded as a Loan Party by virtue of being an Immaterial Subsidiary
remains an Immaterial Subsidiary.
as soon as available, but in any event within 60 days after the end of each of
Borrower's fiscal years,
(g)    copies of Borrower's Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming fiscal year, month by month, certified by a
responsible officer of Borrower as being such officer's good faith estimate of
the financial performance of Borrower during the period covered thereby.






--------------------------------------------------------------------------------




if and when filed by Borrower, provided, however, that Borrower shall be deemed
to have furnished the information required if it shall have timely filed such
information for public availability with the SEC and/or on its internet home
page,
(h)    Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,
(i)    any other filings made by Borrower with the SEC, and
(j)    any other information that is provided by Borrower to its shareholders
generally.
promptly, but in any event within 2 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,
(k)    notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto.
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Borrower or any of its
Subsidiaries,
(l)    notice of all actions, suits, or proceedings brought by or against
Borrower or any of its Subsidiaries before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Effect.
promptly, but in any event within three (3) Business Days, after entering into a
change, modification, amendment, revision, waiver or consent to the Second Lien
Loan Documents,
(m)    written notice (together with copies of all executed instruments relating
thereto) of any such change, modification, amendment, revision, waiver or
consent to the Second Lien Loan Documents.
promptly, but in any event within three (3) Business Days, after the furnishing
thereof pursuant to the Second Lien Loan Documents or the documents relating to
such Subordinated Indebtedness,
(n)    copies of any statement or report furnished to Second Lien Agent, any
Second Lien Lender or any holder of Subordinated Indebtedness, in Second Lien
Agent’s, such Second Lien Lender’s or such holder’s capacity as creditor to such
Person, pursuant to the terms of the Second Lien Loan Documents or the
documentation relating to such Subordinated Indebtedness and not otherwise
required to be furnished to the Lenders pursuant to this Schedule 5.1.






--------------------------------------------------------------------------------




weekly, but in any event no later than Tuesday of every week,
(o)    a schedule setting forth the aggregate amount of PPP Loans received by
PPP Borrower, in form and substance reasonably satisfactory to Agent, through
the end of the prior week and a detailed description of how the proceeds thereof
have been applied by PPP Borrower and its Subsidiaries through the end of the
prior week, in sufficient detail to identify the recipients of the disbursements
of such proceeds; and
(p)    a report of the aggregate amount of the Loan Parties’ Unrestricted Cash
as at the end of the prior week, in form and scope satisfactory to Agent.
promptly, but in any event within three (3) Business Days, after submission or
receipt,
(q)    copies of all documents or correspondence submitted or received by PPP
Borrower or its Subsidiaries to request and justify forgiveness of any
Indebtedness related to the CARES Act.
promptly, but in any event within three (3) Business Days, after receipt,
(r)    copies of any notices, documents or correspondence received by or
submitted to PPP Lender or the SBA with respect to the PPP Loans.
upon the request of Agent,
(s)    any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.



Documents required to be delivered pursuant to this Schedule 5.1 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower's website on the Internet at www.nuverra.com and
notifies Agent that such documents are available; or (ii) on which such
documents are posted on Borrower's behalf on an Internet or intranet website, if
any, to which each Lender and Agents have access (whether a commercial,
third-party website or whether sponsored by Agent) and Agent receives
notification from Borrower that such documents are available; provided, that
Borrower shall deliver paper copies of such documents to Agent or any Lender
upon its request to Borrower to deliver such paper copies. Notwithstanding
anything contained in this paragraph to the contrary, in every instance Borrower
shall be required to provide copies of the Compliance Certificates
electronically or otherwise in a manner reasonably satisfactory to Agent. Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery by a Lender, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Compliance with the requirements set forth in this Schedule 5.1 does not relieve
Borrower of the other reporting requirements set forth in the Agreement,
including but not limited to Section 5.2.





